Exhibit 10.1

AMENDED AND RESTATED MASTER LEASE AGREEMENT

BY AND AMONG

THE ENTITIES LISTED ON SCHEDULE 1-A ATTACHED HERETO,

collectively, jointly and severally, Lessor

AND

THE ENTITIES LISTED ON SCHEDULE 1-B ATTACHED HERETO,

collectively, jointly and severally, as Lessee

March 21, 2016



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I. DEFINITIONS

     3   

1.1.

  Certain Defined Terms      3   

1.2.

  Interpretation; Terms Generally      28   

1.3.

  Accounting Terms      29   

1.4.

  Certain Matters Relating to References to Leased Property      29   

ARTICLE II. LEASED PROPERTY; TERM

     29   

ARTICLE III. RENT

     31   

3.1.

  Rent      31   

3.2.

  Additional Charges      32   

3.3.

  Rent and Payments under the Oklahoma Ground Lease      33   

3.4.

  Rent and Payments under the Kershaw Medical Center Lease      33   

ARTICLE IV. IMPOSITIONS

     33   

4.1.

  Payment of Impositions      33   

4.2.

  Adjustment of Impositions      34   

4.3.

  Utility Charges      34   

4.4.

  Insurance Premiums      34   

ARTICLE V. ABSOLUTE NET LEASE; NO TERMINATION; TERMINATION WITH RESPECT TO FEWER
THAN ALL PROPERTIES

     35   

5.1.

  Absolute Net Lease; No Termination      35   

5.2.

  Termination with Respect to Fewer than All Properties      35   

ARTICLE VI. OWNERSHIP OF LEASED PROPERTY AND PERSONAL PROPERTY

     36   

6.1.

  Ownership of the Leased Property      36   

6.2.

  Lessee’s Personal Property      36   

ARTICLE VII. CONDITION AND USE OF LEASED PROPERTY

     37   

7.1.

  Condition of the Leased Property      37   

7.2.

  Use of the Leased Property      38   

7.3.

  Lessor to Grant Easements      39   

ARTICLE VIII. LEGAL AND INSURANCE REQUIREMENTS

     39   

8.1.

  Compliance with Legal and Insurance Requirements      39   

8.2.

  Hazardous Materials      40   

8.3.

  Healthcare Laws      42   

8.4.

  Single Purpose Entity      43   

8.5.

  Organizational Covenants      43   

8.6.

  Representations and Warranties of Lessee      44   

 

i



--------------------------------------------------------------------------------

ARTICLE IX. REPAIRS; RESERVES

     44   

9.1.

  Maintenance; Repair and Remodel      44   

9.2.

  Security Deposit      45   

ARTICLE X. CAPITAL ADDITIONS

     46   

10.1.

  Reserved      46   

10.2.

  Construction of Capital Additions to the Leased Property      46   

10.3.

  Capital Additions Financed by Lessee      47   

10.4.

  Capital Additions Funded by Lessor      47   

10.5.

  Salvage      48   

ARTICLE XI. LIENS

     48   

11.1.

  General Restrictions      48   

11.2.

  Permitted Leasehold Mortgages      49   

ARTICLE XII. PERMITTED CONTESTS

     49   

12.1.

  Permitted Contests      49   

ARTICLE XIII. INSURANCE

     50   

13.1.

  General Insurance Requirements      50   

13.2.

  Additional Insurance      53   

13.3.

  Waiver of Subrogation      53   

13.4.

  Form of Insurance      54   

13.5.

  Increase in Limits      55   

13.6.

  Blanket Policy      55   

13.7.

  No Separate Insurance      56   

13.8.

  Insurance Required under Oklahoma Ground Lease      56   

13.9.

  Insurance Required under Kershaw Medical Center Lease      56   

ARTICLE XIV. FIRE AND CASUALTY

     56   

14.1.

  Insurance Proceeds      56   

14.2.

  Reconstruction in the Event of Damage or Destruction Covered by Insurance     
57   

14.3.

  Reconstruction in the Event of Damage or Destruction Not Covered by Insurance
     57   

14.4.

  Lessee’s Personal Property      58   

14.5.

  Restoration of Lessee’s Property      58   

14.6.

  No Abatement of Rent      58   

14.7.

  Damage Near End of Term      58   

14.8.

  Waiver      58   

ARTICLE XV. CONDEMNATION

     58   

15.1.

  Parties’ Rights and Obligations      58   

15.2.

  Total Taking      59   

 

ii



--------------------------------------------------------------------------------

15.3.

  Partial Taking      59   

15.4.

  Award Distribution      59   

15.5.

  Temporary Taking      59   

ARTICLE XVI. DEFAULT

     59   

16.1.

  Events of Default      59   

16.2.

  Additional Expenses      67   

16.3.

  Waivers      68   

16.4.

  Application of Funds      68   

16.5.

  Notices by Lessor      69   

ARTICLE XVII. LESSOR’S RIGHT TO CURE

     69   

ARTICLE XVIII. INTENTIONALLY DELETED

     69   

ARTICLE XIX. HOLDING OVER

     69   

ARTICLE XX. LESSOR CONSENT

     70   

ARTICLE XXI. RISK OF LOSS

     70   

ARTICLE XXII. INDEMNIFICATION

     70   

ARTICLE XXIII. ASSIGNMENT, SUBLETTING AND SUBLEASE SUBORDINATION

     72   

23.1.

  Assignment and Subletting      72   

23.2.

  Sublease Limitations      73   

23.3.

  Sublease Subordination and Non-Disturbance      73   

23.4.

  Existing Subleases      74   

ARTICLE XXIV. OFFICER’S CERTIFICATES; FINANCIAL STATEMENTS; NOTICES AND OTHER
CERTIFICATES

     74   

ARTICLE XXV. INSPECTIONS

     77   

ARTICLE XXVI. NO WAIVER

     78   

ARTICLE XXVII. REMEDIES CUMULATIVE

     78   

ARTICLE XXVIII. SURRENDER

     78   

ARTICLE XXIX. NO MERGER OF TITLE

     78   

ARTICLE XXX. TRANSFERS BY LESSOR; SEVERANCE RIGHTS

     78   

30.1.

  Transfers by Lessor      78   

30.2.

  Severance Rights      79   

ARTICLE XXXI. QUIET ENJOYMENT

     80   

ARTICLE XXXII. NOTICES

     80   

ARTICLE XXXIII. APPRAISAL

     81   

ARTICLE XXXIV. PURCHASE RIGHTS

     82   

 

iii



--------------------------------------------------------------------------------

34.1.

  Lessor’s Option to Purchase Lessee’s Personal Property      82   

34.2.

  Lessee’s First Right of Refusal.      82   

ARTICLE XXXV. SUBSTITUTION RIGHTS

     84   

ARTICLE XXXVI. FINANCING OF THE LEASED PROPERTY

     86   

ARTICLE XXXVII. SUBORDINATION AND NON-DISTURBANCE

     87   

ARTICLE XXXVIII. LICENSES

     87   

38.1.

  Maintenance of Licenses      87   

38.2.

  No Transfers or Alterations of Licenses      88   

38.3.

  Notifications; Corrective Actions      88   

38.4.

  Termination of Lease      88   

38.5.

  Material Condition of Lease      89   

ARTICLE XXXIX. INTENTIONALLY OMITTED

     89   

ARTICLE XL. MISCELLANEOUS

     89   

40.1.

  General      89   

40.2.

  Bankruptcy Waivers      90   

40.3.

  Lessor’s Expenses      90   

40.4.

  Entire Agreement; Modifications      91   

40.5.

  Lessor Securities Offering and Filings      91   

40.6.

  Non-Recourse as to Parties      92   

40.7.

  Covenants, Restrictions and Reciprocal Easements      92   

40.8.

  Force Majeure      92   

40.9.

  Management Agreements      93   

40.10.

  Lessee Non-Competition      93   

40.11.

  Lessor Non-Competition      94   

40.12.

  Governing Law      95   

40.13.

  Jurisdiction and Venue      95   

40.14.

  True Operating Lease      96   

40.15.

  Intentionally Deleted      96   

40.16.

  Compliance with Anti-Terrorism Laws      96   

40.17.

  Electronically Transmitted Signatures      97   

40.18.

  Waiver of Jury Trial      97   

40.19.

  Counterparts      97   

40.20.

  Survival      97   

40.21.

  Continuation of Defaults      97   

40.22.

  Specific Performance      98   

40.23.

  Joint Drafting      98   

40.24.

  Joint and Several Obligations      98   

40.25.

  Representations, Agreements and Covenants relating to Certain Properties     
98   

40.26.

  Oklahoma Ground Lease      98   

40.27.

  Kershaw Medical Center Lease; Parking License      99   

40.28.

  Arbitration      992   

ARTICLE XLI. MEMORANDUM OF LEASE

     101   

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES:

 

Exhibit A-1    Oklahoma Owned Land Exhibit A-2    Oregon Land Exhibit A-3   
South Carolina Land Exhibit A-4    Oklahoma Ground Leased Land Exhibit A-5   
Kershaw Owned Land Exhibit A-6    Kershaw Leased Land Exhibit B-1    Permitted
Exceptions—Oklahoma Owned Land Exhibit B-2    Permitted Exceptions—Oregon Land
Exhibit B-3    Permitted Exceptions—South Carolina Land Exhibit B-4    Permitted
Exceptions—Oklahoma Ground Leased Land Exhibit B-5    Permitted Exceptions –
Kershaw Owned Land Exhibit B-6    Permitted Exceptions – Kershaw Leased Land
Exhibit C    Lessee Representations and Warranties Exhibit D    Form
Intercreditor Agreement with Leasehold Mortgagee Exhibit E    Existing Subleases
Exhibit F    Kershaw Facilities Schedule 1-A    Lessors Schedule 1-B    Lessees
Schedule 3.1(a)    Lease Bases Schedule 9.2    Allocation of Security Deposit
Schedule 40.25    State Specific Provisions

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER LEASE AGREEMENT

This AMENDED AND RESTATED MASTER LEASE AGREEMENT (the “Lease”) is dated this
21st day of March, 2016 (to become immediately effective upon the Effective Date
(as herein defined), and is by and among the entities listed on Schedule 1-A
attached hereto and made a part hereof by reference and incorporation
(collectively, jointly and severally, the “Lessor”), having their principal
office at 1000 Urban Center Drive, Suite 501, Birmingham, Alabama 35242, and the
entities listed on Schedule 1-B attached hereto and made a part hereof by
reference and incorporation (collectively, jointly and severally, the “Lessee”),
having their principal office at 510 Corporate Drive, Suite 200, Franklin, TN
37067.

STATEMENT OF INTENT

Subject to Articles V, XIV, XV, XXX and Section 16.1, this Lease constitutes one
unitary, indivisible, non-severable true lease of all the Leased Property. This
Lease does not constitute separate leases contained in one document each
governed by similar terms. The use of the expression “unitary lease” to describe
this Lease is not merely for convenient reference. It is the conscious choice of
a substantive appellation to express the intent of Lessor and Lessee in regard
to an integral part of this transaction, which is to accomplish the creation of
an indivisible lease. Lessor and Lessee agree that from an economic point of
view the portions of the Leased Property leased pursuant to this Lease
constitute one economic unit and that the Rent and all other provisions have
been negotiated and agreed to based upon a lease of all the portions of the
Leased Property as a single, composite, inseparable transaction. Except as
expressly provided in this Lease for specific isolated purposes (and in such
cases only to the extent expressly so stated), all provisions of this Lease,
including definitions, commencement and expiration dates, rental provisions, use
provisions, renewal provisions, breach, default, enforcement, termination and
assignment and subletting provisions, shall apply equally and uniformly to all
the Leased Property as one unit and are not severable. The economic terms of
this Lease would have been substantially different had separate leases or a
“divisible” lease been acceptable to Lessor. A default of any of the terms or
conditions of this Lease occurring with respect to any particular Property shall
constitute a default under this Lease with respect to all the Leased Property.
Except as expressly provided in this Lease for specific isolated purposes (and
in such cases only to the extent expressly so stated), Lessor and Lessee agree
that the provisions of this Lease shall at all times be construed, interpreted
and applied such that the intention of Lessor and Lessee to create a unitary
lease shall be preserved and maintained. Lessor and Lessee agree that for the
purposes of any assumption, rejection or assignment of this Lease under 11
U.S.C. Section 365 or any amendment or successor section thereof, this is one
indivisible and non-severable lease dealing with and covering one legal and
economic unit which must be assumed, rejected or assigned as a whole with
respect to all (and only all) the Leased Property.



--------------------------------------------------------------------------------

W I T N E S S E T H:

WHEREAS, Lessor is the current owner of that certain real property more
particularly described on Exhibits A-1 et seq. attached hereto and incorporated
herein by reference (collectively, the “Owned Land”), and is also the current
owner of all of the Leased Improvements (as hereinafter defined) located on the
Owned Land;

WHEREAS, pursuant to that certain Assignment and Assumption of Ground Lease
dated as of August 31, 2015, the Oklahoma Lessee assigned to the Oklahoma Lessor
all of its right, title and interest in, to and under the Oklahoma Ground Lease
(as hereinafter defined) whereby the Oklahoma Lessor (i) holds a leasehold
interest in the Oklahoma Ground Leased Land (as hereinafter defined), and
(ii) owns the improvements located on the Oklahoma Ground Leased Land during the
term of the Oklahoma Ground Lease (after which time the improvements located on
the Oklahoma Ground Leased Land revert to the “Landlord” under the Oklahoma
Ground Lease);

WHEREAS, pursuant to that certain Assignment and Assumption dated as of
October 30, 2015, the Kershaw Lessee assigned to the Kershaw Lessor all of its
right, title and interest in, to and under the Kershaw Medical Center Lease (as
hereinafter defined) whereby the Kershaw Lessor (i) holds a leasehold interest
in the Kershaw Leased Land (as hereinafter defined), and (ii) owns the
improvements located on the Kershaw Leased Land during the term of the Kershaw
Medical Center Lease (after which time the improvements located on the Kershaw
Leased Land revert to the “Landlord” under the Kershaw Medical Center Lease);

WHEREAS, pursuant to that certain Master Lease Agreement dated as of August 31,
2015, as amended by that certain Joinder and Amendment to Master Lease Agreement
dated as of October 30, 2015 (the “Master Lease”), Lessor leased the Land (as
hereinafter defined) and the Leased Improvements to MPT of Hartsville-Capella
Hospital, LLC, MPT of McMinnville-Capella Hospital, LLC, MPT of Muskogee-Capella
Hospital, LLC and MPT of Kershaw-Capella Hospital, LLC, each a Delaware limited
liability company (collectively, the “MPT TRS Entities”);

WHEREAS, pursuant to that certain Master Lease Agreement dated August 31, 2015,
as amended by that certain Joinder and Amendment to Master Lease Agreement dated
as of October 30, 2015 (the “Original Lease”), the MPT TRS Entities subleased
the Land and Leased Improvements to Lessee;

WHEREAS, this Lease is being entered into in connection with the consummation of
the transactions contemplated under that certain Agreement and Plan of Merger,
dated as of the date hereof, by and among Capella Health Holdings, LLC, a
Delaware limited liability company, RegionalCare Hospital Partners Holdings,
Inc., a Delaware corporation, and Crimson Merger Sub, LLC, a Delaware limited
liability company (the “Merger Agreement”) (it is acknowledged and agreed that
this Lease has been executed and delivered on the date set forth in the preamble
and shall be automatically effective as of the “Closing” under the Merger
Agreement (the “Effective Date”), without any further action of the parties);

 

2



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Termination of Lease and Related Documents,
dated as of the date hereof and to effective upon the Effective Date, the Master
Lease shall be terminated and Lessor shall become the lessor under the Original
Lease (it is acknowledged and agreed that if the Merger Agreement is terminated
in accordance with its terms at any time prior to the Closing Date (as therein
defined), then this Lease shall also terminate ab initio and be of no further
force or effect simultaneously with such termination, and the Original Lease
shall remain in full force and effect); and

WHEREAS, Lessor and Lessee desire to amend and restate the Original Lease,
effective as of the Effective Date, to reflect Lessor as landlord and to amend
certain other provisions of the Original Lease as provided herein.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.

DEFINITIONS

1.1. Certain Defined Terms. Capitalized terms used herein shall have the
respective meanings ascribed to them in this Section 1.1.

Acceptable Replacement Guarantor: One or more Persons that (i) (a) is Controlled
by Capella Holdings or (b) has been approved in writing by Lessor (such approval
not to be unreasonably withheld) to replace an initial Guarantor in connection
or to become an additional Guarantor, as applicable; (ii) executes, acknowledges
and delivers to Lessor a joinder to the Guaranty; (iii) for whom Lessor shall
have received confirmation of financial and credit characteristics reasonably
satisfactory to Lessor; and (iv) either Controls any Facility Lessee or owns a
direct or indirect ownership interest in such Facility Lessee.

ACH: As defined in Section 3.1.

Additional Charges: As defined in Section 3.2.

Adjustment Date: As defined in Section 3.1(b).

Affiliate: With respect to any Person (i) any Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (ii) any other Person that owns, beneficially, directly or indirectly,
10% or more of the outstanding capital stock, shares or equity interests of such
Person, or (iii) any officer, director, employee, partner, member, manager or
trustee of such Person or any Person controlling, controlled by or under common
control with such Person (excluding trustees and persons serving in similar
capacities who are not otherwise an Affiliate of such Person). For the purposes
of this definition, “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
through the ownership of voting securities or otherwise. Whenever the term
Affiliate is used to describe

 

3



--------------------------------------------------------------------------------

Lessor’s Affiliates, it shall not be deemed to include Lessee, Sunergeo Health,
RegionalCare Holdings, Capella Holdings, any of their respective Subsidiaries,
Apollo Global Management, LLC, its affiliated investment funds or alternative
investment vehicles, and Affiliates of any of the foregoing.

Affiliate Lessee: The Hot Springs Lessee.

Affiliate Separate Lease: The Hot Springs Lease, as modified, amended or
restated from time to time.

AIREA: The American Institute of Real Estate Appraisers, or any successor
organization.

Allocated Base Rent: As defined in Section 3.1(a).

Allocated Deposit: As defined in Section 9.2.

Anti-Terrorism Laws: Any applicable laws, statutes and regulations relating to
terrorism or money laundering, including Executive Order No. 13224 (effective
September 24, 2001), the Patriot Act, the laws, statutes and regulations
comprising or implementing the Bank Secrecy Act, and the laws, statutes and
regulations administered by OFAC.

Auriga: As defined in Section 13.1(a).

Award: All compensation, sums or anything of value awarded, paid or received on
a total or partial Condemnation.

Bankruptcy Code: Chapter 11 U.S.C. § 101, et seq.

Base Rent: At any time the total Allocated Base Rent payable with respect to the
Properties for any period.

Binding Agreement: As defined in Section 34.2(a).

Blocked Person: Any Person: (a) listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224, (b) a Person owned 50% or more
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) a
Person with which Lessor is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, or (d) a Person that is named a
“specially designated national” or “blocked person” on the OFAC List.

Business: With respect to each of the Properties, the operation of a general
acute care hospital facility thereon and, in each case, the engagement in and
pursuit and conduct of any business venture or activity incident or related
thereto, including any business that relates to the business currently conducted
by the Company (such as bariatric centers and/or health plans).

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday that is not a
day on which money centers in the City of New York, New York are authorized or
obligated by law or executive order to close.

 

4



--------------------------------------------------------------------------------

Capella Holdings: Capella Holdings, Inc., a Delaware corporation.

Capella Healthcare: Capella Healthcare, Inc., a Delaware corporation.

Capital Additions: With respect to each Property, (a) extraordinary renovations
or expansions of buildings, structures or other improvements currently located
on that Property (or on additional parcels added to such Property), (b) the
addition of one or more parcels of land to such Property (whether by purchase or
ground lease), or (c) the addition of one or more new buildings or additional
structures placed on such Property or any such additional parcels of land,
including, without limitation, the construction of a new wing or new story.

Cash Collections: Any and all payments received for patient related services
that are posted to Lessee’s accounting system for a Facility, including, without
limitation, any such payments received from patients, insurance companies,
managed care and preferred provider organizations, Medicaid, Medicare, or other
payors.

Casualty Impacted Property: As defined in Section 14.2(a).

CERCLA: As defined in the definition of “Hazardous Materials Law.”

Change of Control Transaction: With respect to any Lessee (other than the
Guarantors or Permitted Holders), the transfer of more than Fifty Percent
(50%) of the direct Equity Interests in such Lessee (whether stock, partnership
interests, membership interests or other interests) without Lessor’s prior
written consent (which consent shall not be unreasonably withheld, delayed or
conditioned if such transfer is to a Person with substantially equal experience
to Lessee with respect to properties similar to the Leased Properties, operating
characteristics reasonably satisfactory to Lessor, and substantially similar
creditworthiness). With respect to any Guarantor, any transaction pursuant to
which any Major Healthcare REIT other than the Permitted Holders (or any holding
company parent of such Guarantor owned directly or indirectly by the Permitted
Holders) shall have acquired (i) direct or indirect beneficial ownership (as
defined in Rules 13(d)-3 and 13(d)-5 under the Securities Exchange Act of 1934
(as amended)) in such Guarantor of Fifty Percent (50%) or more, or (ii) direct
or indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under
the Securities Exchange Act of 1934 (as amended)) of voting power of the Equity
Interests of such Guarantor having more than fifty percent (50%) of the ordinary
voting power for the election of directors or managers of such Guarantor.

Claim: As defined in Section 8.2(b).

CMS: As defined in Section 38.1.

Code: The United States Internal Revenue Code of 1986, as amended through the
date hereof, and all regulations thereunder. Any reference herein to a specific
section or sections of the Code shall be deemed to include a reference to any
corresponding provision of future law.

Combined Obligors: Collectively, Lessee and the Affiliate Lessee, in each case,
as of the date hereof.

 

5



--------------------------------------------------------------------------------

Combined Obligor Payments: For any period, the sum of the payment obligations of
all Combined Obligors under (a) this Lease and (b) the Affiliate Separate Lease.

Commencement Date: The Initial Commencement Date, provided that as to any New
Property, Commencement Date shall mean the date that such New Property becomes
subject to this Lease.

Competing Business: As defined in Section 40.10.

Condemnation: Either (a) the exercise of any governmental power, whether by
legal proceedings or otherwise, by a Condemnor or (b) a voluntary sale or
transfer by Lessor to any Condemnor, either under threat of Condemnation or
while legal proceedings for Condemnation are pending, in all of the foregoing
cases with respect to any portion of the Leased Property.

Condemnor: Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.

Consolidated Net Income: The aggregate Net Income of Capella Holdings and its
Subsidiaries for such period, on a consolidated basis; provided, however, that,
without duplication,

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto), any
severance, relocation or other restructuring expenses, any expenses related to
any New Project or any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to facility closing costs, rebranding costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facility opening costs, signing,
retention or completion bonuses, and expenses or charges related to any offering
of equity interests or debt securities of Capella Holdings or any of its
Subsidiaries, any investment, acquisition, disposition, recapitalization or
issuance, repayment, refinancing, amendment or modification of indebtedness (in
each case, whether or not successful), and any fees, expenses, charges or change
in control payments related to the Transactions (including any costs relating to
auditing prior periods, any transition-related expenses, and expenses related to
the Transactions incurred before, on or after the Effective Date), in each case,
shall be excluded,

(ii) any net after-tax income or loss from disposed of, abandoned, closed or
discontinued operations or fixed assets and any net after-tax gain or loss on
the dispositions of disposed of, abandoned, closed or discontinued operations or
fixed assets shall be excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of Capella Holdings) shall be excluded,

 

6



--------------------------------------------------------------------------------

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
hedging agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any Person that is not a Subsidiary of
such Person or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments paid in cash (or to the extent converted into cash) to the
referent Person or a Subsidiary thereof in respect of such period and (B) the
Net Income for such period shall include any dividend, distribution or other
payment in cash (or to the extent converted into cash) received by the referent
Person or a Subsidiary thereof from any Person in excess of, but without
duplication of, the amounts included in subclause (A),

(vi) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and its subsidiaries and including the
effects of adjustments to (A) deferred rent, (B) deferred franchise fees,
(C) capitalized lease obligations or other obligations or deferrals attributable
to capital spending funds with suppliers or (D) any other deferrals of income)
in component amounts required or permitted by GAAP, resulting from the
application of purchase accounting or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP, shall be excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within twelve months
after the Effective Date and that are so required to be established or adjusted
in accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretation shall be excluded,

(xii) any gain, loss, income, expense or charge resulting from the application
of any LIFO method shall be excluded,

 

7



--------------------------------------------------------------------------------

(xiii) any non-cash charges for deferred tax asset valuation allowances shall be
excluded,

(xiv) any currency translation gains and losses related to currency
remeasurements of indebtedness, and any net loss or gain resulting from hedging
agreements for currency exchange risk, shall be excluded,

(xv) any deductions attributable to minority interests shall be excluded,

(xvi) (A) the non-cash portion of “straight-line” rent expense shall be excluded
and (B) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included,

(xvii) (A) to the extent covered by insurance and actually reimbursed, or, so
long as such Person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(B) amounts estimated in good faith to be received from insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period), and

(xviii) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such Person in respect of such
period for income taxes shall be included as though such amounts had been paid
as income taxes directly by such Person for such period.]

Consolidated Fixed Charges: For any period, for Capella Holdings and its
Subsidiaries on a consolidated basis, an amount equal to the sum for such period
of (a) rent payments, plus, (b) consolidated interest charges, plus
(c) consolidated maintenance capital expenditures, plus (d) consolidated funded
debt payments.

CPI: The Consumer Price Index, all urban consumers, all items, U.S. City
Average, published by the United States Department of Labor, Bureau of Labor
Statistics, in which 1982-1984 equals one hundred (100). If the Consumer Price
Index is discontinued or revised during the term of this Lease, such other
governmental index or computation with which it is replaced shall be used in
order to obtain substantially the same result as would be obtained if the Index
had not been discontinued or revised.

Credit Enhancements: With respect to each Property, all security deposits,
security interests, letters of credit, pledges, guaranties, prepaid rent or
other sums, deposits or interests held by Lessee, if any, with respect to such
Property, the Tenant Leases relating to such Property or the Tenants or
subtenants thereunder.

 

8



--------------------------------------------------------------------------------

Date of Taking: The date the Condemnor has the right to possession of the
property being condemned.

Decision Period: As defined in Section 34.2(a).

Declarations: As defined in Section 40.7.

Defaulted Property: As defined in Section 16.1B.

DHS: As defined in Section 38.1.

DHHS: As defined in Section 38.1.

EBITDAR: With respect to Capella Holdings and its Subsidiaries on a consolidated
basis for any period, the Consolidated Net Income of Capella Holdings and its
Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (xiii) of this clause (a) reduced such Consolidated Net Income (and
were not excluded therefrom) for the respective period for which EBITDAR is
being determined):

(i) provision for taxes based on income, profits or capital of Capella Holdings
and its Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of Capella Holdings and its
Subsidiaries for such period,

(iii) depreciation and amortization expenses of Capella Holdings and its
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees and capitalized software expenditures and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits,

(iv) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include the effect of inventory
optimization programs, facility closure, facility consolidations, retention,
severance, systems establishment costs, contract termination costs, future lease
commitments and excess pension charges) and Pre-Opening Expenses,

(v) any other non-cash charges; provided, that for purposes of this subclause
(v) of this clause (a), any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made (but excluding, for the avoidance of doubt,
amortization of a prepaid cash item that was paid in a prior period),

 

9



--------------------------------------------------------------------------------

(vi) [reserved],

(vii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of equity
interests, investment, acquisition, New Project, disposition, recapitalization
or the incurrence, modification or repayment of indebtedness permitted to be
incurred hereunder (including a refinancing thereof) (whether or not
successful),

(viii) [reserved],

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
Capella Holdings or its Subsidiaries (other than contributions received from
Capella Holdings or its Subsidiaries) or net cash proceeds of an issuance of
equity interests of Capella Holdings,

(x) [reserved],

(xi) the amount of any loss attributable to a New Project, until the date that
is 12 months after the date of completing the construction, acquisition,
assembling or creation of such New Project, as the case may be; provided, that
(A) such losses are reasonably identifiable and factually supportable and
certified by an officer of Capella Holdings and (B) losses attributable to such
New Project after 12 months from the date of completing such construction,
acquisition, assembling or creation, as the case may be, shall not be included
in this clause (xi),

(xii) with respect to any joint venture that is not a Subsidiary and solely to
the extent relating to any net income referred to in clause (v) of the
definition of “Consolidated Net Income”, an amount equal to the proportion of
those items described in clauses (i) and (ii) above relating to such joint
venture corresponding to Capella Holdings’ and its Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Subsidiary), and

(xiii) one-time costs associated with commencing Public Company Compliance, and

(xiv) the amount of any rent or other similar charges with respect to the lease
of real property;

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDAR is being determined) non-cash items
increasing Consolidated Net Income of Capella Holdings and its Subsidiaries for
such period (but excluding any such items (A) in respect of which cash was
received in a prior period or will be received in a future period or (B) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges that reduced EBITDAR in any prior period);

 

10



--------------------------------------------------------------------------------

Effective Date: As defined in the recitals; provided, however that if the Merger
Agreement is terminated in accordance with its terms at any time prior to the
Closing Date (as therein defined), then this Lease shall also terminate ab
initio and be of no further force or effect simultaneously with such
termination, and the Original Lease shall remain in full force and effect.

Eliminated Property: As defined in Section 35.1.

Elgin Center: Collectively, the outpatient services center, primary care
facility and urgent care facility located at 40 Pinnacle Parkway and 52 Pinnacle
Parkway, Elgin, Kershaw County, South Carolina, commonly known as KershawHealth
Primary Care (Elgin), KershawHealth Outpatient Center at Elgin, and
KershawHealth Urgent Care at Elgin which are operated at the Kershaw Leased
Property.

Entered Property: As defined in Section 16.1A.

Environmental Indemnification Agreement: That certain Amended and Restated
Environmental Indemnification Agreement, dated as of the date hereof, executed
and delivered by each Guarantor to and in favor of Lessor, Hot Springs Lessor
and certain of their Affiliates, as the same may be amended, modified and/or
restated from time to time.

Equity Constituents: With respect to any Person, as applicable, the members,
general or limited partners, shareholders, stockholders or other Persons,
however designated, who are the owners of the issued and outstanding equity or
ownership interests of such Person.

Equity Cure Expiration Date: As defined in Section 16.1(j)(iii).

Equity Cure Right: As defined in Section 16.1(j)(iii).

Equity Interests: With respect to any Person, the voting power, ownership, or
other equitable interests of such Person, including any interest represented by
any capital stock, convertible or participating debt instruments, membership
interest, partnership interest, or any similar interest therein.

Escalator: As defined in Section 3.1(b).

Event of Default: As defined in Section 16.1.

Existing Subleases: As defined in Section 23.4.

Extension Notice: As defined in Article II.

Extension Term(s): As defined in Article II.

 

11



--------------------------------------------------------------------------------

Facility: Each of the Oklahoma Facility, the Oregon Facility, the South Carolina
Facility and the Kershaw Facility, sometimes collectively referred to as the
“Facilities.”

Facility Instrument: A note (whether secured or unsecured), loan agreement,
credit agreement, guaranty, security agreement, mortgage, deed of trust or other
agreement pursuant to which a Facility Lender has provided financing to Lessor
in connection with any portion of the Leased Property or any part thereof, or
funding provided to Lessee, if such funding is provided by Lessor or any
Affiliate of Lessor (other than any Obligors) or in connection with a Capital
Addition, and any and all renewals, replacements, modifications, supplements,
consolidations and extensions thereof.

Facility Lender: A holder (which may include any Affiliate of Lessor) of any
Facility Instrument.

Facility Lessee: The Oklahoma Lessee, with respect to the Oklahoma Property, the
Oregon Lessee, with respect to the Oregon Property, the South Carolina Lessee,
with respect to the South Carolina Property, the Kershaw Lessee, with respect to
the Kershaw Property and the Lessee party thereto, with respect to any New
Property.

Facility Lessor: The Oklahoma Lessor, with respect to the Oklahoma Property, the
Oregon Lessor, with respect to the Oregon Property, the South Carolina Lessor,
with respect to the South Carolina Property, the Kershaw Lessor, with respect to
the Kershaw Property, and the Lessor party thereto, with respect to any New
Property.

Facility Loan: A loan made by a Facility Lender.

Fair Market Value: With respect to each Property, the Fair Market Value of such
Property, including all Capital Additions with respect thereto, (a) as shall be
determined in accordance with the appraisal procedures set forth in Article
XXXIII or in such other manner as shall be mutually acceptable to Lessor and
Lessee, and (b) which shall not take into account any reduction in value
resulting from any damage, destruction or condemnation of any part of such
Property or any indebtedness to which such Property is subject and which
encumbrance Lessee or Lessor is otherwise required to remove pursuant to any
provision of this Lease or agrees to remove at or prior to the closing of the
transaction as to which such Fair Market Value determination is being made. With
respect to each Property, and notwithstanding anything contained in this Lease
to the contrary, any appraisal of such Property shall assume the Lease is in
place for a term of fifteen (15) years, and shall not take into account any
purchase options.

Fair Market Value Rent: With respect to each Property, the fair market annual
rental value of the Property as of the first day of the third (3rd) Extension
Term with the following characteristics: an absolute net lease for a five year
term with no more than one (1) five-year extension option of comparable
healthcare facility space, with the Leased Property considered as vacant and in
its then “as is” condition but with all of Lessee’s Personal Property removed,
with Lessor providing no services to Lessee, and an annual increase in base rent
after the first year of the term equal to the Escalator. The calculation of Fair
Market Value Rent shall also take into account all other reasonable relevant
factors. Lessor shall advise Lessee (the “Rent Notice”) of

 

12



--------------------------------------------------------------------------------

Lessor’s determination of Fair Market Value Rent within sixty (60) days
following Lessee’s exercise of the extension option for the third Extension
Term. If Lessee disputes Lessor’s determination of Fair Market Value Rent, the
dispute shall be resolved by arbitration as provided in Section 40.28. If the
Allocable Base Rent payable during the third Extension Term is not determined
prior to the first day of the third Extension Term, then, commencing on the the
first Business Day of the third Extension Term, Lessee shall pay Allocable Base
Rent in an amount equal to the Allocable Base Rent payable by Lessee during the
last year of the second Extension Term, as increased by the Escalator (the
“Interim Rent”). Upon final determination of the Allocable Base Rent for the
third Extension Term (if this occurs after the commencement of such Extension
Term), Lessee shall commence paying such Allocable Base Rent as so determined,
and within thirty (30) days after such determination Lessee shall pay any
deficiency in prior payments of Allocable Base Rent.

Financial Statements: For any fiscal year or other accounting period for the
applicable Person, balance sheets, statements of operations and capital
accounts, and statements of cash flows setting forth in comparative form the
corresponding figures for the year-earlier fiscal period.

Fixed Term: As defined in Article II.

Fixtures: All equipment, machinery, fixtures, and other items of real property,
including all components thereof, now and hereafter located in, on, or used in
connection with, and that are, in each case, permanently affixed to the Land, or
affixed or incorporated into the buildings and structures on the Land,
including, without limitation, all affixed furnaces, boilers, heaters,
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, and built-in oxygen and vacuum systems, all of which, to
the greatest extent permitted by law, are hereby deemed by the parties to
constitute real estate, together with all replacements, modifications,
alterations and additions thereto.

Force Majeure: As defined in Section 40.8.

Full Replacement Cost: As defined in Section 13.1.

GAAP: Generally accepted accounting principles in the United States as in effect
from time to time and applied consistently throughout the periods involved.

Governmental Body: Any United States federal, state or local, or any supra
national or non U.S., government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency body or
commission, court, tribunal or judicial or arbitral body, in each case of
competent jurisdiction, including the Securities and Exchange Commission.

Guarantors: Collectively, Capella Holdings and Capella Healthcare.

 

13



--------------------------------------------------------------------------------

Guaranty: That certain Amended and Restated Guaranty, dated as of the date
hereof, executed and delivered by the Guarantors in favor of Lessor, Hot Springs
Lessor and certain of their Affiliates, as the same may be modified, amended,
restated and/or supplemented from time to time.

Hazardous Materials: Any asbestos or any substance containing asbestos and
deemed hazardous under any Hazardous Materials Law, the group of organic
compounds known as polychlorinated biphenyls, flammable explosives, radioactive
materials, infectious wastes, biomedical and medical wastes, chemicals known to
cause cancer or reproductive toxicity, radon gas, and any items included in the
definition of hazardous or toxic wastes, materials or substances under any
Hazardous Materials Laws.

Hazardous Materials Laws: Each federal, state and local law and regulation
relating to pollution or protection of the environment, including ambient air,
surface water, ground water, land surface or subsurface strata, and natural
resources, and including each law and regulation relating to emissions,
discharges, releases or threatened releases of Hazardous Materials, or otherwise
relating to the manufacturing, processing, distribution, use, treatment,
generation, storage, containment (whether above ground or underground),
disposal, transport or handling of Hazardous Materials, and each law and
regulation with regard to record keeping, notification, disclosure and reporting
requirements respecting Hazardous Materials, including, without limitation, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Hazardous Materials Transportation Act, the Federal Water Pollution Control
Act, the Clean Air Act, the Clean Water Act, the Toxic Substances Control Act,
the Safe Drinking Water Act, and all similar federal, state and local
environmental statutes and ordinances, and the regulations, orders, and decrees
now or hereafter promulgated thereunder, in each case as amended from time to
time.

Health Benefit Laws: Laws relating to the licensure, certification,
qualification or authority to transact business relating to the provision of, or
payment for, or both the provision of and payment for, health benefits, health
care or insurance coverage, including ERISA, COBRA, HIPAA, SCHIP, Medicare,
Medicaid, CHAMPUS/TriCare, and laws relating to the regulation of workers
compensation and coordination of benefits.

Health Compliance Laws: All applicable laws pertaining to billing, kickbacks,
false claims, self-referral, claims processing, marketing, HIPAA security
standards for the storage, maintenance, transmission, utilization and access to
and privacy of patient information, and HIPAA and state standards for electronic
transactions and data code sets, including, without limitation, the False Claims
Act (31 U.S.C. Section 3729 et seq.), the Anti-Kickback Act of 1986 (41 U.S.C.
Section 51 et seq.), the Federal Health Care Programs Anti-Kickback Statute (42
U.S.C. Section 1320a-7a(b)), the Stark Law, the Civil Monetary Penalties Law (42
U.S.C. Section 1320a-7a), or the Truth in Negotiations (10 U.S.C. Section 2304
et seq.), Health Care Fraud (18 U.S.C. Section 1347), Mail Fraud (18 U.S.C
Section 1341), Wire Fraud (18 U.S.C. Section 1343), Theft or Embezzlement (18
U.S.C. Section 669), Fraud and False Statements (18 U.S.C. Section 1001), False
Statements Relating to Health Care Matters (18 U.S.C. Section 1035), and any
other applicable federal health care law or equivalent state statutes or any
rule or regulation promulgated by a Governmental Body with respect to any of the
foregoing, as any of the same may be amended, modified and/or restated from time
to time.

 

14



--------------------------------------------------------------------------------

Healthcare Laws: Health Benefit Laws, Health Compliance Laws and Information
Privacy and Security Laws.

Healthcare Real Estate: Any real estate and the improvements located thereon
that is operated as hospitals, medical centers, surgical centers, ambulatory
centers, diagnostic centers, emergency departments, assisted living facilities
and skilled nursing facilities.

Healthcare Real Estate Investment Trust: As of the date of determination, a real
estate investment trust (a) primarily in the business of directly owning
Healthcare Real Estate and (b) with not less than fifty percent (50%) of its
total assets by then current book value, comprised of investments in Healthcare
Real Estate. For the avoidance of doubt, no investment bank, private equity or
hedge fund or other investment vehicle (e.g. Blackstone) whose primary business
is investment but who owns or controls a Healthcare Real Estate Investment
Trust, will itself be deemed a Real Estate Investment Trust for purposes of this
Lease.

HIPAA: The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

Hot Springs Lease: That certain Amended and Restated Lease Agreement, dated of
even date herewith, between Hot Springs Lessor (as successor thereunder to Hot
Springs TRS) and Hot Springs Lessee, as modified, amended or restated from time
to time.

Hot Springs Lessee: Hot Springs National Park Hospital Holdings, LLC, a Delaware
limited liability company.

Hot Springs Lessor: MPT of Hot Springs-Capella, LLC, a Delaware limited
liability company.

Hot Springs TRS: MPT of Hot Springs-Capella Hospital, LLC, a Delaware limited
liability company.

Impartial Appraiser: As defined in Section 13.1.

Impositions: Collectively, with respect to each Property, all civil monetary
penalties, fines and overpayments imposed by state and federal regulatory
authorities (excluding all penalties or fines caused by the action or inaction
of any Lessor), all Real Estate Taxes, all state and local sales and use taxes,
single business, gross receipts, transaction privilege, rent or similar taxes,
all assessments, charges and costs imposed under the Permitted Exceptions
(including, without limitation, all penalties, fines, damages, costs and
expenses for any violation of or a default under any of the Permitted
Exceptions), franchise taxes (including but not limited to taxes based on
capital, net worth or assets), license, business entity, annual report,
registration and statutory representation fees and other taxes imposed on any
business entities, including

 

15



--------------------------------------------------------------------------------

limited partnerships, limited liability companies and other “pass through”
entities, and any such items imposed on Lessor or Lessor’s Affiliates (including
Lessor’s parent organizations), all assessments for utilities, public
improvements or benefits, ground rents, water, wastewater, sewer, sanitary sewer
or other rents and charges, excises, tax levies, fees (including, without
limitation, impact, development, license, permit, inspection, authorization and
similar fees), and all other governmental charges, in each case whether general
or special, ordinary or extraordinary, or foreseen or unforeseen, of every
character in respect of such Property, the Rent relating thereto (including all
interest and penalties thereon due to any failure in payment by Lessee), and all
other fees, costs and expenses which at any time, during or in respect of the
Term may be charged, assessed or imposed on or in respect of or be a lien upon
(a) Lessor or Lessor’s interest in all or any portion of such Property, (b) such
Property or any part thereof or any rent therefrom or any estate, right, title
or interest therein, or (c) any occupancy, operation, use or possession of,
sales from, or activity conducted on, or in connection with, such Property or
the leasing or use of such Property or any part thereof. Notwithstanding any
provision hereof to the contrary, nothing contained in this Lease shall be
construed to require Lessee to pay (1) any tax based on net income (whether
denominated as a financial institutions or other tax) imposed on Lessor, or
(2) any transfer tax of Lessor, or (3) any tax imposed with respect to the sale,
exchange or other disposition by Lessor of any Property or the proceeds thereof
or (4) except as expressly provided elsewhere in this Lease, any principal or
interest on any Lien on any Property, except to the extent that any tax,
assessment, tax levy or charge which Lessee is obligated to pay pursuant to the
first sentence of this definition and which is in effect at any time during the
Term is totally or partially repealed, and a tax, assessment, tax levy or charge
set forth in clause (1) or (2) is levied, assessed or imposed expressly in lieu
thereof, in which case the substitute tax, assessment, tax levy or charge shall
be deemed to be an Imposition.

Information Privacy or Security Laws: The HIPAA Laws and any other laws
concerning the privacy and/or security of personal information, including but
not limited to the Gramm-Leach-Bliley Act, state data breach notification laws,
state health information privacy laws, the Federal Trade Commission Act and
state consumer protection laws.

Initial Commencement Date: August 31, 2015.

Insurance Premiums: As defined in Section 4.4.

Insurance Requirements: All terms of any insurance policy required by this Lease
and all requirements of the issuer of any such policy.

Intercreditor Agreement: An Intercreditor Agreement substantially in the form
attached hereto as Exhibit D.

Interest Expense: With respect to Capella Holdings for any period, the gross
interest expense of Capella Holdings for such period on a consolidated basis,
including the portion of any payments or accruals with respect to capitalized
lease obligations allocable to interest expense. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by Capella Holdings and its
Subsidiaries with respect to hedging agreements, and interest on a capitalized
lease obligation shall be deemed to accrue at an interest rate reasonably
determined by Capella Holdings to be the rate of interest implicit in such
capitalized lease obligation in accordance with GAAP.

 

16



--------------------------------------------------------------------------------

Interim Capital Addition Rent: As defined in Section 3.1(b).

Joint Commission: As defined in Article XXIV.

Kershaw Facility: The healthcare facilities or operations listed on Exhibit F
attached hereto.

Kershaw Land: Collectively, the Kershaw Owned Land and the Kershaw Leased Land.

Kershaw Lease Rent: As defined in Section 3.4.

Kershaw Leased Land: That certain real property located in Camden, Kershaw
County, South Carolina as more particularly described on Exhibit A-6 attached
hereto and made a part hereof by reference and incorporation, together with all
hereditaments, easements, mineral rights, rights of way and other appurtenances
related thereto.

Kershaw Leased Property: The Kershaw Leased Land and related Leased Improvements
located thereon relating to the Kershaw Medical Center and the Elgin Center.

Kershaw Lessee: Kershaw Hospital LLC, a South Carolina limited liability
company, together with its successors and permitted assigns.

Kershaw Lessor: MPT of Kershaw-Capella, LLC, a Delaware limited liability
company, together with its successors and assigns.

Kershaw Medical Center: That certain One Hundred Twenty-One (121)-licensed bed
general acute care hospital facility operated at the Kershaw Leased Land,
commonly known as KershawHealth Medical Center.

Kershaw Medical Center Lease: That certain Lease Agreement, dated as of
October 30, 2015, between Kershaw Seller and Kershaw Lessor, relating to the
Kershaw Medical Center, as modified, amended or restated from time to time.

Kershaw Owned Land: That certain real property located in Kershaw County, South
Carolina and Lancaster County, South Carolina as more particularly described on
Exhibit A-5 attached hereto and made a part hereof by reference and
incorporation, together with all hereditaments, easements, mineral rights,
rights of way and other appurtenances related thereto.

Kershaw Parking License Agreement: That certain Parking License Agreement, dated
as of October 30, 2015 (effective as of November 1, 2015), between Kershaw
Seller and Kershaw Lessee, as such parking license was assigned to Kershaw
Lessor pursuant to that certain Assignment and Assumption of Lease, dated
effective as of November 1, 2015, and such parking license relating to
approximately 7.02 acres of land being commonly known as 1213 Lakeshore Drive,
Camden, South Carolina, as modified, amended or restated from time to time.

 

17



--------------------------------------------------------------------------------

Parking License: The parking license granted under the Parking License
Agreement.

Kershaw Property: The Kershaw Land and related Leased Improvements located
thereon relating to the Kershaw Facility.

Kershaw Seller: KershawHealth, a South Carolina special purpose district.

Land: The Oklahoma Land, the Oregon Land, the South Carolina Land and the
Kershaw Land, each together with all hereditaments, easements, mineral rights,
rights of way and other appurtenances related thereto, and any other parcel of
land acquired or leased and made subject to this Lease.

Late Payment Penalty: Shall mean an amount equal to the product of Four Percent
(4%) and the amount of any overdue and unpaid amount under this Lease.

Lease: As defined in the Preamble.

Lease Assignments: Those certain Assignments of Rents and Leases, executed and
delivered by each Facility Lessee to and in favor of Lessor and certain of its
Affiliates, as each may be amended, modified and/or restated from time to time.

Lease Base: As to each Property, as defined on Schedule 3.1(a) attached hereto
and made a part hereof by reference and incorporation.

Lease Rate: A per annum rate equal to Eight Percent (8.0%), subject to the
Escalator as set forth in Section 3.1(b).

Leased Improvements: As defined in Article II(b).

Leased Property: Collectively, those items described in Article II, as well as
all Capital Additions thereto.

Leasehold Mortgagee: As defined in Section 11.2.

Legal Requirements: With respect to each Property and the conduct of the
Business thereon, all federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions affecting such Property, Lessee’s operation of the Business on such
Property, or the construction, use or alteration of such Property (including,
without limitation, the Americans with Disabilities Act and Section 504 of the
Rehabilitation Act of 1973), whether now or hereafter enacted and in force,
including any which may (a) require repairs, modifications, or alterations in or
to such Property, or (b) in any way adversely affect the use and enjoyment
thereof, and all permits, licenses, authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Lessee, at any time in force
affecting such Property.

 

18



--------------------------------------------------------------------------------

Lessee: Collectively and jointly and severally, the Oklahoma Lessee, the Kershaw
Lessee, the Oregon Lessee and the South Carolina Lessee, together with their
respective successors and permitted assigns.

Lessee Parties: As defined in Section 40.6.

Lessor: Collectively and jointly and severally, the Oklahoma Lessor, the Kershaw
Lessor, the Oregon Lessor and the South Carolina Lessor, and their respective
successors and assigns.

Lessor Noncompete Period: As defined in Section 40.11.

Lessor’s Notice Address: As defined in Section 13.4.

Lessor Parties: As defined in Section 40.6.

Licenses: As defined in Article XXXVIII.

Liens: As defined in Article XXXVI.

Limited Remedy Event of Default: As defined in Section 16.1L.

Major Event of Default: The occurrence of (i) an Event of Default under clause
(a) or (j) of Section 16.1; (ii) an Event of Default by any Guarantor under
clause (c) or (g) of Section 16.1 (subject to the cure right described herein);
(iii) a “Major Event of Default” under and as defined in any Affiliate Separate
Lease, or (iv) a monetary “Event of Default” under and as defined in the Seller
Note.

Major Healthcare REIT: Any publicly listed Healthcare Real Estate Investment
Trust with total assets of more than $2,500,000,000, or (b) any Person in which
a publicly listed Healthcare Real Estate Investment Trust with total assets of
more than $2,500,000,000 owns, directly or indirectly, a beneficial or record
interest of twenty-five percent (25%) or more at the time of the applicable
transfer.

Management Agreement: Any contract or agreement for the provision of management
services to a Facility Lessee with respect to the operation of a hospital on the
applicable Property.

Management Company: Any person, firm, corporation or other entity or individual
who or which will provide management services to a Facility Lessee with respect
to the operation of a hospital on a Property.

Master Lease: As defined in the recitals.

 

19



--------------------------------------------------------------------------------

Material Obligation: Any obligation of any of the Guarantors or any Facility
Lessee (other than any obligations owing to Lessor or any of its Affiliates)
which (i) is in excess of Fifteen Million and No/100 Dollars ($15,000,000.00)
and (ii) is not an obligation owed to a lender or creditor that is a party to an
Intercreditor Agreement.

Medicaid: The medical assistance program established by Title XIX of the Social
Security Act (42 U.S.C. Sections 1396 et seq.) and any statute succeeding
thereto.

Medicare: The health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act (42 U.S.C. Sections 1395 et seq.) and any
statute succeeding thereto.

Merger Agreement: As defined in the recitals.

MPT: MPT Operating Partnership, L.P., an Affiliate of Lessor.

MPT Damages: As defined in Section 8.2(b).

MPT Indemnified Parties: As defined in Section 8.2(b).

MPT TRS: MPT Camaro Opco, LLC, a Delaware limited liability company.

MPT TRS Entities: As defined in the recitals.

New Project: Each (x) facility or branch which is either a new facility or
branch or an expansion, relocation, remodeling or substantial modernization of
an existing facility or branch owned by Capella Holdings or its Subsidiaries
which in fact commences operations and (y) creation (in one or a series of
related transactions) of a business unit (including, without limitation,
individual facilities) to the extent such business unit commences operations or
each expansion (in one or a series of related transactions) of business into a
new market.

New Property: Any real property (other than real property constituting a Capital
Addition to a Property that is already subject to this Lease) that becomes
subject to this Lease after the Initial Commencement Date.

Net Income: The net income (or loss) of a Person determined in accordance with
GAAP.

Noncompete Period: As defined in Section 40.10.

Non-Competition Agreements: Means that certain Amended and Restated
Non-Competition Agreement, dated as of the date hereof, executed by Capella
Holdings and Capella Healthcare in favor of Lessor, Hot Springs Lessor, and MPT
TRS, as the same is amended, modified, and/or restated from time to time.

Obligation Documents: Individually and collectively, this Lease, the Seller
Note, the Affiliate Separate Lease, the Guaranty, the Environmental
Indemnification Agreement and the Non-Competition Agreements, as any of the same
may be modified, amended or restated from time to time.

 

20



--------------------------------------------------------------------------------

Obligors: Collectively, Lessee, the Guarantors, and their successors and
permitted assigns.

Occurrence Date: As defined in Section 16.1L.

OFAC: The U.S. Department of Treasury Office of Foreign Assets Control.

OFAC List: The list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained and published by the U.S.
Treasury Department, Office of Foreign Assets Control and any other similar list
maintained and published by the U.S. Treasury Department, Office of Foreign
Assets Control pursuant to any law, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website http://www.treasury.gov/ofac/downloads/t11sdn.pdf.

Officer’s Certificate: With respect to each Facility Lessee, a certificate of
such Facility Lessee signed by the representative(s) authorized to so sign by
the governing body of such Facility Lessee, or any other Person whose power and
authority to act has been properly authorized.

Oklahoma Facility: That certain three hundred twenty (320)-licensed bed general
acute care hospital facility operated at the Oklahoma Land and related Leased
Improvements.

Oklahoma Ground Lease: That certain Lease Agreement, dated as of April 3, 2007,
between Muskogee Medical Center Authority (doing business as Muskogee Regional
Medical Center), an Oklahoma public trust, as landlord, and Oklahoma Lessor (as
successor-by-assignment from Oklahoma Lessee), as the same may be modified,
amended, restated or supplemented from time to time.

Oklahoma Ground Lease Rent: As defined in Section 3.3.

Oklahoma Ground Leased Land: That certain real property located in Muskogee,
Muskogee County, Oklahoma, as more particularly described on Exhibit A-4
attached hereto and made a part hereof by reference and incorporation, together
with all hereditaments, easements, mineral rights, rights of way and other
appurtenances related thereto.

Oklahoma Ground Leased Property: The Oklahoma Ground Leased Land and related
Leased Improvements located thereon relating to the applicable Oklahoma
Facility.

Oklahoma Land: Collectively, (a) the Oklahoma Owned Land, and (b) the Oklahoma
Ground Leased Land.

Oklahoma Lessee: Muskogee Regional Medical Center, LLC, a Delaware limited
liability company, together with its successors and permitted assigns.

Oklahoma Lessor: MPT of Muskogee-Capella, LLC, a Delaware limited liability
company, together with its successors and assigns.

 

21



--------------------------------------------------------------------------------

Oklahoma Owned Land: That certain real property located in Muskogee, Muskogee
County, Oklahoma, as more particularly described on Exhibit A-1 attached hereto
and made a part hereof by reference and incorporation, together with all
hereditaments, easements, mineral rights, rights of way and other appurtenances
related thereto.

Oklahoma Property: The Oklahoma Land and related Leased Improvements located
thereon relating to the Oklahoma Facility.

Operating Agreements: With respect to each Facility Lessee, all written
agreements to which such Facility Lessee is a party with respect to the
ownership, operation or management of the Business at a Property, including,
without limitation, any and all service and maintenance contracts, management
agreements, equipment leases, consulting agreements, laboratory servicing
agreements, pharmaceutical contracts and physician, other clinician or other
professional services provider contracts, but excluding employment contracts and
any Participation Agreements, as the same may from time to time be amended,
restated, supplemented, renewed or modified.

Oregon Facility: That certain eighty-eight (88)-licensed bed general acute care
hospital facility operated at the Oregon Property.

Oregon Land: That certain real property located in Willamette, Amhill County,
Oregon, as more particularly described on Exhibit A-2 attached hereto and made a
part hereof by reference and incorporation, together with all hereditaments,
easements, mineral rights, rights of way and other appurtenances related
thereto.

Oregon Lessee: Willamette Valley Medical Center, LLC, a Delaware limited
liability company, together with its successors and permitted assigns.

Oregon Lessor: MPT of McMinnville-Capella, LLC, a Delaware limited liability
company, together with its successors and assigns.

Oregon Property: The Oregon Land and related Leased Improvements located thereon
relating to the Oregon Facility.

Organizational Documents: With respect to any Person, the articles of
incorporation or organization, certificate of incorporation or formation or
other formation document, together with all other documents creating and
governing such Person, including stockholder agreements, limited liability
company or operating agreements, partnership agreements and bylaws.

Original Lease: As defined in the recitals.

Other Credit Enhancements: As defined in Section 30.2.

Overdue Rate: On any date, the Lease Rate plus Five Percent (5%).

 

22



--------------------------------------------------------------------------------

Participation Agreements: With respect to each Facility Lessee, all third-party
payor participation or reimbursement agreements, and provider numbers and
provider agreements, to which such Facility Lessee is a party relating to rights
to payment or reimbursement from, and claims against, private insurers, managed
care plans, employee assistance programs, Blue Cross and/or Blue Shield,
governmental authorities, Medicare, Medicaid and TRICARE, and other third-party
payors, as the same may from time to time be amended, restated, extended,
supplemented or modified, together with all rights, privileges and entitlements
thereunder.

Patriot Act: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56,
as the same may be amended, modified or restated from time to time.

Permitted Exceptions: As defined in Article II.

Permitted Holders: Apollo Management VIII, L.P., RegionalCare Holdings and each
of their respective Affiliates.

Person: An individual, a corporation, a limited liability company, a general or
limited partnership, an unincorporated association, a joint venture, a
Governmental Body or another entity or group.

Personal Property: With respect to a Facility Lessee, all of such Facility
Lessee’s consumable inventory and supplies, machinery, equipment, furniture,
furnishings, trailers, movable walls or partitions, computers, trade fixtures
and other tangible or intangible personal property (including all such items not
permanently affixed to the applicable Property), currently owned and acquired
after the execution of this Lease, and necessary, used, or useful in the
operation of the applicable Facility, but excluding any items within the
definition of Fixtures.

Portfolio Sale: A (i) sale, transfer, assignment or conveyance by Medical
Properties Trust, Inc., MPT, any Facility Lessor or any of their respective
Affiliates of a larger group or portfolio of healthcare facilities; provided,
that, the aggregate purchase price of such larger group or portfolio is at least
One Hundred Million Dollars ($100,000,000) more than the aggregate purchase
price allocated to the healthcare facilities leased to the Lessees and other
Affiliates of Capella Holdings that are included in such larger group or
portfolio, or (ii) as applicable, sale of equity, merger, combination, sale of
all or substantially all of the assets of or similar transaction involving
Medical Properties Trust, Inc., MPT, or their respective Affiliates and any
other Person; provided, that, the aggregate purchase price payable in connection
with any such sale of equity, merger, combination, sale of all or substantially
all of its assets or similar transaction is at least One Hundred Million Dollars
($100,000,000) more than the aggregate purchase price allocated to the equity,
merger, combination, sale or similar transaction involving just the healthcare
facilities leased to Lessees and any Affiliates of Capella Holdings that are
included in such larger group or portfolio.

Pre-Opening Expenses: With respect to any fiscal period, the amount of expenses
(other than interest expense) incurred with respect to facilities which are
classified as “pre-opening expenses” or “facility-opening costs” (or any similar
or equivalent caption) in the applicable financial statements of Capella
Holdings and its Subsidiaries for such period, prepared in accordance with GAAP.

 

23



--------------------------------------------------------------------------------

Primary Intended Use: As defined in Article VII.

Pro Forma Basis: As to Capella Holdings, for any events as described below that
occur subsequent to the commencement of a period for which the financial effect
of such events is being calculated, and giving effect to the events for which
such calculation is being made, such calculation as will give pro forma effect
to such events as if such events occurred on the first day of the four
consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”): (i) pro forma effect shall be given to any
disposition, acquisition, investment, capital expenditure, construction, repair,
replacement, improvement, development, merger, amalgamation, consolidation
(including the Transactions), any dividend, distribution or other similar
payment, any New Project, and any restructurings of the business of Capella
Holdings and its Subsidiaries that Capella Holdings or any of its Subsidiaries
has determined to make and/or made and are expected to have a continuing impact
and are factually supportable, which would include cost savings resulting from
head count reduction, closure of facilities and similar operational and other
cost savings, which adjustments Capella Holdings determines are reasonable as
set forth in a certificate of an officer of Capella Holdings (the foregoing,
together with any transactions related thereto or in connection therewith, the
“relevant transactions”), in each case that occurred during the Reference Period
and (ii) in making any determination on a Pro Forma Basis, (x) all indebtedness
(including indebtedness issued, incurred or assumed as a result of, or to
finance, any relevant transactions and for which the financial effect is being
calculated, but excluding normal fluctuations in revolving indebtedness incurred
for working capital purposes) issued, incurred, assumed or permanently repaid
during the Reference Period shall be deemed to have been issued, incurred,
assumed or permanently repaid at the beginning of such period, (y) Interest
Expense of such person attributable to interest on any indebtedness, for which
pro forma effect is being given as provided in the preceding clause (x), bearing
floating interest rates shall be computed on a pro forma basis as if the rates
that would have been in effect during the period for which pro forma effect is
being given had been actually in effect during such periods, and (z) in giving
effect to clause (i) above with respect to each New Project which commences
operations and records not less than one full fiscal quarter’s operations during
the Reference Period, the operating results of such New Project shall be
annualized on a straight line basis during such period, taking into account any
seasonality adjustments determined by Capella Holdings in good faith.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by an officer of Capella Holdings and
may include adjustments to reflect operating expense reductions and other
operating improvements, synergies or cost savings reasonably expected to result
from any relevant pro forma event (including, to the extent applicable, the
Transactions).

Properties; Property: Individually and collectively, all of the Oklahoma
Property, the Oregon Property, the South Carolina Property, the Kershaw Property
and, following the Effective Date, any New Property, each sometimes individually
referred to as a “Property.”

Property Substitution: As defined in Section 35.1.

 

24



--------------------------------------------------------------------------------

Property Substitution Date: With respect to any applicable Property, the
effective date of a Property Substitution.

Proprietary Information: As defined in Article XXIV(j).

Public Company Compliance: Compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act of 1933 and the
Securities Exchange Act of 1934, and the rules of national securities exchange
listed companies (in each case, as applicable to companies with equity or debt
securities held by the public), including procuring directors’ and officers’
insurance, legal and other professional fees, and listing fees.

Qualified Manager: A management company with experience managing assets of the
size, use and value of the applicable Property, including those managers listed
on Schedule Q which are hereby approved by Lessor, and any other managers
reasonably approved by Lessor.

RCRA: As defined in the definition of “Hazardous Materials Law.”

Real Estate Taxes: All taxes, assessments and special assessments, and dues
which are levied or imposed during the Term upon the Leased Property.

RegionalCare Holdings: RegionalCare Hospital Partners Holdings, Inc., a Delaware
corporation.

Rent: Collectively, the Base Rent (as increased in accordance with the
provisions of Section 3.1(b)), the Oklahoma Ground Lease Rent, the Kershaw Lease
Rent, and the Additional Charges.

Rent Schedule: As defined in Section 3.1(c).

Replacement Property: As defined in the definition of Substitute Property.

Request: As defined in Section 10.4.

Requesting Party : As defined in Section 40.5.

Revised Sale Terms: As defined in Section 34.2(b).

ROFO Exercise Notice: As defined in Section 10.4.

SARA: As defined in the definition of “Hazardous Materials Law.”

Security Deposit: As defined in Section 9.2.

Seller Note: That certain Seller Note, dated as of the date hereof, executed by
DSB Holdings, Inc., a Delaware corporation, in favor of MPT TRS, as the same may
be modified, amended or restated from time to time.

 

25



--------------------------------------------------------------------------------

Severance Date: As defined in Section 30.2.

Severance Notice: As defined in Section 30.2.

Severed Lease: As defined in Section 30.2.

Severed Property: As defined in Section 30.2.

Single Purpose Entity: With respect to each Facility Lessee, an entity which
(i) exists solely for the purpose of owning and/or leasing the Property operated
by such Facility Lessee and conducting the operation of the Business thereon,
including any business that relates to the business currently conducted by
Capella Holdings (such as bariatric centers and/or health plans), (ii) conducts
business only in its own name, (iii) does not engage in any business other than
the ownership and/or leasing of such Property and the Personal Property and the
operation of the Business thereon, (iv) does not hold, directly or indirectly,
any ownership interest (legal or equitable) in any entity or any real or
personal property other than the interest in such Property, the Personal
Property and the other assets incident to the operation of the Business, (v) has
its own separate books, records, accounts, financial statements and tax returns,
except that financial statements of the individual Facility Lessees may be
consolidated, (vi) holds itself out as being a company separate and apart from
any other entity, and (vii) maintains all entity formalities independent of any
other entity.

South Carolina Facility: That certain one hundred sixteen (116)-licensed bed
general acute care hospital facility operated at the South Carolina Property.

South Carolina Land: That certain real property located in Hartsville,
Darlington County, South Carolina, as more particularly described on Exhibit A-1
attached hereto and made a part hereof by reference and incorporation, together
with all hereditaments, easements, mineral rights, rights of way and other
appurtenances related thereto.

South Carolina Lessee: Hartsville, LLC, a South Carolina limited liability
company, together with its successors and permitted assigns.

South Carolina Lessor: MPT of Hartsville-Capella, LLC, a Delaware limited
liability company, together with its successors and assigns.

South Carolina Property: The South Carolina Land and related Leased Improvements
located thereon relating to the South Carolina Facility.

Specified Equity Contribution: As defined in Section 16.1(j)(iii).

State Regulatory Authorities: As applicable to each Facility, the state
licensing and certification agencies, together with all applicable statutes and
regulations, related to healthcare facilities in each respective state.

 

26



--------------------------------------------------------------------------------

Strategic Agreement: That certain Strategic Agreement, dated as of the date
hereof, among MPT, RegionalCare Holdings and Capella Holdings, as modified,
amended or restated from time to time.

Subsidiary or Subsidiaries: With respect to any Person, any other Person, of
which an amount of the voting securities, voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or other governing body (or, if there are no such voting interests,
50% or more of the equity interests of which), is owned directly or indirectly
by such first Person. For the purposes hereof, the term Subsidiary shall include
all Subsidiaries of such Subsidiary.

Substitute Property: With respect to any Property, a fee interest in land and
improvements thereon which may be included in the Property Substitution, with
respect to which: (i) such improvements consist solely of a general acute care
hospital location (the “Replacement Property”), and which may also include
medical office buildings, clinics and other improvements either necessary for or
commonly associated with the operation of a Replacement Property or consented to
by Lessor in its sole and absolute discretion (provided, however, that if such
Replacement Property and related improvements shall have existed and have been
operated by an Affiliate of Lessee for not less than two (2) full years prior to
the proposed Property Substitution Date, then Lessor’s consent to such
Replacement Property and related improvements shall not be unreasonably
withheld, conditioned or delayed); (ii) financial records pertaining to such
operations (which records will include audited financial statements if
available) shall have been made available to Lessor; (iii) all certificates of
need, permits, approvals and authorizations pertaining to ownership and
operation of such land and improvements as Replacement Property shall be in full
force and effect, free of material defaults or notices of material default;
(iv) neither the Property Substitution nor the utilization of such land and
improvements in a Property Substitution will result in the realization of
taxable income or gain to MPT or its Equity Constituents under the Code, as
determined by MPT in its sole discretion; and (v) neither the Property
Substitution nor the utilization of such land and improvements in a Property
Substitution will jeopardize MPT’s status as a qualified real estate investment
trust under the Code, as determined by MPT in its sole discretion.

Sunergeo Health: Sunergeo Health Partners, LLC, a Delaware limited liability
company.

Taking: A taking or voluntary conveyance during the Term of all or part of any
Property, or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any Condemnation or other eminent domain
proceeding affecting such portion of the Leased Property whether or not the same
shall have actually been commenced.

Tenant(s): The lessees, tenants, sublessees or subtenants under the Tenant
Leases, if any.

Tenant Leases: All leases, subleases, pharmacy leases and other rental
agreements (written or verbal, now or hereafter in effect), if any, including
any Existing Subleases as described in Section 23.1, pursuant to which any
Facility Lessee has granted or will grant a possessory interest in and to any
space in or any part of the Leased Property, or that otherwise provide rights
with respect to the Leased Property, and all Credit Enhancements, if any, held
in connection therewith.

 

27



--------------------------------------------------------------------------------

Term: With respect to a particular Property, the actual duration of this Lease,
including the Fixed Term and the Extension Terms (if extended by Lessee).

Terminated Property: As defined in Section 16.1D.

Third Party Offer: As defined in Section 34.2(a).

Third Party Offer Notice: As defined in Section 34.2(a).

Transactions: The transactions contemplated by the Merger Agreement.

Unsuitable for Its Use or Unsuitable for Its Primary Intended Use: As used
anywhere in this Lease, the terms “Unsuitable for Its Use” or “Unsuitable for
Its Primary Intended Use” shall mean that, with respect to any Property or part
thereof, by reason of damage or destruction or a partial Taking by Condemnation,
such Property cannot be operated on a commercially practicable basis for its
Primary Intended Use, taking into account, all relevant factors (including,
without limitation, anticipated repairs and/or restorations), and the effect of
such damage or destruction or partial Taking.

USPAP: The Uniform Standards of Professional Appraisal Practice, as amended from
time to time.

Vacated Property: As defined in Section 16.1A.

1.2. Interpretation; Terms Generally. The definitions set forth in Section 1.1
and elsewhere in this Lease shall apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. Unless otherwise
indicated, the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The words “herein”, “hereof and
“hereunder” and words of similar import shall be deemed to refer to this Lease
(including the Schedules and Exhibits) in its entirety and not to any part
hereof, unless the context shall otherwise require. All references herein to
Articles, Sections, Schedules and Exhibits shall be deemed to refer to Articles,
Sections and Schedules of, and Exhibits to, this Lease, unless the context shall
otherwise require. Unless the context shall otherwise require, any references to
any agreement or other instrument or statute or regulation are to it as amended
and supplemented from time to time (and, in the case of a statute or regulation,
to any corresponding provisions of successor statutes or regulations). Any
reference in this Lease to a “day” or number of “days” that does not refer
explicitly to a “Business Day” or “Business Days” shall be interpreted as a
reference to a calendar day or number of calendar days. If any action or notice
is to be taken or given on or by a particular calendar day, and such calendar
day is not a Business Day, then such action or notice shall be deferred until,
or may be taken or given on, the next Business Day. For all purposes hereunder,
whenever reference is made to “continuance” or “continuation” of an Event of
Default (or words of similar import), such reference shall mean that the
relevant Event of Default has not been waived in writing by the Lessor (or
Affiliate of Lessor) or (as to any Event of Default that is subject to cure)
cured within the applicable cure period.

 

28



--------------------------------------------------------------------------------

1.3. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. Defined terms and calculations in
connection with the covenants and other provisions of this Lease, including
Section 16.1(j), shall be based upon and utilize GAAP applied in a manner
consistent with that used in preparing the financial statements referred to in
Article XXIV(b)(i)-(iii). If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Lease, and
Lessee shall so request, Lessor and Lessee shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided, that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Lessee shall provide to Lessor financial statements and
other documents required under this Lease or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Notwithstanding the
foregoing, (x) all financial statements delivered hereunder shall be prepared,
and all financial covenants contained herein shall be calculated, without giving
effect to an election under Statement of Financial Accounting Standards 159 (or
any similar accounting principal) permitting a Person to value its financial
liabilities at the fair market value thereof, and (y) any obligations of a
Person under a lease (whether now existing or entered into in the future) that
is not (or would not be) a finance obligation under GAAP as in effect on the
Commencement Date, shall not be treated as a finance obligation solely as a
result of the adoption of changes in GAAP outlined by Leases, Topic 842, issued
as Accounting Standards Update No. 2016-02 in February 2016.

1.4. Certain Matters Relating to References to Leased Property. References
herein to “a portion” of the Leased Property (or words or phrases of similar
import) shall mean, unless the context clearly indicates otherwise, a specific
Property.

ARTICLE II.

LEASED PROPERTY; TERM

Upon and subject to the terms and conditions hereinafter set forth, Lessor
leases to Lessee and Lessee rents from Lessor all of Lessor’s rights and
interest in and to the following property (collectively, and as modified from
time to time pursuant to the terms of this Lease, the “Leased Property”):

(a) the Land; and

(b) the existing improvements on the Land and the buildings and any improvements
constructed on the Land, including, but not limited to, all buildings,
structures, Fixtures and other improvements of every kind, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site), parking areas and roadways appurtenant to such buildings and
structures presently or hereafter situated upon the Land, Capital Additions and
all hereditaments, easements, rights of way and other appurtenances related
thereto (collectively, the “Leased Improvements”).

 

29



--------------------------------------------------------------------------------

SUBJECT, HOWEVER, to all applicable matters of record and any other matters as
set forth on Exhibits B-1 et seq. (the “Permitted Exceptions”), Lessee shall
have and hold the Leased Property for a fixed term (the “Fixed Term”) commencing
on the Commencement Date and ending at midnight on the last day of the One
Hundred Sixty-Second (162nd) full month after the Initial Commencement Date,
unless sooner terminated as herein provided.

So long as no Event of Default then exists and no event has then occurred which
with the giving of notice or the passage of time or both would constitute such
an Event of Default, Lessee shall have the option to extend the Fixed Term on
the same terms and conditions set forth herein for four (4) additional periods
of five (5) years each (each an “Extension Term”); which extension option may be
exercised with respect to any or all of the Properties. In the event that, prior
to the expiration of the Fixed Term, Accounting Standards Update, Leases (Topic
842), or any other accounting standard or official pronouncement of United
States generally accepted accounting principles is adopted, which causes this
Lease not to be an operating lease as defined in Accounting Standards
Codification Topic 840, then Lessor and Lessee shall discuss potential
alternative renewal terms under this Lease. With respect to the third
(3rd) Extension Term, the Base Rent during the first year of the third
(3rd) Extension Term shall be an amount equal to the Fair Market Value Rent as
of the first day of such Extension Term (but in no event less than the annual
Base Rent payable by Lessee during the last year of the second (2nd) Extension
Term) and shall thereafter be increased as set forth in Section 3.1(b),
including the fourth (4th) Extension Term, if applicable. Lessee may exercise
each such option by giving written notice to Lessor at least one hundred eighty
(180) days prior to the expiration of the Fixed Term or Extension Term, as
applicable (the “Extension Notice”). If, during the period following the
delivery of the Extension Notice to Lessor and prior to the effective date of
such extension, an Event of Default shall occur which is continuing on the
commencement date of the Extension Term, at Lessor’s option, the Term shall not
be so extended and Lessee shall be deemed to have forfeited all subsequent
options to extend the Fixed Term of this Lease. If Lessee elects not to exercise
its option to extend with respect to any one or more of the Properties, all
subsequent options to extend with respect to such Properties shall be deemed to
have lapsed and be of no further force or effect.

Notwithstanding the foregoing, this Lease is expressly made subject to the terms
and conditions of the Oklahoma Ground Lease and the Kershaw Medical Center
Lease, copies of which have been provided to Lessee prior to the execution
hereof. Notwithstanding anything to the contrary contained in this Lease, if
(a) during (i) the final Extension Term of this Lease, the Oklahoma Ground Lease
expires by its terms, or (ii) during the Term, the Kershaw Medical Center Lease
expires by its terms, in either case, without Lessor or Lessee being able to
negotiate an extension of the respective terms thereof acceptable to the
parties, or (b) Lessor rejects the Oklahoma Ground Lease or the Kershaw Medical
Center Lease in a bankruptcy proceeding, the Base Rent shall be reduced in
accordance with Section 5.2. To the extent either the Oklahoma Ground Lease or
the Kershaw Medical Center Lease have any renewal options that cover a period
during the Term, Lessee and Lessor agree that Lessor shall exercise such renewal
options.

 

30



--------------------------------------------------------------------------------

ARTICLE III.

RENT

3.1. Rent. During the Term, Lessee shall pay to Lessor, in advance and without
notice, demand, set off or counterclaim, in lawful money of the United States of
America, at Lessor’s address set forth herein or at such other place or to such
other person, firm or entity as Lessor may designate from time to time in
writing in accordance with Article XXXII, the Rent as provided in this Lease.
Lessor has the sole discretion to determine the method of payment of Rent, and
will require that such payments initially be forwarded to Lessor utilizing the
Automated Clearing House (“ACH”) Network. Lessee shall take all reasonably
necessary steps and bear any and all reasonable costs associated with utilizing
ACH to timely deliver payments of Rent to Lessor. All payments of Rent made
through ACH remain payments of Rent and, as such, are subject to all terms and
conditions of this Lease, including, but not limited to, the default provisions.
With respect to each Facility, Rent shall be calculated and payable as follows:

(a) Allocated Base Rent. With respect to each Property, subject to adjustment as
provided herein (including adjustments set forth in Section 3.1(b) below),
Lessee shall pay to Lessor in advance on the first (1st) day of each calendar
month during the Term base rent allocated thereto (the “Allocated Base Rent”) in
an amount equal to the product of (i) the Lease Base for such Property as of the
last day of the immediately preceding month (or as of the Commencement Date with
respect to the amount payable for the first month of the Term), multiplied by
(ii) the Lease Rate, divided by (iii) twelve (12); provided, however, if the
Commencement Date with respect to such Property is other than the first day of a
calendar month, Allocated Base Rent for the period from the Commencement Date
for such Property to the first day of the first (1st) full month shall be
prorated on a per diem basis based upon three hundred sixty (360) days and shall
be paid on the Commencement Date. Lessor and Lessee acknowledge that the
Allocated Base Rent is payable in advance and, accordingly, with respect to
additions to the Lease Base and Capital Additions funded by Lessor with respect
to any Property on or after the first (1st) day of any month (and, therefore,
not included in the calculation of the Allocated Base Rent paid in advance for a
particular month with respect to such Property), Allocated Base Rent shall
include a per diem Allocated Base Rent for the prior month (prorated based upon
a three hundred sixty (360) day year in the same manner as set forth above) to
be calculated by multiplying the amount of any such advance by the Lease Rate
for such Property. Lessor shall provide Lessee with an invoice of such amounts
prior to the first day of the next calendar month (the “Interim Capital Addition
Rent”); provided, however, Lessor’s failure to provide Lessee with an invoice
for the Interim Capital Addition Rent relating to any Property prior to the
first day of the next calendar month shall not limit or affect the Lessee’s
obligations hereunder to pay such Interim Capital Addition Rent. Allocated Base
Rent and Interim Capital Addition Rent relating to each Property shall be
payable in advance in equal, consecutive monthly installments.

 

31



--------------------------------------------------------------------------------

(b) Adjustment of Allocated Base Rent. With respect to each Property, commencing
on January 1, 2017, and continuing on each January 1 thereafter (each an
“Adjustment Date”) during the Term, the Lease Rate applicable to such Property
shall be increased (and in no event decreased) and shall be equal to the sum of
(i) the Lease Rate for such Property previously in effect, and (ii) the product
of such previous Lease Rate multiplied by the greater of (A) Two Percent
(2.0%) and (B) the percentage by which the CPI published for the month of
October prior to the applicable Adjustment Date shall have increased over the
CPI figure published for the month of October prior to the previous Adjustment
Date (the CPI figure published for the month of October 2015 shall be used in
connection with the recalculation on January 1, 2017) (such escalator used in
calculating the adjusted Lease Rate being referred to herein as the
“Escalator”); provided, however, that in no event shall the Escalator be greater
than Four Percent (4.0%) on any Adjustment Date; provided further, however, that
on the first day of the third Extension Term, the Allocable Base Rent for each
Property shall be reset to the Fair Market Value Rent (but in no event less than
the annual Base Rent payable by Lessee during the last year of the second
(2nd) Extension Term), and on each Adjustment Date thereafter, the Allocable
Base Rent shall increase by an amount equal to the Escalator. For any monetary
increases or adjustments that cannot be determined as of the applicable
Adjustment Date due to then unknown variables (such as CPI), such amounts shall
become due (and calculated retroactively to the Adjustment Date) and payable as
of the time of determination.

(c) Rent Schedule. From time to time during the Term, Lessor may, in its
reasonable discretion, calculate the Base Rent and Interim Capital Addition Rent
payable hereunder (the “Rent Schedule”), and provide a copy of such Rent
Schedule to Lessee. Base Rent, as calculated in accordance with Sections 3.1(a)
and 3.1(b) above, shall include Interim Capital Addition Rent and Allocated Base
Rent payable with respect to the entire Leased Property. The Rent Schedule shall
be adjusted and substituted on a periodic basis by Lessor, in its reasonable
discretion, as the Interim Capital Addition Rent and Base Rent are adjusted and
calculated during the Term as provided herein. Lessor’s failure to provide a
copy of the Rent Schedule or substitute or adjusted Rent Schedule shall not
limit or affect the Lessee’s obligations hereunder.

3.2. Additional Charges. In addition to the Base Rent and the Oklahoma Ground
Lease Rent that Lessee assumes or agrees to pay under this Lease, (a) Lessee
will pay and discharge as and when due and payable other amounts, liabilities,
obligations and Impositions related to the ownership, use, possession and
operation of the Leased Property, including, without limitation, all costs of
owning and operating each Facility, all Real Estate Taxes, Insurance Premiums,
maintenance and capital improvements, all violations of and defaults under any
of the Permitted Exceptions, and all licensure violations, civil monetary
penalties and fines, and (b) in the event of any failure on the part of Lessee
to pay any of those items referred to in clause (a) above, Lessee will also
promptly pay and reimburse Lessor, and/or its Affiliates for all such amounts
paid by Lessor, and/or its Affiliates and promptly pay and discharge every fine,

 

32



--------------------------------------------------------------------------------

penalty, interest and cost which may be added for non-payment or late payment of
such items (the items referred to in clauses (a) and (b) above being referred to
herein collectively as the “Additional Charges”), and Lessor shall have all
legal, equitable and contractual rights, powers and remedies provided in this
Lease, by statute, or otherwise, in the case of non-payment of the Additional
Charges, as in the case of the Base Rent. If any installment of Base Rent or
Additional Charges shall not be paid within five (5) Business Days after the
applicable due date, Lessee, in addition to all other obligations hereunder,
will pay to Lessor on demand as Additional Charges, a late charge computed at
the Overdue Rate on the amount of such installment from the due date of such
installment to the date of payment thereof, and a Late Payment Penalty with
respect to such installment. To the extent that Lessee pays any Additional
Charges to Lessor pursuant to clause (b) above or pursuant to any other
requirement of this Lease, Lessee shall be relieved of its obligation to pay
such Additional Charges to the entity to which they would otherwise be due.
Nothing in this Section 3.2 limits the provisions of Article XXII.

3.3. Rent and Payments under the Oklahoma Ground Lease. Lessee shall pay all
rent and all other charges and amounts due and payable under the Oklahoma Ground
Lease (collectively, the “Oklahoma Ground Lease Rent”) during the Term directly
to the “Landlord” thereunder as and when the same becomes due and payable as
required under the Oklahoma Ground Lease, and Lessee shall provide Lessor with
reasonable evidence of payment each month confirming that the Oklahoma Ground
Lease Rent has been timely paid.

3.4. Rent and Payments under the Kershaw Medical Center Lease. Lessee shall pay
all rent and all other charges and amounts due and payable under the Kershaw
Medical Center Lease (collectively, the “Kershaw Lease Rent”) during the Term
directly to the “Landlord” thereunder as and when the same becomes due and
payable as required under the Kershaw Medical Center Lease, and Lessee shall
provide Lessor with reasonable evidence of payment each month confirming that
the Kershaw Lease Rent has been timely paid.

ARTICLE IV.

IMPOSITIONS

4.1. Payment of Impositions. Subject to and without limiting Article XII
relating to permitted contests, Lessee will pay, or cause to be paid, all
Impositions before any fine, penalty, interest or cost may be added for
non-payment, with such payments to be made directly to the taxing or assessing
authorities, and Lessee will promptly furnish to Lessor copies of official
receipts or other satisfactory proof evidencing such payments. Lessee’s
obligation to pay such Impositions shall be deemed absolutely fixed upon the
date that any such Imposition becomes a lien upon the Leased Property or any
part thereof. If any such Imposition may lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
Lessee may, with Lessor’s consent, not to be unreasonably withheld, conditioned
or delayed, exercise the option to pay the same (and any accrued interest on the
unpaid balance of such Imposition) in installments and, in such event, shall pay
such installments during the Term

 

33



--------------------------------------------------------------------------------

(subject to and without limiting Lessee’s right of contest pursuant to the
provisions of Article XII) as the same respectively become due. Lessor, at its
expense, shall, to the extent permitted by applicable law, prepare and file all
tax returns and reports as may be required by governmental authorities in
respect of Lessor’s net income, gross receipts, franchise taxes and taxes on its
capital stock, and Lessee, at its expense, shall, to the extent permitted by
applicable laws and regulations, prepare and file all other tax returns and
reports in respect of any Imposition as may be required by governmental
authorities. If any refund shall be due from any taxing authority with respect
to any Imposition paid by Lessee, the same shall be paid over to, or retained
by, Lessee. Lessor and Lessee shall, upon request of the other, provide any data
(i) that is maintained by the party to whom the request is made, and (ii) that
pertains to the Leased Property, as may be necessary to prepare any required
returns and reports. In the event that any Governmental Body classifies any
property covered by this Lease as personal property, Lessee shall file all
personal property tax returns in such jurisdictions where it may legally so
file. Lessor, to the extent it possesses the same, and Lessee, to the extent it
possesses the same, will provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property so classified
as personal property. In the event that Lessor is legally required to file
personal property tax returns, Lessee will be provided with copies of assessment
notices indicating a value in excess of the reported value in sufficient time
for Lessee to file a protest. After obtaining written approval from Lessor,
which approval shall not to be unreasonably withheld, conditioned or delayed,
Lessee may, at Lessee’s sole cost and expense, protest, appeal, or institute
such other proceedings as Lessee may deem appropriate to effect a reduction of
real estate or personal property assessments, and Lessor, at Lessee’s expense as
aforesaid, shall fully cooperate with Lessee in such protest, appeal, or other
action. Billings for reimbursement by Lessee to Lessor of personal property
taxes shall be accompanied by copies of a bill therefor and payments thereof
which identify the personal property with respect to which such payments are
made.

4.2. Adjustment of Impositions. Impositions that are levied or assessed with
respect to the tax-fiscal period during which the Term terminates, shall be
adjusted and prorated between Lessor and Lessee, whether or not such Imposition
is imposed before or after such termination, and Lessee’s obligation to pay its
prorated share thereof shall survive such termination.

4.3. Utility Charges. Lessee will contract for, in its own name, and will pay or
cause to be paid all charges for electricity, power, gas, oil, sewer, water and
other utilities used in connection with the Leased Property during the Term,
including, without limitation, all impact and tap fees necessary for the
operation of the Facilities, except to the extent that such impact and tap fees
were or are to be paid by Lessor as part of the cost of a Capital Addition.

4.4. Insurance Premiums. Lessee shall contract for, in its own name, and shall
pay or cause to be paid all premiums for the insurance coverage required to be
maintained pursuant to Article XIII during the Term (the “Insurance Premiums”).

 

34



--------------------------------------------------------------------------------

ARTICLE V.

ABSOLUTE NET LEASE; NO TERMINATION;

TERMINATION WITH RESPECT

TO FEWER THAN ALL PROPERTIES

5.1. Absolute Net Lease; No Termination. The parties understand, acknowledge and
agree that this is an absolute net lease and this Lease shall yield to Lessor
the full amount of the installments of Base Rent and the payments of Additional
Charges throughout the Term. Lessee further acknowledges and agrees that all
charges, assessments or payments of any kind are due and payable without notice,
demand, set off or counterclaim (other than notices to Lessee that are expressly
required hereunder) and shall be paid by Lessee as they become due and payable.
Lessee shall remain bound by this Lease in accordance with its terms and shall
neither take any action without the consent of Lessor to modify, surrender or
terminate the same, nor seek nor be entitled to any abatement, deduction,
deferment or reduction of Rent (except as expressly provided herein), or set-off
against the Rent, nor shall the respective obligations of Lessor and Lessee be
otherwise affected by reason of (a) any damage to, or destruction of, any
Property from whatever cause or any Taking of any Property or any portion
thereof (except as expressly provided herein), (b) the lawful or unlawful
prohibition of, or restriction upon, Lessee’s use of the Leased Property, or any
portion thereof, or the interference with such use by any person, corporation,
partnership or other entity, or by reason of eviction by paramount title;
(c) any claim which Lessee has or might have against Lessor or by reason of any
default or breach of any warranty by Lessor under this Lease or any other
agreement between Lessor and Lessee, or to which Lessor and Lessee are parties,
(d) any bankruptcy, insolvency, reorganization, composition, readjustment,
liquidation, dissolution, winding up or other proceedings affecting Lessor or
any assignee or transferee of Lessor, or (e) any other cause whether similar or
dissimilar to any of the foregoing other than a discharge of Lessee from any
such obligations as a matter of law. Lessee hereby specifically waives all
rights, arising from any occurrence whatsoever, which may now or hereafter be
conferred upon it by law to (i) modify, surrender or terminate this Lease or
quit or surrender the Leased Property or any portion thereof, or (ii) entitle
Lessee to any abatement, reduction, suspension or deferment of the Rent or other
sums payable by Lessee hereunder, except as otherwise specifically provided in
this Lease. The obligations of Lessor and Lessee hereunder shall be separate and
independent covenants and agreements and the Rent and all other sums payable by
Lessee hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to the express
provisions of this Lease or by termination of this Lease other than by reason of
an Event of Default.

5.2. Termination with Respect to Fewer than All Properties. Wherever in this
Lease the action of terminating this Lease with respect to a particular Property
(or action of similar import) is described or permitted, such action shall mean
the termination of Lessee’s rights in and to such Property. Notwithstanding
anything in this Lease to the contrary, if this Lease shall be terminated by
Lessor or Lessee pursuant to rights granted hereunder with respect to any
particular Property, such termination shall not affect the Term of this Lease
with respect to the balance of the Leased Property relating to Properties not so
terminated and this Lease shall

 

35



--------------------------------------------------------------------------------

continue in full force and effect with respect to such portion of the Leased
Property, except that (a) the total Base Rent payable hereunder shall be reduced
by the amount of Allocated Base Rent with respect to the Property as to which
this Lease has been so terminated, (b) all references herein to Leased Property
shall thereafter no longer include such terminated Property, (c) the terminated
Property shall no longer be leased hereunder, (d) the unapplied portion of the
Allocated Deposit with respect to such Property shall be returned to the
applicable Facility Lessee; and (e) provided that all of Lessee’s obligations
hereunder with respect to such portion of the Leased Property (excluding
unasserted contingent indemnification obligations) have been paid in full to
Lessor, the relevant Facility Lessee shall no longer be a Facility Lessee
hereunder or a party hereto with respect to such Property (and for the avoidance
of doubt, if all Properties of a Facility Lessee shall have been so terminated,
such Facility Lessee shall no longer be a Facility Lessee hereunder or a party
hereto); subject, however, to Lessor’s right, in the event of any such
termination because of an Event of Default, to recover damages with respect to
any such terminated Property. Notwithstanding any term or provision herein to
the contrary, Lessor and Lessee acknowledge and agree that the Oklahoma Property
may be severed from this Lease in the event Lessor sells or conveys the Oklahoma
Property pursuant to Section 4.1 of the Strategic Agreement and, in such event,
the parties take the necessary actions described in said Section 4.1.

ARTICLE VI.

OWNERSHIP OF LEASED PROPERTY AND PERSONAL PROPERTY

6.1. Ownership of the Leased Property. Lessee acknowledges that the Leased
Improvements located on the Oklahoma Ground Leased Land and the Kershaw Leased
Land will revert to the “Landlord” under the Oklahoma Ground Lease and the
Kershaw Medical Center Lease, respectively, upon the expiration of the Oklahoma
Ground Lease and the Kershaw Medical Center Lease, respectively, and that Lessee
has only the right to the possession and use of the Oklahoma Property and
Kershaw Property as a sublessee of Lessor and upon and subject to the terms,
provisions and conditions of this Lease, the Oklahoma Ground Lease, the Kershaw
Medical Center Lease and the Existing Subleases.

6.2. Lessee’s Personal Property. Lessee, at its expense, shall install, affix,
assemble and place on the Leased Property the Lessee’s Personal Property. Lessee
shall provide and maintain during the entire Term all such Lessee’s Personal
Property as shall be necessary to operate each Property in compliance in all
material respects with all licensure and certification requirements, in
compliance in all material respects with all applicable Legal Requirements and
Insurance Requirements, and otherwise substantially in accordance with customary
practice in the industry for the Primary Intended Use. Following the expiration
or earlier termination of this Lease with respect to any one or more of the
Properties and subject to Lessor’s option to purchase such Lessee Personal
Property as provided in Section 34.1, Lessee agrees that all of Lessee’s
Personal Property relating to such one or more Properties not removed by Lessee
within fifteen (15) days following the expiration or earlier termination of this
Lease with respect thereto shall be considered abandoned by Lessee and may be
appropriated, sold, destroyed or otherwise

 

36



--------------------------------------------------------------------------------

disposed of by Lessor (at Lessee’s cost) with prior written notice thereof to
Lessee, without any payment to Lessee and without any obligation to Lessee to
account therefor. Lessee will, at its expense, restore the Leased Property and
repair all damage to the Leased Property caused by the installation or removal
of Lessee’s Personal Property, ordinary wear and tear excepted, whether affected
by Lessee, Lessor, any Lessee lender, or any Facility Lender, unless caused by
the gross negligence or willful misconduct of Lessor or any Facility Lender.
Lessee shall have the right to create a security interest in the Lessee’s
Personal Property in favor of any lender of Lessee, and Lessor hereby waives any
liens on (all rights to assert any lien on) any of Lessee’s Personal Property.
Lessor hereby agrees that Lessee’s lender may enter onto the Leased Property and
take possession of the Lessee’s Personal Property in accordance with the
Intercreditor Agreement and in such a manner as to not unreasonably disrupt the
normal operations of the applicable Property; provided, that, Lessee, at its
sole cost and expense, shall be liable to repair any damage or destruction
caused to the Leased Property by Lessee’s lender or its representatives in
connection therewith.

ARTICLE VII.

CONDITION AND USE OF LEASED PROPERTY

7.1. Condition of the Leased Property. Lessee acknowledges receipt and delivery
of possession of the Leased Property and that Lessee has examined and otherwise
has acquired knowledge of the condition of the Leased Property prior to the
execution and delivery of this Lease and has found the same to be in good order
and repair and satisfactory for its purpose hereunder. Lessee is leasing the
Leased Property “as is” and “where is” in its present condition. Lessee has not
relied on any representation or warranty by Lessor and hereby waives any claim
or action against Lessor in respect of the condition of the Leased Property.
LESSOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF
THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE,
SUITABILITY, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE,
AS TO QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING
AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY LESSEE. LESSEE ACKNOWLEDGES THAT
THE LEASED PROPERTY HAS BEEN INSPECTED BY LESSEE AND IS SATISFACTORY TO IT.
ACCORDINGLY, LESSEE HEREBY ACKNOWLEDGES THAT LESSOR HAS NOT MADE AND WILL NOT
MAKE, NOR SHALL LESSOR BE DEEMED TO HAVE MADE ANY WARRANTY OR REPRESENTATION,
WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ALL WARRANTIES THAT
THE LEASED PROPERTY IS FREE FROM VICES, DEFECTS AND DEFICIENCIES, WHETHER HIDDEN
OR APPARENT OR ANY WARRANTY AS TO THE FITNESS, DESIGN OR CONDITION OF THE LEASED
PROPERTY FOR ANY PARTICULAR USE OR PURPOSE OF SUCH LEASED PROPERTY. THE
PROVISIONS OF THIS SECTION 7.1 HAVE BEEN NEGOTIATED, AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY WARRANTIES BY LESSOR, EXPRESS, IMPLIED OR
CREATED BY APPLICABLE LAW, WITH RESPECT TO THE CONDITION OF THE LEASED PROPERTY.

 

37



--------------------------------------------------------------------------------

7.2. Use of the Leased Property. Each Property (other than the Kershaw Property)
shall be operated as a licensed general acute care hospital facility and for
such other legal ancillary uses as may be necessary in connection with or
incidental to such uses and, in each case, subject to all covenants,
restrictions, easements and all other matters of record (including those set
forth in the Permitted Exceptions) relating to the applicable Property; provided
that with respect to the Kershaw Property, (a) the portion of the Kershaw Leased
Property on which the Kershaw Medical Center is located shall be used and
operated as a general acute care hospital, (b) the portion of the Kershaw Leased
Property on which the Elgin Center is located shall be used and operated as an
outpatient services center, primary care facility and urgent care center,
(c) all other portions of the Kershaw Property (excluding those described in
clauses (a) and (b) above) shall be used and operated for commercial uses
consistent with the current uses as of the Commencement Date for the Kershaw
Property, and, in each case, for such other legal ancillary uses as may be
necessary in connection with or incidental to such uses and, in each case,
subject to all covenants, restrictions, easements, and all other matters of
record (including those set forth in the Permitted Exceptions) (collectively,
the “Primary Intended Use”). Lessee shall comply in all material respects with
all Legal Requirements and shall maintain all Licenses, including, but not
limited to, Medicare and/or Medicaid certifications, provider numbers and
agreements, certificates of need, governmental approvals, and full accreditation
from all applicable governmental authorities, if any, that are necessary for the
operation of Business with respect to the applicable Property consistent with
the Primary Intended Use.

(a) Except as expressly authorized herein, Lessee shall not use any Property for
any use other than as provided herein, nor change the number or type of beds
within any Facility, in either case, to the extent such change in use or
decrease has a material adverse effect on the Primary Intended Use or the
ability of the Lessee to meet its obligations under this Lease without the prior
written consent of Lessor, not to be unreasonably withheld, conditioned or
delayed.

(b) No use shall be made or permitted to be made of the Leased Property and no
acts shall be done which will cause the cancellation of any insurance policy
covering the Leased Property or any part thereof, nor shall Lessee sell or
otherwise provide to residents or patients therein, or permit to be kept, used
or sold in or about the Leased Property any article which is prohibited by law
or by the standard form of fire insurance policies, any other insurance policies
required to be carried hereunder, or fire underwriters regulations. Lessee
shall, at its sole cost, comply in all material respects with all of the
requirements, covenants and restrictions pertaining to the Leased Property,
including, without limitation, all of the Permitted Exceptions, and other
requirements of any insurance board, association, organization or company
necessary for the maintenance of the insurance, as herein provided, covering the
Leased Property and Lessee’s Personal Property.

(c) Lessee shall continuously operate the Leased Property only in accordance
with the Primary Intended Use and as a provider of goods and services incidental
thereto and Lessee shall maintain its certifications for reimbursement and
licensure and all accreditations.

 

38



--------------------------------------------------------------------------------

(d) Lessee shall not commit or suffer to be committed any waste on the Leased
Property, or in any of the Facilities, nor shall Lessee cause or permit any
nuisance thereon.

(e) Lessee shall neither suffer nor permit the Leased Property or any portion
thereof, including any Capital Addition whether or not funded by Lessor, or
Lessee’s Personal Property, to be used in such a manner as (i) might reasonably
tend to impair Lessor’s (or Lessee’s, as the case may be) title thereto or to
any portion thereof, or (ii) may reasonably make possible a claim or claims of
adverse usage or adverse possession by the public, as such, or of implied
dedication of the Leased Property or any portion thereof.

(f) With respect to each Property, Lessor shall have the right and option to
erect a sign on such Property stating that such Property is owned by Lessor.
Such sign shall be in a size, and shall be erected in a location acceptable to
Lessor and approved by Lessee, which approval shall not be unreasonably
withheld, conditioned or delayed. Lessor shall be responsible for all costs
related to such signage and complying with all Legal Requirements with respect
to such signage.

7.3. Lessor to Grant Easements. From time to time during the Term, upon the
request of Lessee, and so long as no Event of Default then exists, and no event
has then occurred which with the giving of notice or the passage of time or both
would constitute such an Event of Default, Lessor may, in its reasonable
discretion, subject to the terms of the Oklahoma Ground Lease (if applicable)
and the Kershaw Medical Center Lease (if applicable), and at Lessee’s cost and
expense, (a) grant easements and other rights in the nature of easements,
(b) release existing easements or other rights in the nature of easements which
are for the benefit of the Leased Property or any portion thereof; (c) dedicate
or transfer unimproved portions of the Leased Property for road, highway or
other public purposes; (d) execute petitions to have the Leased Property or any
portion thereof annexed to any municipal corporation or utility district;
(e) execute amendments to any covenants and restrictions affecting the Leased
Property or any portion thereof; and (f) execute and deliver to any person any
instrument appropriate to confirm or effect such grants, releases, dedications
and transfers (to the extent of its interest in the Leased Property), but only
upon delivery to Lessor of such information as Lessor may reasonably require
confirming that such grant, release, dedication, transfer, petition or amendment
is required for, and not materially detrimental to, the proper conduct of the
Primary Intended Use on the Leased Property and does not reduce the value of the
Leased Property or any portion thereof.

ARTICLE VIII.

LEGAL AND INSURANCE REQUIREMENTS

8.1. Compliance with Legal and Insurance Requirements. Subject to Article XII
relating to permitted contests, Lessee, at its expense, (a) shall comply in all
material respects with all Legal Requirements and Insurance Requirements
applicable to Lessee and the use, operation, maintenance, repair and restoration
of the Facilities and the Leased Property, whether or not compliance therewith
shall require structural change in any of the Leased Improvements

 

39



--------------------------------------------------------------------------------

or interfere with the use and enjoyment of the Leased Property; (b) shall not
use the Leased Property and Lessee’s Personal Property for any unlawful purpose;
(c) shall procure, maintain and comply in all material respects with all
Licenses and other governmental approvals and authorizations required for any
use of the Leased Property and Lessee’s Personal Property then being made, and
for the proper erection, installation, operation and maintenance of the Leased
Property or any part thereof, including, without limitation, any Capital
Additions; and (d) shall use its commercially reasonable efforts consistent with
its rights under the Tenant Leases to cause all Tenants to acquire and maintain
all licenses, certificates, permits, provider agreements and other
authorizations and approvals necessary to operate in its customary manner any
portion of the Leased Property subleased to them for the Primary Intended Uses
and any other uses conducted on the Leased Property as may be permitted from
time to time hereunder, it being acknowledged by Lessor that any failure by any
Tenant under this clause (d) shall not cause (or be deemed to cause) a breach by
Lessee of this Section 8.1 unless Lessee has so failed to use commercially
reasonable efforts. Lessee’s use of the Leased Property, the use of all Lessee’s
Personal Property used in connection with the Leased Property, and the
maintenance, alteration, and operation of the same, and all parts thereof, shall
at all times conform in all material respects to all Legal Requirements. Upon
Lessor’s request, Lessee shall deliver to Lessor copies of all such Licenses and
other approvals and authorizations. Lessee shall indemnify and defend, at
Lessee’s sole cost and expense, and hold Lessor, its Affiliates and their
respective successors and assigns harmless from and against and agrees to
reimburse Lessor, its Affiliates and their respective successors and assigns
with respect to any and all claims, demands, actions, causes of action, losses,
damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and court costs) of any and every kind or character,
known or unknown, fixed or contingent, asserted against or incurred by Lessor,
its Affiliates and their respective successors and assigns, at any time and from
time to time by reason or arising out of any breach by Lessee of any of the
provisions of this Article VIII or any breach or violation by Lessee of any
Legal Requirements, including any and all such claims, demands, liabilities,
damages, costs and expenses relating to immaterial violations or breaches of
this Section 8.1, except to the extent arising solely as a result of the gross
negligence or willful misconduct of Lessor or its Affiliates.

8.2. Hazardous Materials.

(a) Lessee shall ensure that the Leased Property and the operation of the
Business thereon complies in all material respects with all Hazardous Materials
Laws. Except for Hazardous Materials generated, used, installed, manufactured,
treated, handled, refined, produced, processed, stored or disposed of in the
normal course of business regarding the Primary Intended Use or the conduct of
the Business (which Hazardous Materials shall be handled and disposed of in
compliance in all material respects with all Hazardous Materials Laws), Lessee
shall not cause any Hazardous Materials to be installed, used, generated,
manufactured, treated, handled, refined, produced, processed, stored or disposed
of, or otherwise present in, on or under any Property or in connection with the
conduct of the Business thereon in a manner that could result in a material
violation of any Hazardous Materials Laws. Lessee shall take commercially
reasonable precautions to ensure that no activity shall be undertaken on any
Property or in connection with the operation of the Business thereon which would
cause (a) any

 

40



--------------------------------------------------------------------------------

Property to become a treatment, storage or disposal facility of hazardous waste,
infectious waste, biomedical or medical waste, within the meaning of, or
otherwise bring such Property within the ambit of RCRA as a treatment, storage
or disposal facility, (b) a release of Hazardous Materials from any Property
within the meaning of, or otherwise bring such Property within the ambit of, and
as would give rise to material liability under CERCLA or SARA or any similar
Hazardous Materials Laws, (c) the discharge of Hazardous Materials into any
watercourse, surface or subsurface of body of water or wetland, or the discharge
into the atmosphere of any Hazardous Materials, except as authorized under a
permit under any Hazardous Materials Laws, in a manner that would give rise to a
material liability under Hazardous Materials Laws, or (d) a material violation
or a material claim under RCRA, CERCLA, SARA or any Hazardous Materials Laws.
Lessee shall, at its sole cost, expense, risk and liability, remove or cause to
be removed from any Property all Hazardous Materials generated in connection
with the Primary Intended Use and as found in hospital and healthcare
facilities, including, without limitation, all infectious waste materials,
syringes, needles and any materials contaminated with bodily fluids of any type,
character or description of whatsoever nature to the extent required to comply
in all material respects with all Hazardous Materials Laws. Lessee shall not
dispose of any such infectious waste and Hazardous Materials in any receptacles
used for the disposal of normal refuse to the extent such disposal is not in
compliance in all material respects with any Hazardous Materials Laws.

(b) Lessee shall indemnify and defend, at its sole cost and expense, and hold
harmless and reimburse the Lessor, its Affiliates and their respective officers,
directors, members, (general and limited) partners, shareholders, employees,
agents, representatives, successors and assigns (collectively, the “MPT
Indemnified Parties”) from and against any and all claims, demands, actions,
causes of action, losses, damages, liabilities, penalties, taxes, costs and
expenses (including, without limitation, attorneys’ and accountants’ fees,
settlement costs, arbitration costs and any reasonable other expenses for
investigating or defending any action or threatened action) (each, a “Claim”) of
any and every kind or character, known or unknown, fixed or contingent, asserted
against or incurred by any of the MPT Indemnified Parties at any time and from
time to time by reason of, arising out of or resulting from (i) events,
conditions or circumstances which occurred or existed on, under, in, about, to
or from the Property prior to execution of this Agreement and that give rise to
a liability under Hazardous Materials Laws, (ii) any liability under Hazardous
Materials Laws arising out of the ownership or operation of the Property, or
(iii) any Claim arising out of or, in connection with or resulting from any
breach by Lessee of this Section 8.2 or any other violation of this Section 8.2
by any Person other than the MPT Indemnified Parties, including any and all such
claims, demands, liabilities, damages, costs and expenses relating to immaterial
violations or breaches of this Section 8.2 (collectively, “MPT Damages”), except
to the extent any such Claim or MPT Damages is found to have resulted from the
bad faith, gross negligence or willful misconduct of any MPT Indemnified Party.
All such MPT Damages shall be due and payable by Lessee, jointly and severally,
within fifteen (15) days after any MPT Indemnified Party’s demand therefor.

 

41



--------------------------------------------------------------------------------

(c) In the event any of the MPT Indemnified Parties has a claim for MPT Damages
resulting from the assertion of liability by a third party, the applicable
Facility Lessor will give Lessee notice of any such third-party claim, and
Lessee shall be jointly and severally obligated to undertake the defense thereof
by counsel of its own choosing. No Indemnitor shall settle any such third-party
claim without the consent of the MPT Indemnified Parties, which consent shall
not be unreasonably conditioned or delayed. Any of the MPT Indemnified Parties
may, by counsel, participate in such proceedings, negotiations or defense, at
their own expense. The MPT Indemnified Parties shall furnish to Lessee in
reasonable detail such information as the MPT Parties may have with respect to
such claim, including all records and materials that are reasonably required in
the defense of such third-party claim. In the event that Lessee does not
collectively defend the third-party claim in a diligent manner, any MPT
Indemnified Party will have the right (at Lessee’s sole expense) to undertake
the defense, compromise or settlement of such claim and any Indemnitor may elect
to participate in such proceedings, negotiations or defense at any time at their
own expense. No MPT Indemnified Party shall settle any such third-party claim
without the consent of Lessee, which consent shall not be unreasonably withheld,
conditioned or delayed.

(d) Lessor and Lessee acknowledge that, based upon recent environmental reports
relating to the Leased Property, the potential for environmental liability for
conditions occurring prior to (or existing as of) the Effective Date for all
Facilities is remote; provided, that such acknowledgment shall not limit or
preclude any Claim by the MPT Indemnified Parties.

8.3. Healthcare Laws.

(a) Lessor and Lessee acknowledge and agree that all compensation paid hereunder
between the parties has been determined by the parties through good-faith and
arm’s-length bargaining and is believed to represent fair market value for the
Leased Property. No payment made under this Lease is contingent on the referral
of any patient or any other business. Neither Lessor nor Lessee intends any
portion of the payments made under this Lease to influence or reward the
referral of any patients or other business that will be paid for from any state
or federal health care insurance programs, including Medicare or any state
medical assistance program.

(b) Lessee hereby covenants, warrants and represents to Lessor that throughout
the Term, each Facility Lessee shall: (a) be validly licensed, Medicare and/or
Medicaid certified, and, if required, accredited to operate the Facilities in
accordance with the applicable rules and regulations of the State in which the
applicable Facility is located, federal governmental authorities, and
accrediting bodies, including, but not limited to, DHHS and CMS; (b) be
certified by and the holder of valid provider agreements with Medicare/Medicaid
issued by DHHS, DHS and/or CMS and shall remain so certified and shall remain
such a holder of such licenses and Medicare and/or Medicaid certifications for
it to operate in accordance with the Primary Intended Use; (c) be in substantial
compliance with all state and federal laws, rules, regulations and procedures
with regard to the operation of the Facility operated by such Facility Lessee,
including, without limitation, substantial compliance under HIPAA; (d) operate
the Facility operated by such Facility Lessee in a manner consistent with
quality acute care services and sound reimbursement principles under the
Medicare and/or Medicaid programs and as

 

42



--------------------------------------------------------------------------------

required under state and federal law; and (e) not abandon, terminate, vacate or
fail to renew any license, certification, accreditation, certificate, approval,
permit, waiver, provider agreement or any other authorization which is required
or material for the lawful and proper operation of the Facility operated by such
Facility Lessee or in any way commit any act which will or could reasonably be
expected to cause any such license, certification, accreditation, certificate,
approval, permit, waiver, provider agreement or other authorization required to
operate a Facility to be revoked by any federal, state or local governmental
authority or accrediting body having jurisdiction thereof.

(c) Lessee represents, warrants and covenants that Lessee, this Lease and all
Tenant Leases are, and at all times during the Term will be, in compliance in
all material respects with all Healthcare Laws. In the event it is determined
that any provision of this Lease is in violation of the Healthcare Laws, the
parties in good faith shall renegotiate such provision so that same is in
compliance with all Healthcare Laws. Lessee shall add to all of its third party
agreements relating to any portion of the Leased Property, including, without
limitation, all Tenant Leases, that in the event it is determined that such
agreement and/or Tenant Lease is in violation of the Healthcare Laws, such
agreement and/or Tenant Lease shall be renegotiated so that same are in
compliance with all Healthcare Laws. Lessee shall indemnify and defend, at
Lessee’s sole cost and expense, and hold Lessor, its Affiliates and their
respective successors and assigns, harmless from and against, and shall
reimburse Lessor, its Affiliates and their successors and assigns with respect
to, any and all claims, demands, actions, causes of action, losses, damages,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys’ fees and court costs) of any and every kind or character, known or
unknown, fixed or contingent, asserted against or incurred by Lessor, its
Affiliates and their respective successors and assigns, at any time and from
time to time by reason, or arising out, of any breach by Lessee of any of the
provisions set forth in this Section 8.3 or any violation of any Healthcare Laws
by Lessee, including any and all such claims, demands, liabilities, damages,
costs and expenses relating to immaterial violations or breaches of this
Section 8.3.

8.4. Single Purpose Entity. Each Facility Lessee shall remain at all times
during the Term a Single Purpose Entity in accordance with the terms of this
Lease. Promptly following any written request by Lessor during the Term, each
Facility Lessee shall provide Lessor with evidence that such Facility Lessee is
a Single Purpose Entity and is in good standing in the state of its organization
or incorporation and in the state in which the portion of the Leased Property
relating to such Facility Lessee is located.

8.5. Organizational Covenants. Lessee shall not permit or suffer, without the
prior written consent of Lessor, which consent shall not be unreasonably
withheld, conditioned or delayed, (a) any material amendment or modification of
any Facility Lessee’s Organizational Documents or any material amendment or
modification of any Organizational Documents of any constituent entity within
such Facility Lessee, including, without limitation, any such amendment that
changes such Facility Lessee’s status as a Single Purpose Entity or any
amendment changing or modifying the governance or structure of, or changing the
manager or managing member of, such Facility Lessee; (b) any dissolution or
termination of any Facility Lessee’s existence or sale

 

43



--------------------------------------------------------------------------------

of substantially all of any Facility Lessee’s assets, whether by sale, transfer,
merger, consolidation or otherwise; or (c) a change in any Facility Lessee’s
state of formation or any Facility Lessee’s name. Lessee has, simultaneously
with the execution of this Lease, delivered to Lessor a true and complete copy
of each Facility Lessee’s Organizational Documents. Lessee represents and
warrants that the Organizational Documents (i) were duly executed and delivered;
and (ii) are in full force and effect, binding upon the applicable Facility
Lessee, and enforceable in accordance with their terms.

8.6. Representations and Warranties of Lessee. Each Facility Lessee is making
the representations and warranties set forth in Exhibit C attached hereto.

ARTICLE IX.

REPAIRS; RESERVES

9.1. Maintenance; Repair and Remodel.

(a) Lessee, at its expense, will keep the Leased Property and all private
roadways, sidewalks and curbs appurtenant thereto (and Lessee’s Personal
Property) in good first class order and repair (whether or not the need for such
repairs occurs as a result of Lessee’s use, any prior use, the elements, the age
of the Leased Property or any portion thereof) and, except as otherwise provided
in Article XIV and Article XV, with reasonable promptness, will make all
necessary and appropriate repairs thereto of every kind and nature whether
interior or exterior, structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen, or arising by reason of a condition existing prior to
the commencement of the Term (concealed or otherwise), ordinary wear and tear
excepted. All repairs shall, to the extent reasonably achievable, be at least
equivalent in quality to the original work. Lessee will not take or omit to take
any action the taking or omission of which is reasonably likely to materially
impair the value or the usefulness of the Leased Property or any part thereof
for the Primary Intended Use.

(b) Notwithstanding anything contained in this Lease to the contrary, from time
to time Lessee may remodel, modify and make additions to the Leased Property, or
any portion thereof, which remodeling, modifications and additions are not
Capital Additions (it being understood that Capital Additions are subject to the
requirements of Article X hereof) but which are necessary or advisable for the
Primary Intended Use and which permit Lessee to fully comply with its
obligations as set forth in this Lease. Lessee shall undertake any such actions
expeditiously and in a workmanlike manner and will not significantly alter the
character or purpose, or detract from the value or operating efficiency of, the
Leased Property nor significantly impair the revenue producing capability of the
Leased Property nor adversely affect the ability of Lessee to comply with the
provisions of this Lease.

(c) Lessee shall notify Lessor of any and all repairs, improvements, additions,
modifications and remodeling made to any portion of a particular Property in
excess of Three Million and No/100 Dollars ($3,000,000) during any consecutive
twelve (12) month period for the applicable Property and obtain consent from
Lessor (which consent shall not be unreasonably withheld, conditioned or
delayed) prior to making such repairs, improvements, additions, modifications or
remodeling.

 

44



--------------------------------------------------------------------------------

(d) Except as otherwise expressly provided in this Lease, Lessor shall not under
any circumstances be required to build or rebuild any improvements on the Leased
Property, or to make any repairs, replacements, alterations, restorations, or
renewals of any nature or description to the Leased Property, whether ordinary
or extraordinary or capital in nature, structural or non-structural, foreseen or
unforeseen, or to make any expenditure whatsoever with respect thereto in
connection with this Lease, or to maintain the Leased Property in any way.

(e) Nothing contained in this Lease and no action or inaction by Lessor shall be
construed as (i) constituting the consent or request of Lessor, expressed or
implied, to any contractor, subcontractor, laborer, materialman or vendor for
the provision or performance of any labor or services or the furnishing of any
materials or other property for the construction, alteration, addition, repair
or demolition of or to the Leased Property or any part thereof, or (ii) giving
Lessee any right, power or permission to contract for, or permit the performance
of, any labor or services or the furnishing of any materials or other property
in such fashion as would permit the making of any claim against Lessor in
respect thereof or to make any agreement that may create, or in any way be the
basis for, any right, title, interest, lien, claim or other encumbrance upon the
estate of Lessor in the Leased Property or any portion thereof.

(f) Unless Lessor conveys any of the Leased Property to Lessee pursuant to
Section 34.2 of this Lease, Lessee will, upon the expiration or prior
termination of the Term, vacate and surrender the Leased Property to Lessor in
the condition in which the Leased Property was originally received from Lessor,
except as improved, constructed, repaired, rebuilt, restored, altered or added
to as permitted or required by the provisions of this Lease and except for
(i) ordinary wear and tear (subject to the obligation of Lessee to maintain the
Leased Property in good order and repair during the entire Term), (ii) damage
caused by the gross negligence or willful misconduct of Lessor, and (iii) damage
or destruction as described in Article XIV or resulting from a Taking as
described in Article XV, which Lessee is not required by the terms of this Lease
to repair or restore.

9.2. Security Deposit. Concurrently herewith, Lessee shall deposit with Lessor
an amount of Three Million Six Hundred Ninety-Seven Thousand One Hundred Fifty
and No/100 Dollars ($3,697,150.00) in cash (less the amount of $368,842.77 held
by Lessor related to the “Reserve” under the Original Lease, which amount shall
be retained by Lessor and applied to Lessee’s obligation under this
Section 9.2), which amount shall be allocated among the Properties as set forth
on Schedule 9.2 (each, the “Allocated Deposit” and collectively, the “Security
Deposit”). Lessee hereby grants Lessor a security interest in and to the
Security Deposit. The Allocated Deposit for each Leased Property shall be held
by Lessor as security for the performance by the applicable Facility Lessee of
all of the covenants of this Lease to be performed by such Facility Lessee with
resepct to the applicable Leased Property, and Lessee shall not be entitled to
interest thereon unless required by applicable law. Lessor shall not be

 

45



--------------------------------------------------------------------------------

required to segregate the Security Deposit in a separate account and may
commingle the Security Deposit with other assets of Lessor or its Affiliates.
The Security Deposit is not an advance payment of rent or a measure of damages.
Lessor may from time to time and without prejudice to any other remedy provided
in this Lease or by applicable law, use all or a portion of the Allocated
Deposit to the extent necessary, with respect to the applicable Leased Property,
to (i) satisfy past due Rent, or (ii) satisfy any other loss or damage resulting
from the applicable Facility Lessee’s breach of this Lease, including such
Facility Lessee’s failure to make any necessary or required repairs to the
applicable Leased Property. In the event that Lessor uses or applies all or any
portion of the Allocated Deposit for a given Leased Property pursuant to this
Section 9.2, Lessee shall deposit with Lessor an amount sufficient to replenish
the Allocated Deposit to its original amount within thirty (30) days following
receipt of written demand from Lessor. Lessor shall return any unapplied portion
of the Security Deposit to Lessee within forty-five (45) days after the latest
to occur of: (a) the full and final payment of Rent, and all other amounts and
obligations due hereunder; and (b) the expiration or termination of this Lease.

ARTICLE X.

CAPITAL ADDITIONS

10.1. [Reserved]

10.2. Construction of Capital Additions to the Leased Property.

(a) If no Event of Default has occurred, Lessee shall have the right (but not
the obligation) upon and subject to the terms and conditions set forth below, to
construct or install Capital Additions on any Property with the prior written
consent of Lessor, not to be unreasonably withheld, conditioned or delayed
(provided that such consent is not required with respect to any Capital Addition
that will cost less than One Million Dollars ($1,000,000)). Lessee shall not be
permitted to create any Lien on such Property in connection with such Capital
Addition, except as provided in Section 10.3. In order to obtain Lessor’s prior
written consent, Lessee shall submit to Lessor in writing a proposal setting
forth in reasonable detail any such proposed Capital Addition. In addition,
Lessee shall promptly furnish to Lessor such additional information relating to
such proposed Capital Addition as Lessor may reasonably request. Lessor shall
have ten (10) days following receipt of the last information so requested
relating to the proposed Capital Addition to respond whether Lessor has approved
of such proposed Capital Addition, it being agreed that failure to timely
respond shall be deemed a rejection of the proposed Capital Addition.

(b) Prior to commencing construction of any Capital Addition on any Property for
which Lessee intends to finance, Lessee shall first grant to Lessor a right of
first offer to provide funds to pay for such Capital Addition in accordance with
the provisions of Section 10.4. If Lessor declines or is unable to provide such
funding, or if the ROFO Exercise Notice is not accepted by Lessee, the
provisions of Section 10.3 shall apply. Notwithstanding any other provision of
this Article X to the contrary, no Capital Additions shall be made without the
consent of Lessor, which consent may be withheld in Lessor’s sole discretion, if
the costs for

 

46



--------------------------------------------------------------------------------

such Capital Addition, when aggregated with the costs of all Capital Additions
made by Lessee, would exceed Twenty-Five Percent (25%) of the then Fair Market
Value of the applicable Property. Furthermore, no Capital Addition shall be made
which would tie in or connect any portion of a particular Property and/or any
Leased Improvements thereon with any other improvements on property adjacent to
such Property (and not part of the Land covered by this Lease) including,
without limitation, tie-ins of buildings or other structures or utilities,
unless Lessee shall have obtained the prior written approval of Lessor, which
approval may be granted or withheld in Lessor’s sole discretion. As to all other
Capital Additions which are not described in the immediately preceding two
sentences, Lessor’s consent, if required, shall not be unreasonably withheld,
conditioned or delayed. All proposed Capital Additions shall be architecturally
integrated and consistent with the applicable Property as determined in the
reasonable discretion of Lessor.

10.3. Capital Additions Financed by Lessee. If Lessee provides or arranges to
finance any Capital Addition (except for Capital Additions arranged by Lessee
but funded by Lessor), this Lease shall be and hereby is amended to provide as
follows:

(a) There shall be no adjustment in the Base Rent by reason of any such Capital
Addition.

(b) Such Capital Addition shall revert to, and become the property of Lessor
upon the expiration or termination of this Lease with respect to the applicable
Property.

In connection with any such Capital Addition financed by Lessee (or any Person
other than Lessor), Lessee shall be permitted to place (or cause to be placed) a
Lien on such Capital Addition as collateral for Lessee’s financing, provided,
that, in the reasonable determination of Lessor such Lien shall not materially
interfere with Lessor’s ability to finance the applicable Property; it being
understood and agreed that (i) Lessor and Lessee shall cooperate in good faith
to properly divide such Capital Addition from the applicable Property and to
grant such easements and use restrictions as shall be necessary to avoid any
disruption of Lessee’s Business on such Property; (ii) to the extent not
inconsistent with the provisions of this Section 10.3, such Capital Addition
shall remain subject to the other terms and provisions of this Lease; and
(ii) upon the expiration or termination of this Lease with respect to such
Property, Lessee, at its sole cost and expense, shall cause all such Lien(s) to
be released from such Capital Addition and within ten (10) Business Days after
such expiration or termination.

10.4. Capital Additions Funded by Lessor. If Lessee desires to obtain third
party purchase money, project-based financing (and specifically excluding any
corporate level financing) to fund a Capital Addition on the Property, Lessee
shall request the same by submitting to Lessor a written request, including a
written proposal setting forth in reasonable detail any such proposed Capital
Addition (a “Request”). In addition, Lessee shall promptly furnish to Lessor
such additional information relating to such proposed Capital Addition as Lessor
may reasonably request. Lessor shall have thirty (30) days following receipt of
the last of the information so requested to respond by delivering to Lessee (the
“ROFO Exercise Notice”) a written offer to fund the proposed Capital Addition,
including the proposed terms thereof and the

 

47



--------------------------------------------------------------------------------

terms of any amendments to this Lease to be executed in connection therewith; it
being agreed that Lessor’s failure to timely deliver a ROFO Exercise Notice
shall be deemed a rejection of the Request to provide the funding for such
proposed Capital Addition. If Lessee accepts the offer set forth in the ROFO
Exercise Notice, the parties shall consummate the financing contemplated thereby
within sixty (60) days on the terms and conditions set forth in the ROFO
Exercise Notice. If Lessee does not accept the offer set forth in a ROFO
Exercise Notice, Lessee may, for a period of one hundred eighty (180) days from
the date of receipt by Lessee of the ROFO Exercise Notice, obtain a commitment
to finance a Capital Addition from any Person on terms and conditions no more
favorable, in the aggregate, to the applicable lender than those set forth in
such ROFO Exercise Notice. If Lessee does not obtain a commitment for
third-party financing before the end of such one hundred eighty (180) day
period, Lessee may not finance such Capital Addition without repeating the
foregoing procedures of this Article X.

10.5. Salvage. All materials that are scrapped or removed in connection with the
making of either Capital Additions or repairs hereunder shall be or become the
property of Lessee, and Lessee shall remove the same at its sole cost and
expense.

ARTICLE XI.

LIENS

11.1. General Restrictions. Subject to Section 11.2 relating to certain
leasehold mortgages and the provisions of Article XII relating to permitted
contests, Lessee will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon any Property or any attachment, levy, claim or
encumbrance in respect of the Rent, any amounts held in the Security Deposit, or
any funds or amounts that are or will be provided by Lessor or its Affiliates to
Lessee at any time during the Term in accordance with this Lease; excluding,
however, (a) this Lease; (b) the Permitted Exceptions; (c) restrictions, liens
and other encumbrances which are consented to in writing by Lessor, or any
easements granted pursuant to the provisions of Section 7.3; (d) liens for those
taxes of Lessor which Lessee is not required to pay hereunder; (e) liens for
Impositions or for sums resulting from noncompliance with Legal Requirements so
long as (1) the same are not yet payable or are payable without the addition of
any fine or penalty or (2) such liens are in the process of being contested as
permitted by Article XII; (f) liens of mechanics, laborers, materialmen,
suppliers or vendors for sums either disputed or not yet due, provided that
(i) the payment of such sums shall not be postponed for more than sixty
(60) days after the completion of the action giving rise to such lien and such
reserve or other appropriate provisions as shall be required by law or GAAP
shall be been made therefore, or (ii) any such liens are in the process of being
contested as permitted by Article XII; (g) the Tenant Leases; (h) Liens which
are permitted in accordance with Section 10.3 hereof; and (i) any liens which
are the responsibility of Lessor pursuant to the provisions of Article XXXVI of
this Lease. Except as otherwise permitted under Section 11.2, Lessee shall not
mortgage or grant any interest or security interest in, or otherwise assign, any
part of Lessee’s rights and interests in this Lease or any Property during the
Term.

 

48



--------------------------------------------------------------------------------

11.2. Permitted Leasehold Mortgages. Notwithstanding anything to the contrary
set forth in Section 11.1, Lessor shall permit Lessee to mortgage, pledge,
encumber or assign its leasehold interest under this Lease to any leasehold
mortgagee(s) that enters into an Intercreditor Agreement with Lessor (each, a
“Leasehold Mortgagee”). Lessor covenants and agrees to promptly execute as a
counterparty to an Intercreditor Agreement requested by Lessee.

ARTICLE XII.

PERMITTED CONTESTS

12.1. Permitted Contests. After obtaining prior written approval from Lessor,
not to be unreasonably withheld, conditioned or delayed, Lessee, at Lessee’s
expense, may contest, by appropriate legal proceedings conducted in good faith
and with due diligence, the amount, validity or application, in whole or in
part, of any Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim not otherwise permitted by
Article XI, provided that (a) in the case of an unpaid Imposition, lien,
attachment, levy, encumbrance, charge or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Lessor and from the Leased Property (or if not so suspended, clause (b) shall be
true); (b) neither the Leased Property nor any Rent therefrom nor any part
thereof or interest therein would, as determined in Lessor’s reasonable
discretion, be in any immediate danger of being sold, forfeited, attached or
lost; (c) in the case of a Legal Requirement, Lessor would not be in any
immediate danger of civil or criminal liability for failure to comply therewith
pending the outcome of such proceedings; (d) in the event that any such contest
shall involve a sum of money or potential loss in excess of One Million and
No/100 Dollars ($1,000,000.00), then, in any such event, the applicable Facility
Lessee shall deliver to Lessor an Officer’s Certificate from a duly authorized
officer of the applicable Facility Lessee regarding the matters set forth in
clauses (a), (b) and (c), to the extent applicable (it being understood if the
relevant amount involved in such contest (or the potential loss) is less than
such amount, no such certification is required); (e) in the case of a Legal
Requirement and/or an Imposition, lien, encumbrance or charge involving
potential loss in excess of One Million and No/100 Dollars ($1,000,000.00),
Lessee shall give such reasonable security as may be demanded by Lessor to
insure ultimate payment of the same and to prevent any sale or forfeiture of the
affected Property or the Rent by reason of such non-payment or non-compliance;
provided, however, the provisions of this Article XII shall not be construed to
permit Lessee to contest the payment of Rent (except as to contests concerning
the method of computation or the basis of levy of any Imposition or the basis
for the assertion of any other claim) or any other sums payable by Lessee to
Lessor hereunder; (f) in the case of an Insurance Requirement, the coverage
required by Article XIII shall be maintained; and (g) if such contest be finally
resolved against Lessor or Lessee, Lessee shall, as Additional Charges due
hereunder, promptly pay the amount required to be paid, together with all
interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or Insurance Requirement. Lessor, at Lessee’s expense, shall execute
and deliver to Lessee such authorizations and other documents as may reasonably
be required in any such contest and, if reasonably requested by Lessee or if
Lessor so desires, Lessor shall join as a party therein. Lessee shall indemnify
and hold Lessor harmless against any liability, cost or expense of any kind that
may be imposed upon Lessor in connection with any such contest and any loss
resulting therefrom.

 

49



--------------------------------------------------------------------------------

ARTICLE XIII.

INSURANCE

13.1. General Insurance Requirements.

(a) During the Term, Lessee shall at all times keep the Leased Property and
Lessee’s Personal Property, insured against loss or damage from such causes as
are customarily insured against, by prudent owners of similar facilities.
Without limiting the generality of the foregoing, and subject to the provisions
below, Lessee shall obtain and maintain in effect throughout the Term with
respect to the Leased Property the kinds and amounts of insurance described
below. This insurance shall be written by insurance companies (i) reasonably
acceptable to Lessor (Lessor acknowledging that Auriga Insurance Group
(“Auriga”) is acceptable to Lessor for the provision of the coverages described
in subsections (vii) and (viii) below), (ii) that are rated at least an “A-VIII”
or better by Best’s Insurance Guide (except for Auriga, for which no rating is
required), and (iii) unless otherwise approved by Lessor, authorized, licensed
and qualified to do insurance business in the state in which the Leased Property
is located. Lessee will pay or cause to be paid all Insurance Premiums for the
insurance coverage required to be maintained pursuant to this Article XIII
during the Term. The commercial property, rental value and business interruption
policies shall name Lessor (and any other entity that Lessor may deem reasonably
necessary) as additional insureds and loss payees as respects coverage afforded
the Leased Property under standard Insurance Services Offices (ISO) commercial
property insurance endorsements CP1219 and CP1503, or manuscript equivalents,
and as additional insureds and loss payees under boiler and machinery and any
other property insurance policy. All other coverage policies (including
commercial general liability, professional liability and excess or umbrella
liability policies) shall name Lessor (and any other entity that Lessor may deem
reasonably necessary) as additional insureds as respects liability arising from
Lessee’s use, occupancy or maintenance of the Leased Property. All property,
business interruption and boiler and machinery losses shall be payable to Lessor
and/or Lessee as provided in Article XIV. Each insurance policy required
hereunder must, unless otherwise expressly provided herein (w) provide primary
insurance without right of contribution from any other insurance carried by
Lessor, (x) contain express permission for Lessee to enter into a waiver of
subrogation rights in favor of Lessor, or any right of setoff or counterclaim
against any insured party thereunder including Lessor, (y) permit Lessor to pay
premiums at Lessor’s discretion, and (z) as respects any third party liability
claim brought against Lessor, obligate the insurer to defend Lessor as an
additional insured thereunder. In addition, the property, business interruption
and boiler and machinery policies shall name as an insured loss payee all
Facility Lenders as their interests appear, if any, by way of a standard or
other acceptable form of mortgagee’s loss payable endorsement. Any loss
adjustment in excess of One Million Dollars ($1,000,000) shall require the
written consent of Lessor and each affected Facility Lender. Evidence or
verification (as defined herein) of insurance and/or Impositions shall be
deposited

 

50



--------------------------------------------------------------------------------

with Lessor and, if requested, with any Facility Lender. With respect to each
Property, the policies required hereunder relating to Lessee and such Property,
including the Leased Improvements and Lessee’s Personal Property relating
thereto, shall insure against the following risks:

(i) Commercial Property insurance written on a broad “all risk” policy form
covering physical loss or damage to the Leased Property including building and
improvements and betterments. Insured perils shall include, but not be limited
to, terrorism (only if the applicable Property is located inside metropolitan
city limits with population exceeding 5,000,000). Unless otherwise provided such
coverage shall be in an amount equal to the “Full Replacement Cost” (as herein
defined) value basis to the extent of the full insurable replacement value of
each Property to be determined by Lessor. The policy shall not exclude coverage
for subsidence. The policy exclusion applicable to faulty or defective design,
workmanship or materials shall not apply to resultant damage to otherwise sound
property. The policy must provide a sublimit of at least One Hundred Thousand
and No/100 Dollars ($100,000.00) to cover reasonable expenses incurred by the
insured or loss payee for professional services necessary to measure, quantify
or determine the amount of any loss covered by this subparagraph (i), such as
appraisers, auditors, accountants, architects, and engineers (such expenses
shall not include the insured’s or loss payee’s own employees or public
adjusters). Unless otherwise provided hereunder, all policy deductibles shall be
borne in full by Lessee and must not exceed, per occurrence, an amount in excess
of Three Percent (3%), of the insurable value of such Property as determined by
Lessor. Further, in the event of a loss, Lessee shall abide by all provisions of
the insurance contract, including proper and timely notice of the loss to the
insurer. Lessee further agrees that it will notify Lessor of any loss in the
amount of One Million Dollars ($1,000,000) or greater and that no claim at or in
excess of One Million Dollars ($1,000,000) shall be settled without the prior
written consent of Lessor, which consent shall not be unreasonably withheld,
conditioned or delayed.

(ii) Flood and earthquake insurance shall be required only in the event that a
Property is located in a flood plain or earthquake zone. Such insurance to be in
an amount equal to the lesser of $50,000,000 or the Lease Base of such Property,
subject to no more than a Five Percent (5%) per location per occurrence
deductible and such policy shall include coverage for subsidence.

(iii) Rental Value insurance using standard ISO endorsement CP 1503, or its
equivalent, as respects rental value coverage on such Property. Such endorsement
shall require property insurer to send notice of cancellation or non-renewal to
Lessor per Section 13.4.

 

51



--------------------------------------------------------------------------------

(iv) Business interruption insurance covering lost earnings and continuing
expenses, less rents due Lessor to the extent covered under subparagraph
(iii) above, in an amount sufficient to cover not less than the aggregate amount
of Lessee’s earnings during (1) the actual time required to rebuild such
Property following loss or damage, or (2) twelve (12) months, whichever is
longer, plus an additional extended period of indemnity of not less than ninety
(90) days shall be provided. Coverage shall be written on an “actual loss
sustained” form, for the same perils and other events as described in
subparagraph (v) below.

(v) Commercial General Liability in a primary amount of at least One Million and
No/100 Dollars ($1,000,000.00) per occurrence, bodily injury for injury or death
of any one person and for Property Damage for damage to or loss of the property
of others, subject to a Two Million and No/100 Dollars ($2,000,000.00) annual
aggregate policy limit applicable separately to such Property for all bodily
injury and property damage claims, occurring on or about such Property or in any
way related to such Property, including but not limited to, any swimming pools
or other rehabilitation and recreational facilities or areas that are located on
such Property otherwise related to such Property. The above requirements may be
satisfied through an umbrella liability insurance policy. Lessee shall be
responsible for funding all deductibles and retentions, including those which
may be applicable to Lessor as an additional insured thereunder.

(vi) Automobile and vehicle liability insurance coverage for all owned,
non-owned, leased or hired automobiles and vehicles in a primary limit amount of
One Million and No/100 Dollars ($1,000,000.00) per occurrence for bodily injury
and property damage.

(vii) Umbrella liability insurance in the minimum amount of Twenty Million and
No/100 Dollars ($20,000,000.00) for each occurrence and aggregate combined
single limit for all liability. The umbrella shall providing primary and
non-contributory coverage to Lessor as an additional insured when required by
written contract or agreement. The umbrella liability policy shall name in its
underlying schedule the policies of commercial general liability,
automobile/vehicle liability, professional liability and employer’s liability
under the workers compensation policy.

(viii) Professional liability insurance for Lessee and all employed
professionals (including any physicians) in an amount, with respect to each
Facility, of not less than One Million and No/100 Dollars ($1,000,000.00) per
individual claim and Three Million and No/100 Dollars ($3,000,000.00) annual
aggregate. All contractors, agents and other persons (including physicians) who
perform professional services for Lessee shall meet such required minimum
insurance requirements of One Million and No/100 Dollars ($1,000,000.00) per
individual claim and Three Million and No/100 Dollars ($3,000,000.00) annual
aggregate; provided, however, that the above requirements may be satisfied
through an umbrella liability insurance policy.

 

52



--------------------------------------------------------------------------------

(ix) Employee Dishonesty coverage covering all employees with a limit of
insurance, with respect to each Facility, of not less than Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00) per claim.

The term “Full Replacement Cost” as used herein, shall mean the actual
replacement cost thereof from time to time as to the Leased Property in its
entirety, including increased cost of construction endorsement, less exclusions
provided in the normal fire insurance policy. In the event either Lessor or
Lessee believes that the Full Replacement Cost has increased or decreased at any
time during the Term, it shall have the right to have such Full Replacement Cost
re-determined by an impartial third party, hereinafter referred to as the
“Impartial Appraiser.” If the Lessor and Lessee are unable to agree on the
selection of an Impartial Appraiser, each party shall select one appraiser, and
the two appraisers so selected shall jointly select the Impartial Appraiser. The
party desiring to have the Full Replacement Cost so re-determined shall
forthwith, on receipt of such determination by such Impartial Appraiser, give
written notice thereof to the other party. The determination of such Impartial
Appraiser shall be final and binding on the parties, and Lessee shall forthwith
increase, or may decrease, the amount of the insurance carried pursuant to this
Article XIII, as the case may be, to the amount so determined by the Impartial
Appraiser. Lessee shall pay the fee, if any, of the Impartial Appraiser.

(b) Intentionally Omitted.

13.2. Additional Insurance. In addition to the insurance described above, Lessee
shall at all times maintain adequate worker’s compensation insurance coverage
for all persons employed by Lessee on the Leased Property, to the extent
required by all applicable local, state and federal laws. Notwithstanding
anything contained herein to the contrary, Lessor shall not be prohibited, at
its sole cost and expense, from purchasing and maintaining such additional
insurance as it may reasonably determine to be necessary to protect its interest
in all or any portion of the Leased Property.

13.3. Waiver of Subrogation. Lessee hereby waives any and all rights of recovery
against Lessor, its officers, agents and employees, for all injury, loss of or
damage to persons or property, howsoever caused, including loss of use, to the
extent such injury, loss or damage is covered or should be covered by required
insurance or any other insurance maintained by Lessee, including sums within
deductibles, retentions or self-insurance applicable thereto. This waiver
applies to all first party property, business interruption, equipment, vehicle
and workers compensation claims (unless prohibited under applicable state
statutes), as well as third party liability claims. This waiver shall be in
addition to, and not in limitation or derogation of, any other waiver or release
contained in this Lease with respect to loss of, or damage to, property of the
parties hereto. In as much as the above waiver precludes the assignment of any
aforesaid claim by way of subrogation to an insurance company, Lessee agrees to
give to each insurance company providing coverage under this Lease prompt
written notice of the terms of said waiver,

 

53



--------------------------------------------------------------------------------

and to have said insurance policies properly endorsed, if necessary, to prevent
the invalidation of said insurance coverage by reason of said waivers. Lessee
shall indemnify Lessor against any loss or expense, including reasonable
attorneys’ fees, resulting from the failure to obtain such waiver from the
insurer, if required.

13.4. Form of Insurance. All of the policies of insurance referred to herein
shall be written in form reasonably satisfactory to Lessor and by insurance
companies reasonably satisfactory to Lessor. Lessee shall pay all of the
premiums therefor (except as otherwise provided herein), and shall deliver
“verification” of insurance to Lessor as set forth below. All binders and
policies delivered to Lessor as required in this Section 13.4 shall also include
a statement of insured values and locations for all properties under such
blanket policies that share coverage limits. Verification of insurance as used
herein is defined as follows:

(a) At least five (5) Business Days prior to the applicable Commencement Date,
and thereafter, at least ten (10) Business Days prior to any insurance policy
expiration date, Lessee shall provide verification of required insurance
coverage for the following year which shall include the following:

(i) an ACORD 75 insurance binder, or similar type of insurance binder acceptable
to Lessor, for each policy providing evidence of insurance coverage of the types
and in the amounts required hereunder and naming Lessor (and any other entity
that Lessor may deem reasonably necessary) as additional insureds and loss
payees with respect to property, rental value and business interruption
insurance, and as additional insureds with respect to commercial general
liability, professional liability, excess or umbrella insurance and all other
required policies, together with a sample or pro forma of each policy (if
required by Lessor), together with written confirmation of each insurer’s
obligation to provide notice of cancellation or non-renewal of each;

(ii) a copy of property statement of values if Lessee maintains blanket
insurance covering facilities other than the Leased Property; and

(iii) a summary of insurance program showing significant coverage limits,
sublimits, deductibles and retentions.

(b) Thereafter, no later than the date that is sixty (60) days after the
applicable Commencement Date and any such insurance policy expiration date,
Lessee shall provide further verification of insurance, which verification shall
include (i) true and certified copies of the required insurance policies
including blanket or specific endorsements reflecting the appropriate status of
Lessor (and any other entity that Lessor deems reasonably necessary) as an
additional insured and/or loss payee, as the case may be, and providing notice
of cancellation or non-renewal under the required insurance; and (ii) a copy of
the property statement of values if Lessee maintains blanket insurance covering
facilities other than the Leased Property.

 

54



--------------------------------------------------------------------------------

(c) In the event Lessee does not provide timely or proper verification, or does
not maintain the insurance required hereunder or pay the premiums as required
hereunder, Lessor shall be entitled after notice to Lessee, but shall have no
obligation, to obtain such insurance and pay the premiums therefor, which
premiums shall be repayable to Lessor promptly following request by Lessor (but
in no event later than fifteen (15) days after delivery of such request), and
failure to adhere to those repayment provisions shall constitute an Event of
Default. Lessee shall use commercially reasonable efforts to cause any insurance
policies, endorsements and/or binders or certificates to omit language that
provides such insurer will “endeavor to” give notice before same may be altered,
allowed to expire, or canceled. Notwithstanding anything contained herein to the
contrary, all policies of insurance required to be obtained by Lessee hereunder
shall provide (i) that such policies will not lapse, terminate, be canceled, or
be amended or modified to reduce limits or coverage terms unless and until
Lessor has received not less than thirty (30) days’ prior written notice at
Lessor’s notice address as specified in this Lease (the “Lessor’s Notice
Address”), with a simultaneous copy to (A) MPT Operating Partnership, L.P.,
Attention: Its President, 1000 Urban Center Drive, Suite 501, Birmingham,
Alabama 35242, and (B) McGriff, Seibels & Williams, Inc., Attention: John F.
Carter, 2211 7th Avenue South, Birmingham, Alabama 35233, and (ii) that in the
event of cancellation due to non-payment of premium, the insurer will provide
not less than ten (10) days’ prior written notice to Lessor at Lessor’s Notice
Address, with a simultaneous copy to (A) MPT Operating Partnership, L.P.,
Attention: Its President, 1000 Urban Center Drive, Suite 501, Birmingham,
Alabama 35242, and (B) McGriff, Seibels & Williams, Inc., Attention: John F.
Carter, 2211 7th Avenue South, Birmingham, Alabama 35233.

13.5. Increase in Limits. In the event that Lessor shall at any time in its
reasonable discretion deem the limits of the personal injury, property damage or
general public liability insurance then carried to be insufficient, the parties
shall endeavor to agree on the proper and reasonable limits for such insurance
to be carried and such insurance shall thereafter be carried with the limits
thus agreed on until further change pursuant to the provisions of this
Section 13.5. If the parties shall be unable to agree thereon, the proper and
reasonable limits for such insurance to be carried shall be determined by an
impartial third party selected by the parties.

13.6. Blanket Policy. Notwithstanding anything to the contrary contained in this
Article XIII, Lessee’s obligations to carry the insurance provided for herein
may be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Lessee provided that:

(a) Any such blanket policy or policies are acceptable to and have been approved
by Lessor, which approval shall not be unreasonably withheld;

(b) Any such blanket policy or policies shall not be changed, altered or
modified without the prior written consent of Lessor, which consent shall not be
unreasonably withheld, conditioned or delayed; and

 

55



--------------------------------------------------------------------------------

(c) Any such blanket policy or policies shall otherwise satisfy the insurance
requirements of this Article XIII (including the requirement of thirty
(30) days’ written notice before the expiration or cancellation of such policies
as required by Section 13.4) and shall provide for deductibles in amounts
acceptable to Lessor. Any aggregate policy limits within such blanket insurance
policies shall apply separately to each Property.

13.7. No Separate Insurance. Lessee shall not, on Lessee’s own initiative or
pursuant to the request or requirement of any third party, take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article XIII to be furnished by, or which may reasonably be
required to be furnished by, Lessee, or increase the amounts of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Lessor and all Facility Lenders, are included
therein as additional insureds and the loss is payable under said insurance in
the same manner as losses are required to be payable under this Lease. Lessee
shall promptly notify Lessor of the taking out of any such separate insurance or
of the increasing of any of the amounts of the then existing insurance by
securing an additional policy or additional policies.

13.8. Insurance Required under Oklahoma Ground Lease. Lessee shall obtain and
maintain all insurance required to be maintained by the tenant pursuant to the
Oklahoma Ground Lease and provide Lessor with evidence of same.

13.9. Insurance Required under Kershaw Medical Center Lease. Lessee shall obtain
and maintain all insurance required to be maintained by the tenant pursuant to
the Kershaw Medical Center Lease and provide Lessor with evidence of same.

ARTICLE XIV.

FIRE AND CASUALTY

14.1. Insurance Proceeds. All proceeds payable by reason of any loss or damage
to the Leased Property, or any portion thereof, and insured under any policy of
insurance required by Article XIII shall, subject to the rights of any Leasehold
Mortgagee set forth in the Intercreditor Agreement, be paid to Lessor and held
by Lessor in trust (subject to the provisions of Section 14.7) and shall be made
available for reconstruction or repair, as the case may be, of any damage to or
destruction of the Leased Property, or any portion thereof, and shall be paid
out by Lessor from time to time for the actual cost of such reconstruction or
repair; provided, however, that Lessee shall have the right in all events to be
reimbursed for amounts expended to repair and restore the Leased Property
(including funds expended to modernize, update and improve the Leased Property
following a casualty) up to the amount of the proceeds paid to Lessor hereunder
and not otherwise used by Lessor for the restoration or reconstruction of the
Leased Property. Any excess proceeds of insurance remaining after the completion
of the restoration or reconstruction of the Leased Property, or any portion
thereof, shall be paid to and retained by Lessee free and clear upon completion
of any such repair and restoration. In the

 

56



--------------------------------------------------------------------------------

event neither Lessor nor Lessee is required or elects to repair and restore, all
such insurance proceeds shall be retained by Lessor free and clear upon
completion of any such repair and restoration. All salvage resulting from any
risk covered by insurance shall belong to Lessor except that any salvage
relating to Capital Additions paid for by Lessee as described in Section 10.3 or
to Lessee’s Personal Property shall belong to Lessee as provided in
Section 10.5.

14.2. Reconstruction in the Event of Damage or Destruction Covered by Insurance.

(a) Except as provided in Section 14.7, with respect to any Property, if during
the Term such Property is totally or partially destroyed from a risk covered by
the insurance described in Article XIII and such Property is thereby rendered
Unsuitable for its Primary Intended Use (the “Casualty Impacted Property”),
Lessee shall elect, by giving written notice to Lessor within sixty (60) days
following the date of such destruction, one of the following: (i) to restore
such Casualty Impacted Property to substantially the same condition as existed
immediately before the damage or destruction, or (ii) so long as the damage or
destruction was not caused by the gross negligence of Lessee, its agents,
servants, employees or contractors, to terminate this Lease with respect to the
Casualty Impacted Property and, in this event, the total Base Rent payable
hereunder shall be reduced in accordance with Section 5.2, Lessor shall be
entitled to retain the insurance proceeds, and Lessee shall pay to Lessor on
demand, the amount of any deductible or uninsured loss arising in connection
therewith.

(b) Except as provided in Section 14.7, with respect to any Property, if, during
the Term, such Property is totally or partially destroyed from a risk covered by
the insurance described in Article XIII, but such Property is not thereby
rendered Unsuitable for its Primary Intended Use, Lessee shall restore such
Property to substantially the same condition as existed immediately before the
damage or destruction. Such damage or destruction shall not terminate this Lease
with respect to such Property.

(c) With respect to each Property, if the cost of the repair or restoration of
such Property exceeds the amount of insurance proceeds received by Lessor,
Lessee shall be obligated to pay any such excess amount needed to restore such
Property prior to use of the insurance proceeds; provided that from and after
the date on which Lessee expends amounts required to cover such deficiency,
Lessor shall make the insurance proceeds available to Lessee for the completion
of the restoration.

14.3. Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance. Except as provided in Section 14.7 and without limiting Section 14.2,
if during the Term a Property is totally or partially damaged or destroyed from
a risk not covered by the insurance described in Article XIII but that would
have been covered if Lessee carried the insurance customarily maintained by, and
generally available to, the operators of reputable health care facilities in the
region in which such Property is located, then, whether or not such damage or
destruction renders such Property Unsuitable for its Primary Intended Use,
Lessee shall, at its sole cost and expense, restore such Property to
substantially the same condition it was in immediately before such damage or
destruction and such damage or destruction shall not terminate this Lease with
respect to such Property.

 

57



--------------------------------------------------------------------------------

14.4. Lessee’s Personal Property. All insurance proceeds payable by reason of
any loss of or damage to any Lessee’s Personal Property or any Capital Addition
financed by Lessee shall be paid to Lessee to pay the cost of repairing or
replacing the damage to Lessee’s Personal Property or the Capital Additions
financed by Lessee.

14.5. Restoration of Lessee’s Property. If Lessee is required or elects to
restore any Property as provided in Sections 14.2 or 14.3, Lessee shall also
restore all alterations and improvements made to Lessee’s Personal Property with
respect thereto and all Capital Additions paid for by Lessee with respect
thereto.

14.6. No Abatement of Rent. This Lease shall remain in full force and effect,
and Lessee’s obligation to pay Rent and all other charges required by this Lease
shall remain unabated during any period required for repair and restoration;
provided however, the proceeds of all rental stream inurance, if any, will first
be paid to or retained by Lessor in satisfaction of Lessee’s obligations to pay
Rent.

14.7. Damage Near End of Term. Notwithstanding any provisions of Sections 14.2
(but without limiting Lessee’s rights under Section 14.2(a)) or 14.3 to the
contrary, if damage to or destruction of any Property occurs during the last
twenty-four (24) months of the Term, and if such damage or destruction cannot be
fully repaired and restored within six (6) months immediately following the date
of such loss as determined in Lessor’s reasonable discretion, either party shall
have the right to terminate this Lease with respect to such Property by giving
notice to the other within thirty (30) days after the date of damage or
destruction, in which event Lessor shall be entitled to retain the insurance
proceeds and Lessee shall pay to Lessor on demand the amount of any deductible
or uninsured loss arising in connection therewith; provided, however, that any
such notice given by Lessor shall be void and of no force and effect if Lessee
exercises an available option to extend the Term for one (1) Extension Term
within thirty (30) days following receipt of such termination notice.

14.8. Waiver. Lessee hereby waives any statutory or common law rights of
termination which may arise by reason of any damage to or destruction of any
portion of the Leased Property.

ARTICLE XV.

CONDEMNATION

15.1. Parties’ Rights and Obligations. If during the Term there is any Taking of
all or any part of a Property or any interest in this Lease relating to such
Property by Condemnation, the rights and obligations of the parties shall be
determined by this Article XV.

 

58



--------------------------------------------------------------------------------

15.2. Total Taking. If there is a Taking of all of a Property by Condemnation,
this Lease shall terminate with respect to such Property on the Date of Taking.

15.3. Partial Taking. If there is a Taking of a part, but not all, of a Property
by Condemnation, this Lease shall remain in effect with respect to such Property
if such Property is not thereby rendered Unsuitable for its Primary Intended
Use. If, however, such portion of such Property is thereby rendered Unsuitable
for its Primary Intended Use, Lessee shall elect either (a) to restore such
portion of such Property, at its own expense and to the extent possible, to
substantially the same condition as existed immediately before the partial
Taking, or (b) to terminate this Lease with respect to such Property (in which
event the Base Rent payable hereunder shall be reduced in accordance with
Section 5.2). Lessee shall exercise such election by giving Lessor notice
thereof within sixty (60) days after Lessee receives notice of the Taking.

15.4. Award Distribution. In the event of a Taking, the entire Award shall
belong to and be paid to Lessor; provided, however, that if this Lease is
terminated pursuant to this Article XV with respect to such Property, Lessee
shall be entitled to receive a sum attributable to Lessee’s Personal Property
relating thereto and any reasonable removal and relocation costs, provided in
each case the Award specifically includes such items. If Lessee is required or
elects to restore such Property, Lessor agrees that the Award shall be used for
that restoration, and it shall hold such portion of the Award in trust for
application to the cost of the restoration.

15.5. Temporary Taking. The Taking of any Property or any part thereof by
military or other public authority shall constitute a Taking by Condemnation
only when the use and occupancy by the Taking authority has continued for longer
than six (6) months. During any such six (6)-month period all the provisions of
this Lease shall remain in full force and effect and the Rent with respect to
such Property shall not be abated or reduced during such period of Taking.

ARTICLE XVI.

DEFAULT

16.1. Events of Default. The occurrence of any one or more of the following
events (individually, an “Event of Default”) shall constitute Events of Default
hereunder:

(a) if Lessee shall fail to make a payment of the Rent or any other monetary
obligation when the same becomes due and payable by Lessee under this Lease
(including, but not limited to, any failure to maintain the amount of the
Security Deposit or the failure to pay Insurance Premiums or Impositions, other
than those that are being disputed by Lessee in good faith pursuant to Article
XII) and the same shall remain unpaid for more than five (5) days following
receipt by Lessee of written notice thereof from Lessor; provided however, in no
event shall Lessor be required to give more than two (2) such written notices
hereunder during any consecutive twelve (12) month period; or

 

59



--------------------------------------------------------------------------------

(b) if Lessee shall fail to observe or perform in any material respect (without
duplication of any materiality qualifier herein) any other term, covenant or
condition of this Lease and such failure is not cured by Lessee within a period
of thirty (30) days after receipt by Lessee of written notice thereof from
Lessor (except that in the event Lessee shall fail to comply with any request
pursuant to Sections 38.3 and 38.4 hereof, and such failure shall continue for
five (5) days after receipt by Lessee of such request from Lessor), unless such
failure cannot with due diligence be cured within a period of thirty (30) days
(in Lessor’s reasonable discretion), in which case such failure shall not be
deemed to continue so long as Lessee commences to cure such failure within the
thirty (30) day period and proceeds with due diligence to complete the curing
thereof within sixty (60) days after receipt by Lessee of Lessor’s notice of
default (or such longer period as is reasonably required in the determination of
Lessor to effect such cure if Lessee is diligently proceeding to do so);
provided however, in no event shall Lessor be required to give more than two
(2) notices and cure period for Lessee’s failure to observe or perform the same
(or repetitive) covenant or condition in any consecutive twelve (12) month
period; or

(c) if (i) any Facility Lessee or any Guarantor shall admit in writing its
inability to pay its debts as they become due; or (ii) any Facility Lessee or
any Guarantor shall file a petition in bankruptcy as a petition to take
advantage of any insolvency act; or (iii) any Facility Lessee or any Guarantor
shall be declared insolvent according to any law; or (iv) any Facility Lessee or
any Guarantor shall make any general assignment for the benefit of its
creditors; or (v) if the estate or interest of any Facility Lessee in the Leased
Property or any part thereof shall be levied upon or attached in any proceeding
and the same shall not be vacated or discharged within the later of ninety
(90) days after commencement thereof or sixty (60) days after receipt by Lessee
of written notice thereof from Lessor (unless Lessee shall be contesting such
lien or attachment in good faith in accordance with Article XII); or (vi) any
petition shall be filed against any Facility Lessee or any Guarantor to declare
such Facility Lessee or such Guarantor bankrupt, to take advantage of any
insolvency act, or to delay, reduce or modify such Facility Lessee’s or such
Guarantor’s capital structure and the same shall not be removed or vacated
within ninety (90) days from the date of its creation, service or attachment; or
(vii) any Facility Lessee or any Guarantor shall, after a petition in bankruptcy
is filed against it, be adjudicated a bankrupt, or a court of competent
jurisdiction shall enter an order or decree, with or without the consent of such
Facility Lessee or such Guarantor, as the case may be, appointing a trustee,
examiner or receiver of such Facility Lessee or such Guarantor or the whole or
substantially all of its property, or approving a petition filed against such
Facility Lessee or such Guarantor seeking reorganization or arrangement of such
Facility Lessee or such Guarantor under the federal bankruptcy laws or any other
applicable law or statute of the United States of America or any state thereof,
and such judgment, order or decree shall not be vacated or set aside or stayed
within ninety (90) days from the date of the entry thereof (notwithstanding
anything to the contrary set forth herein, in the event the provisions of this
Section 16.1(c) are triggered, then prior to an Event of Default arising
hereunder or as a cure for any such Event of Default, Guarantor shall have the
right and option within twenty (20) days after the occurrence of such an Event
of Default or such event which, with the giving of notice or the passage of time
or both, would constitute such an Event of Default, to cause an Acceptable
Replacement Guarantor to join in and be bound by the Guaranty); or

 

60



--------------------------------------------------------------------------------

(d) if any Facility Lessee shall have any of its Licenses (as defined in Article
XXXVIII) or participation or certification in Medicare or Medicaid or any
material other third party payor program is terminated by the applicable
government program for fraud or violation of the terms of such program; or

(e) a Change of Control Transaction shall occur with respect to any Facility
Lessee or any Guarantor which is not approved by Lessor in advance;

(f) if, with respect to any Property, (i) the applicable Facility Lessee that
operates the Business at such Property abandons or vacates same (such Facility
Lessee’s absence therefrom for thirty (30) consecutive days shall constitute
abandonment), or (ii) the applicable Facility Lessee fails to continuously
operate such Business on such Property in accordance with the terms of this
Lease;

(g) if any Facility Lessee or any of the Guarantors shall be liquidated or
dissolved, or shall begin proceedings toward such liquidation or dissolution, or
shall, in any manner, permit the sale or divestiture of substantially all of its
assets, or any such Facility Lessee or any such Guarantor shall enter into an
agreement respecting same; or

(h) if a monetary default or a material non-monetary default shall occur under
any Obligation Document (other than this Lease) which is not waived in writing
or cured within the cure period as provided therein; or

(i) if any monetary or material non-monetary default or event of default occurs
with respect to any Material Obligation of any Facility Lessee or any Guarantor
which is not waived in writing or cured within the applicable cure period
provided by the document evidencing the Material Obligation; or

(j) if, at any time during the Term, for two (2) consecutive calendar quarters:

(i) EBITDAR (calculated on a Pro Forma Basis) shall be less than One Hundred
Fifty Percent (150%) of the Combined Obligor Payments (as determined utilizing
the trailing twelve (12) month operating and financial results of Capella
Holdings and its Subsidiaries and measured on a calendar quarterly basis; or

(ii) EBITDAR (calculated on a Pro Forma Basis) shall be less One Hundred
Twenty-Five Percent (125%) of Consolidated Fixed Charges (as determined
utilizing the trailing twelve (12) month operating and financial results of
Capella Holdings and its Subsidiaries and measured on a calendar quarterly
basis).

(iii) Notwithstanding the foregoing, in the event that Lessee fails (or, but for
the operation of this paragraph, would fail) to comply with the requirements of
Section 16.1(j)(i) or (ii), until the thirtieth (30th) day subsequent

 

61



--------------------------------------------------------------------------------

the earlier of (1) the date that Lessee becomes aware of such non-compliance or
(2) the date of delivery of written notice from Lessor relating to such failure
(the “Equity Cure Expiration Date”), Capella Holdings shall have the right to
issue its equity interests for cash or to receive an equity contribution in
respect of its equity interests (the “Equity Cure Right”), and upon the receipt
by Capella Holdings of such cash (the “Specified Equity Contribution”) EBITDAR
shall be recalculated giving effect to the following pro forma adjustments:

 

  (A)

EBITDAR for the applicable calendar quarter (and any four-quarter period that
contains such quarter) shall be increased, solely for the purpose of determining
compliance with Section 16.1(j)(i) and (ii), by an amount equal to the Specified
Equity Contribution; and

 

  (B)

if, after giving effect to the foregoing recalculations, Lessee shall then be in
compliance with the requirements of Section 16.1(j)(i) and (ii), Lessee shall be
deemed to have satisfied the requirements of such section as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Event of Default that had
occurred shall be deemed cured for purposes of this Lease.

(iv) Notwithstanding anything herein to the contrary, after the failure comply
with the requirements of Section 16.1(j), if Lessee has given Lessor notice that
Lessee intends to cure such failure with the proceeds of a Specified Equity
Contribution, Lessor shall not exercise any rights or remedies under Section 16
available during the continuance of any Event of Default on the basis of any
actual or purported failure to comply with Section 16.1(j) until such failure is
not cured on or prior to the Equity Cure Expiration Date.

(v) With respect to Section 16.1(j)(i) and (ii) above, it is understood and
agreed that Lessor and Lessee agree to work together in good faith to adjust
such covenants after the Initial Commencement Date to reflect future
acquisitions of real property joined under this Lease.

If an Event of Default has occurred, Lessor shall have the right at its
election, then or at any time thereafter, to pursue any one or more of the
following remedies, in addition to any remedies which may be permitted by law,
by other provisions of this Lease or otherwise, without notice or demand, except
as hereinafter provided:

A. If Lessee deserts, abandons or vacates any Property (the “Vacated Property”),
Lessor may enter upon and take possession of either (i) the Vacated Property; or
(ii) if there has occurred a Major Event of Default, any one or more (including
all, if so elected by Lessor) of the Properties, regardless of whether such
Event of Default emanated from or related primarily to a single Property
(whether one or more, and whether pursuant to clause (i) or (ii), the “Entered

 

62



--------------------------------------------------------------------------------

Property”), to protect it from deterioration and continue to demand from Lessee
Rent and other charges as provided in this Lease, without any obligation to
relet (except to the extent required by applicable law); but if Lessor does
relet the Entered Property (on such terms and conditions as Lessor, in its sole
discretion, shall deem reasonable), such action by Lessor shall not be deemed an
acceptance of Lessee’s surrender of the Entered Property unless Lessor expressly
notifies Lessee of such acceptance in writing, Lessee hereby acknowledging that
Lessor shall otherwise be reletting as Lessee’s agent and Lessee furthermore
hereby agreeing to pay to Lessor on demand any deficiency that may arise between
the Rent and other charges as provided in this Lease and that are actually
collected by Lessor relating to the Entered Property.

B. Lessor, or anyone acting on Lessor’s behalf, may without notice or demand to
Lessee, either (i) enter the Property from which such Event of Default emanated
or to which such Event of Default related primarily; or (ii) if there has
occurred a Major Event of Default, enter any one or more (including all, if so
elected by Lessor) of the Properties, regardless of whether such Event of
Default emanated from or related primarily to a single Property (whether one or
more, and whether pursuant to clause (i) or (ii), the “Defaulted Property”), by
force, if necessary, to the extent permitted by applicable laws and regulations
without liability to action for prosecution or damages for such entry or for the
manner thereof, and do whatever Lessee is obligated or permitted to do under
this Lease. Lessee hereby releases and discharges Lessor and its agents from all
claims, actions, suits, damages and penalties for or by reason of any such
entry. Lessee agrees to reimburse Lessor on demand for all expenses, including,
without limitation, reasonable attorneys’ fees and expenses, that Lessor may
incur in effecting compliance with Lessee’s obligations under this Lease, and
Lessee further agrees that Lessor shall not be liable for any damages resulting
to Lessee from such action.

C. Lessor may immediately terminate Lessee’s right of possession of the
Defaulted Property, but not terminate this Lease with respect to the Defaulted
Property, and without notice or demand, except as may be required by applicable
law, enter upon such Defaulted Property or any part thereof and take absolute
possession of the same, and at Lessor’s sole option may relet such Defaulted
Property or any part thereof for such terms and such rents as Lessor may
reasonably elect. In the event of such reletting, the rent received by Lessor
from such reletting shall be applied in the manner set forth in Section 16.4,
and Lessee shall satisfy and pay any deficiency upon demand therefor from time
to time. Any entry into and possession of the Defaulted Property by Lessor shall
be without liability or responsibility to Lessee and shall not be in lieu of or
in substitution for any other legal rights of Lessor hereunder. Lessee further
agrees that Lessor may file suit to recover any sums due under the terms of this
Lease and that no recovery of any portion due Lessor hereunder shall be any
defense to any subsequent action brought by Lessor for any other amounts not
reduced to judgment in favor of Lessor. Reletting any portion of the Defaulted
Property relating to any one or more of the Properties shall not be construed as
an election on the part of Lessor to terminate this Lease with respect to such
Defaulted Property and, notwithstanding any such reletting without termination,
Lessor may at any time thereafter elect to terminate this Lease for default with
respect to the Defaulted Property.

 

63



--------------------------------------------------------------------------------

D. Lessor may terminate this Lease with respect to the Defaulted Property
(whether one or more, the “Terminated Property”), by written notice to Lessee,
in which event Lessee shall immediately surrender to Lessor such Terminated
Property, and if Lessee fails to do so, Lessor may, without prejudice to any
other remedy which Lessor may have for possession or arrearages in Rent or any
other payments under this Lease (including any interest and payment penalty
which may have accrued pursuant to the terms of this Lease), enter upon and take
possession of such Terminated Property and expel or remove the applicable
Facility Lessee and any other Person who may be occupying such Terminated
Property or any part thereof, by force, if necessary, to the extent permitted by
applicable laws and regulations without being liable for prosecution or any
claim for damages therefor. Except as otherwise may be required by applicable
law or as otherwise expressly required under this Lease, Lessee hereby waives
any statutory requirement of prior written notice for filing eviction or damage
suits for nonpayment of Rent or any other payments under this Lease. In
addition, Lessee agrees to pay to Lessor on demand the amount of all loss and
damage which Lessor may suffer by reason of any termination effected pursuant to
this Section 16.1D, which loss and damage shall be determined, at Lessor’s
option, by either of the following alternative measures of damages:

(i) Until Lessor is able to relet such Terminated Property, although Lessor
shall be under no obligation to attempt to do so (unless required by applicable
law), Lessee shall pay to Lessor, on or before the first day of each calendar
month, the monthly rentals and other charges provided in this Lease relating to
such Terminated Property. After such Terminated Property has been relet by
Lessor, Lessee shall pay to Lessor on the tenth (10th) day of each calendar
month the difference between the monthly rentals and other charges provided in
this Lease related to such Terminated Property for the preceding calendar month
(had this Lease not been terminated) and those actually collected by Lessor with
respect to such reletting for that month. If it is necessary for Lessor to bring
suit to collect any deficiency, Lessor shall have the right to allow such
deficiencies to accumulate and to bring an action on several or all of the
accrued deficiencies at one time. Any such suit shall not prejudice in any way
the right of Lessor to bring a similar action for any subsequent deficiency or
deficiencies. Any amount collected by Lessor from subsequent Tenants related to
such Terminated Property for any calendar month in excess of the monthly Rent
(including Additional Charges) herein allocated to such Terminated Property had
this Lease not been terminated with respect thereto shall be credited to Lessee
in reduction of Lessee’s liability for any calendar month for which the amount
collected by Lessor will be less than the monthly Rent (including Additional
Charges) herein allocated to such Terminated Property had this Lease not been
terminated with respect thereto such Terminated Facility, but Lessee shall have
no right to any excess other than the above described credit.

 

64



--------------------------------------------------------------------------------

(ii) When Lessor desires, Lessor may demand a final settlement with respect to
such Terminated Property. Upon demand for a final settlement, Lessor shall have
a right to, and Lessee hereby agrees to pay, the difference between the total of
all monthly Rent (including Additional Charges) allocated to such Terminated
Property for the remainder of the Term and the reasonable rental value thereof
for such period, with such difference to be discounted to present value at a
rate equal to the 5-Year U.S. Treasury Rate plus Two Percent (2%) per annum in
effect upon the date of determination.

If Lessor elects to exercise the remedies prescribed in subsections A or B
above, this election shall in no way prejudice Lessor’s right at any time
thereafter to cancel said election in favor of the remedy prescribed in
subsection D or elsewhere in this Lease. Similarly, if Lessor elects to compute
damages in the manner prescribed by subsection D(i) above, this election shall
in no way prejudice Lessor’s right at any time thereafter to demand a final
settlement in accordance with subsection D(ii). Pursuit of any of the above
remedies shall not preclude pursuit of any other remedies prescribed in other
sections of this Lease and any other remedies provided by law or equity.
Forbearance by Lessor to enforce one or more of the remedies herein provided
upon an Event of Default shall not be deemed or construed to constitute a waiver
of such default.

E. In the event that Lessor has either repossessed a Vacated Property pursuant
to subsection A, repossessed a Defaulted Property pursuant to subsection C, or
terminated this Lease with respect to one or more (or all, if so elected by
Lessor) Defaulted Properties pursuant to subsection D, and Lessor elects to
enter upon such portion of the Leased Property as provided herein, Lessor may
change, alter, and/or modify the door locks on all entry doors of such portion
of the Leased Property, thereby permanently excluding Lessee and its officers,
principals, agents, employees, representatives and invitees therefrom. Lessor
shall not thereafter be obligated to provide Lessee with a key to such portion
of Leased Property at any time, regardless of any amounts subsequently paid by
Lessee; provided, however, that in any such instance, during Lessor’s normal
business hours and at the convenience of Lessor, and upon receipt of written
request from Lessee accompanied by such written waivers and releases as Lessor
may reasonably require, Lessor may either (at Lessor’s option) (1) escort Lessee
or its authorized personnel to such Leased Property to retrieve any personal
belonging or other property of Lessee not subject to Lessor’s right of purchase
as provided in Section 34.1, or (2) obtain a list from Lessee of such personal
property not subject to Lessor’s right of purchase as provided in Section 34.1,
whereupon Lessor shall remove such property and make it available to Lessee at a
time and place designated by Lessor. However, if Lessor elects option (2),
Lessee shall pay, in cash in advance, all reasonable costs and expenses
estimated by Lessor to be incurred in removing such property and making it
available to Lessee and all moving and/or storage charges theretofore incurred
by Lessor with respect to such property (plus an additional Seven Percent
(7%) thereof to cover Lessor’s administrative costs). If Lessor elects to
exclude Lessee from any Defaulted Property (or all of the Defaulted Properties
if so elected by Lessor) without repossessing or terminating pursuant to the
foregoing provisions of this Lease, then Lessor shall not be obligated to
provide Lessee a key to re-enter such Property or Properties until such time as
all delinquent Rent has been paid in full and all other defaults, if any, have
been completely cured to Lessor’s satisfaction (if such cure occurs prior to any
actual repossession or termination), and Lessor has been given assurance
reasonably satisfactory to Lessor evidencing Lessee’s ability to satisfy its
remaining obligations under this Lease. To the extent permitted by law, the
foregoing provision shall override and control any conflicting provisions of any
applicable statute governing the right of a lessor to change the door locks of
commercial leases.

 

65



--------------------------------------------------------------------------------

F. Intentionally Deleted.

G. In addition to any other available remedies, at Lessor’s option, with respect
to each Defaulted Property or Entered Property, Lessor shall have those rights
(i) to purchase Lessee’s Personal Property in the manner provided in
Section 34.2 hereof and (ii) to effect a transfer of the Licenses pursuant to
the terms of Article XXXVIII hereof.

H. Exercise any and all other rights and/or remedies granted or allowed to
landlords by any existing or future statute or other law of the applicable State
where the Entered Property or the Defaulted Property, as applicable, is located.

I. In the event, and only in the event, that applicable law requires Lessor to
attempt to mitigate damages following the termination of Lessee’s rights under
this Lease with respect to any one or more of the Properties as provided in
subsection D(i) above, Lessor shall use reasonable efforts to the extent
required by applicable law to relet such Property or Properties on such terms
and conditions as Lessor, in its sole good faith judgment, may determine
(including, without limitation, a lease term different than the Term, rental
concessions, alterations and repair any such Property); provided, however, that,
with respect to any such Property or Properties (i) Lessor shall not be
obligated to relet such Property before leasing other vacant space owned or
operated by Lessor, (ii) Lessor reserves the right to refuse to lease such
Property to any potential tenant that does not meet Lessor’s reasonable
standards and criteria for leasing any other comparable space owned or operated
by Lessor (it being understood and agreed that it shall be deemed reasonable for
Lessor to refuse to lease to a prospective tenant who owns, leases or operates a
business similar to that conducted on such Property in the County where such
Property is located), and (iii) Lessor shall not be obligated to undertake any
greater efforts to relet such portion of the Leased Property than Lessor
utilizes to lease any other vacant space owned or operated by Lessor. In any
proceeding in which Lessor’s efforts to mitigate damages and/or its compliance
with this subsection is at issue, Lessor shall be presumed to have used
reasonable efforts to mitigate damages and Lessee shall bear the burden of proof
to establish that such reasonable efforts were not used.

J. No receipt of moneys by Lessor from Lessee after a termination of this Lease
with respect to any one or more of the Properties or of Lessee’s rights under
this Lease by Lessor with respect thereto shall reinstate, continue or extend
the Term of this Lease with respect to such one or more Properties or affect any
notice theretofore given to Lessee, or operate as a waiver of the right of
Lessor to enforce the payment of Rent and any related amounts to be paid by
Lessee to Lessor then due or thereafter falling due, it being agreed that after
the commencement of suit for possession of any such Property, or after final
order or judgment for the possession of any such Property, Lessor may demand,
receive and collect any moneys due or thereafter falling due without in any
manner affecting such suit, order or judgment, all such money collected being
deemed payments on account of the use and occupation of any such Property or, at
the election of Lessor, on account of Lessee’s liability hereunder. Lessee
hereby waives any and all rights of redemption provided by any law, statute or
ordinance now in effect or which may hereafter be enacted.

 

66



--------------------------------------------------------------------------------

K. No right or remedy herein conferred upon or reserved to Lessor is intended to
be exclusive of any other right or remedy, and every right and remedy shall be
cumulative and in addition to any other legal or equitable right or remedy given
hereunder, or at any time existing. The failure of Lessor to insist upon the
strict performance of any provision or to exercise any option, right, power or
remedy contained in this Lease shall not be construed as a waiver or a
relinquishment thereof for the future, and no acceptance of full or partial
payment of Rent or any other payment due under the terms of this Lease during
the continuance of any such breach shall constitute a waiver of any such breach
or any such term. To the extent permitted by law, no waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach. Lessor and Lessee agree
that no waiver shall be effective hereunder unless it is in writing.

L. Notwithstanding anything to the contrary herein contained, or any other
provisions of this Lease or any other transaction document, if Lessor is
exercising remedies due solely to an Event of Default caused by the failure to
comply with the obligations set forth in Section 13.5 or Section 16.1(e), (h),
or (i) above (each, a “Limited Remedy Event of Default”), the aggregate amount
Lessee shall be required to pay to Lessor from and after the date of the
occurrence of such Limited Remedy Event of Default (the “Occurrence Date”) for
all damages incurred by Lessor, including without limitation, any costs incurred
to relet the Property, tenant improvement costs, and brokerage commissions,
shall be limited to the sum of (i) the present value as of the Occurrence Date,
discounted at the annual rate of nine percent (9.0%), of all basic rent for the
unexpired portion after the Occurrence Date of the Term devised herein as if
this Lease had not expired or been terminated, (ii) any Additional Charges which
are due and payable or have accrued under this Lease through the Occurrence
Date, and (iii) any Additional Charges which are due and payable or have accrued
under this Lease after the Occurrence Date while the Lessee remains in
possession of the Leased Property and which relate to Real Estate Taxes,
insurance, utilities, repairs, maintenance, environmental maintenance,
remediation and compliance and other routine and customary costs and expenses of
operating and maintaining the Leased Property in substantial compliance with the
terms of this Lease. Furthermore, additional reimbursement for any unpaid
damages caused solely by a Limited Remedy Event of Default may not be claimed by
Lessor under any other provision of this Lease or transaction documents. In the
event of a conflict between the provisions under this Section 16.1(L) and any
other provision of any other transaction document with respect to the subject
matter of this Section 16.1(L), the provisions contained in this Section 16.1(L)
shall prevail.

16.2. Additional Expenses . It is further agreed that, in addition to payments
required pursuant to Section 16.1 above and the provisions of Section 40.3,
Lessee shall compensate Lessor and its Affiliates for (a) all reasonable
expenses incurred by Lessor and its Affiliates in enforcing the provisions of
this Lease and in repossessing the Leased Property or any portion thereof
(including among other expenses, any increase in insurance premiums caused by
the vacancy of all or any portion of the Leased Property); (b) all reasonable
expenses incurred by Lessor and its Affiliates in reletting (including among
other expenses, repairs, remodeling,

 

67



--------------------------------------------------------------------------------

replacements, advertisements and brokerage fees); (c) all concessions granted to
a new Tenant or Tenants upon reletting (including among other concessions,
renewal options); (d) Lessor’s and its Affiliates’ reasonable attorneys’ fees
and expenses arising from or related to an Event of Default; (e) all losses
incurred by Lessor and its Affiliates as a direct or indirect result of such
Event of Default (including, among other losses, any adverse action by Facility
Lenders); and (f) a reasonable allowance for Lessor’s administrative efforts,
salaries and overhead attributable directly or indirectly to such Event of
Default and Lessor’s pursuing the rights and remedies provided herein and under
applicable law.

16.3. Waivers.

(a) If this Lease is terminated pursuant to Section 16.1, Lessee waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession; (ii) any right to a trial by jury in the event of summary
proceedings to enforce the remedies set forth in this Article XVI; (iii) the
benefit of any laws now or hereafter in force exempting property from liability
for rent or for debt; and (iv) any statutory requirement of prior written notice
for filing eviction or damage suits for nonpayment of Rent or any other payments
under this Lease. Lessee acknowledges and agrees that no waiver by Lessor of any
provision of this Lease shall be deemed to have been made unless made under
signature of an authorized representative of Lessor.

(b) To the extent permitted by applicable law, Lessee waives any and all rights
or defenses arising by reason of: (i) any “one action” or “anti-deficiency” law
or any other law which may prevent Lessor from bringing any action, including a
claim for deficiency, against Lessee or any one or more of the Facility Lessees
or Guarantors, before or after Lessor’s commencement or completion of any
foreclosure or similar action or actions, either judicially or by exercise of a
power of sale; (ii) any election of remedies by Lessor which destroys or
otherwise adversely affects Lessee or any one or more of the Facility Lessee’s
or Guarantor’s subrogation rights or rights to proceed against any Person for
reimbursement, including, without limitation, any loss of rights Lessee or
Guarantors may suffer by reason of any law limiting, qualifying, or discharging
Lessee’s and Guarantors’ obligations under this Lease or the other Obligation
Documents (as applicable), (iii) any disability or other defense of any other
Person, other than payment in full in legal tender, of Lessee’s and Guarantors’
obligations under this Lease or the other Obligation Documents (as applicable);
(iv) any defenses given to guarantors, sureties, and/or co-makers at law or in
equity other than actual payment and performance of Lessee’s and Guarantors’
obligations under this Lease or the other Obligation Documents (as applicable);
or (vi) any action by Lessor or its Affiliates to enforce its rights and
remedies under this Lease and the other Obligation Documents.

16.4. Application of Funds. Any payments otherwise payable by Lessee which are
received by Lessor under any of the provisions of this Lease during the
existence or continuance of any Event of Default shall be applied to Lessee’s
obligations in the order which Lessor may reasonably determine.

 

68



--------------------------------------------------------------------------------

16.5. Notices by Lessor. The provisions of this Article XVI concerning notices
shall be liberally construed insofar as the contents of such notices are
concerned, and any such notice shall be sufficient if reasonably designed to
apprise Lessee of the nature and approximate extent of any default, it being
agreed that Lessee is in as good or a better position than Lessor to ascertain
the exact extent of any default by Lessee hereunder.

ARTICLE XVII.

LESSOR’S RIGHT TO CURE

Subject to the provisions of Article XII relating to permitted contests, if
Lessee shall fail to make any payment, or to perform any act required to be made
or performed under this Lease and to cure the same within the relevant time
periods provided in Section 16.1, after written notice to Lessee, Lessor,
without waiving or releasing any obligation or Event of Default, may (but shall
be under no obligation to) at any time thereafter make such payment or perform
such act for the account and at the expense of Lessee, and may, to the extent
permitted by law, enter upon any portion of the Leased Property for such purpose
and take all such action thereon as, in Lessor’s opinion, may be necessary or
appropriate therefor. No such entry shall be deemed an eviction of Lessee. All
sums so paid by Lessor and all reasonable costs and expenses (including, without
limitation, reasonable, documented, out-of-pocket attorneys’ fees and expenses,
in each case, to the extent permitted by law) so incurred, together with a late
charge thereon (to the extent permitted by law) at the Overdue Rate from the
date on which such sums or expenses are paid or incurred by Lessor until
reimbursed, shall be paid by Lessee to Lessor on demand.

ARTICLE XVIII.

INTENTIONALLY DELETED

ARTICLE XIX.

HOLDING OVER

If Lessee shall for any reason remain in possession of any Property after the
expiration of the Term or any earlier termination of the Term with respect to
thereto, such possession shall be as a tenancy at will, during which time Lessee
shall pay, as rental each month, one and one-half (1-1/2) times the aggregate of
(a) one-twelfth (1/12) of the aggregate Allocated Base Rent relating to such
Property payable with respect to the last complete twelve (12)-month period
prior to the expiration of the Term; (b) all Additional Charges relating to such
Property accruing during the month, and (c) all other sums, if any, payable by
Lessee pursuant to the provisions of this Lease with respect to such Property.
During such period of tenancy, Lessee shall be obligated to perform and observe
all of the terms, covenants and conditions of this Lease, but shall have no
rights hereunder other than the right, to the extent given by law to tenancies
at will, to continue its occupancy and use of such Property. Nothing contained
herein shall constitute the consent, express or implied, of Lessor to the
holding over of Lessee after the expiration or earlier termination of this
Lease.

 

69



--------------------------------------------------------------------------------

ARTICLE XX.

LESSOR CONSENT

Any consents that Lessor or any of its Affiliates has given with respect to this
Lease prior to the Effective Date shall be deemed incorporated into this Lease.

ARTICLE XXI.

RISK OF LOSS

During the Term, the risk of loss of, or decrease in, the enjoyment and
beneficial use of the Leased Property in consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Lessor and those claiming from, through or under Lessor) is
assumed by Lessee and, Lessor shall in no event be answerable or accountable
therefor nor shall any of the events mentioned in this Article XXI entitle
Lessee to any abatement of Rent except as specifically provided in this Lease.

ARTICLE XXII.

INDEMNIFICATION

NOTWITHSTANDING THE EXISTENCE OF ANY INSURANCE OR SELF INSURANCE PROVIDED FOR IN
ARTICLE XIII, AND WITHOUT REGARD TO THE POLICY LIMITS OF ANY SUCH INSURANCE OR
SELF INSURANCE, IN ADDITION TO ANY OTHER INDEMNIFICATION OBLIGATIONS OF LESSEE
AND GUARANTORS AS PROVIDED IN THIS LEASE, LESSEE WILL PROTECT, INDEMNIFY, SAVE
HARMLESS AND DEFEND LESSOR AND THE MPT TRS ENTITIES FROM AND AGAINST ALL
LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, CAUSES OF ACTION, COSTS
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES) TO THE EXTENT PERMITTED BY LAW), IMPOSED UPON OR INCURRED BY OR
ASSERTED AGAINST LESSOR AND THE MPT TRS ENTITIES BY REASON OF: (A) ANY ACCIDENT,
INJURY TO OR DEATH OF PERSONS OR LOSS OF PERSONAL PROPERTY OCCURRING ON OR ABOUT
THE LEASED PROPERTY OR ADJOINING SIDEWALKS, INCLUDING WITHOUT LIMITATION ANY
CLAIMS OF MALPRACTICE DURING THE TERM OR WHICH RELATE TO THE PERIOD OF LESSEE’S
POSSESSION DURING THE TERM, (B) ANY USE, MISUSE, NO USE, CONDITION, MAINTENANCE
OR REPAIR BY LESSEE OF THE LEASED PROPERTY DURING THE TERM OR WHICH RELATE TO
THE PERIOD OF LESSEE’S POSSESSION DURING THE TERM, (C) ANY IMPOSITIONS (WHICH
ARE THE OBLIGATIONS OF LESSEE TO PAY PURSUANT TO THE APPLICABLE PROVISIONS OF
THIS LEASE), (D) ANY FAILURE ON THE PART OF LESSEE TO PERFORM OR COMPLY WITH ANY
OF THE TERMS OF THIS LEASE, (E) THE NON-PERFORMANCE OF ANY OF THE TERMS AND
PROVISIONS OF ANY AND

 

70



--------------------------------------------------------------------------------

ALL EXISTING AND FUTURE SUBLEASES OF THE LEASED PROPERTY TO BE PERFORMED BY THE
LANDLORD (LESSEE) THEREUNDER DURING THE TERM OR WHICH RELATE TO THE PERIOD OF
LESSEE’S POSSESSION DURING THE TERM, (F) ANY AND ALL LAWFUL ACTION THAT MAY BE
TAKEN BY LESSOR OR THE MPT TRS ENTITIES IN CONNECTION WITH THE ENFORCEMENT OF
THE PROVISIONS OF THIS LEASE, WHETHER OR NOT SUIT IS FILED IN CONNECTION WITH
SAME, OR IN CONNECTION WITH LESSEE OR A GUARANTOR AND/OR ANY PARTNER, JOINT
VENTURER, MEMBER OR SHAREHOLDER THEREOF BECOMING A PARTY TO A VOLUNTARY OR
INVOLUNTARY FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING,
(G) WITH RESPECT TO EACH PROPERTY, TO THE EXTENT ARISING DURING THE TERM OR
WHICH RELATE TO THE PERIOD OF LESSEE’S POSSESSION DURING THE TERM, ANY (I) TO
THE EXTENT ARISING DURING THE TERM, ENCROACHMENTS ONTO OR FROM ADJACENT
PROPERTIES; (II) VIOLATIONS OF SET-BACK, BUILDING OR SIDE LINES;
(III) ENCROACHMENTS ONTO ANY EASEMENTS OR SERVITUDES LOCATED ON SUCH PROPERTY;
(IV) PENDING OR THREATENED BOUNDARY LINE DISPUTES; (V) PORTIONS OF SUCH PROPERTY
LOCATED IN A FLOOD PLAIN OR IN AN AREA DEFINED AS A WETLAND UNDER APPLICABLE
STATE OR FEDERAL LAW; (VI) CEMETERIES OR GRAVESITES LOCATED ON, WITHIN OR UNDER
SUCH PROPERTY; OR (VII) MINE SHAFTS UNDER SUCH PROPERTY OR ANY OTHER LATENT
DEFECTS, SUCH AS SINKHOLES, REGARDING OR AFFECTING SUCH PROPERTY, (H) ANY
GRANTS, CONVEYANCES OR TRANSFERS OF ANY INTERESTS OR RIGHTS IN OR TO THE LEASED
PROPERTY (INCLUDING, WITHOUT LIMITATION, EASEMENTS, RIGHTS-WAY, RESTRICTIONS)
MADE BY LESSEE OR ANY OTHER PERSON WHICH ARE NOT APPROVED BY LESSOR PRIOR TO
PLACING THE SAME OF RECORD ON THE LEASED PROPERTY, INCLUDING, WITHOUT
LIMITATION, THOSE PRIOR TO THE LESSOR TAKING TITLE TO THE LEASED PROPERTY,
(I) TO THE EXTENT ARISING DURING THE TERM, THE IMPROVEMENTS HAVING INSUFFICIENT
ACCESS TO A PUBLIC RIGHT OF WAY OR FAILING TO BE IN COMPLIANCE WITH ALL RULES,
REGULATIONS AND ORDINANCES OF ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION
OVER THE IMPROVEMENTS AND THE LAND, INCLUDING, WITHOUT LIMITATION, THOSE
PERTAINING TO ZONING AND PARKING; (J) ANY REVERSION OF THE APPLICABLE LEASED
IMPROVEMENTS UNDER OKLAHOMA GROUND LEASE TO THE “LANDLORD” THEREUNDER DURING THE
FIXED TERM OR DURING ANY EXTENSION TERM EXERCISED HEREUNDER BY LESSEE, AND
(K) ANY REVERSION OF THE APPLICABLE LEASED IMPROVEMENTS UNDER KERSHAW MEDICAL
CENTER LEASE TO THE “LESSOR” THEREUNDER DURING THE FIXED TERM OR DURING ANY
EXTENSION TERM EXERCISED HEREUNDER BY LESSEE. ANY AMOUNTS WHICH BECOME PAYABLE
BY LESSEE UNDER THIS ARTICLE XXII SHALL BE PAID WITHIN FIFTEEN (15) DAYS AFTER
DEMAND THEREFOR BY LESSOR AND/OR THE MPT TRS ENTITIES AND, IF NOT TIMELY PAID,
SHALL BEAR A

 

71



--------------------------------------------------------------------------------

LATE CHARGE (TO THE EXTENT PERMITTED BY LAW) AT THE OVERDUE RATE FROM THE
EXPIRATION OF SAID FIFTEEN (15) DAY PERIOD UNTIL THE DATE OF PAYMENT AND A LATE
PAYMENT PENALTY ON SUCH AMOUNT. LESSEE, AT ITS EXPENSE, SHALL CONTEST, RESIST
AND DEFEND ANY SUCH CLAIM, ACTION OR PROCEEDING ASSERTED OR INSTITUTED AGAINST
LESSOR OR THE MPT TRS ENTITIES AND MAY COMPROMISE OR OTHERWISE DISPOSE OF THE
SAME, SUBJECT TO THE APPROVAL OF LESSOR AND THE MPT TRS ENTITIES. NOTHING HEREIN
SHALL BE CONSTRUED AS INDEMNIFYING LESSOR OR THE MPT TRS ENTITIES AGAINST THEIR
OWN GROSSLY NEGLIGENT ACTS OR OMISSIONS OR WILLFUL MISCONDUCT.

ARTICLE XXIII.

ASSIGNMENT, SUBLETTING AND SUBLEASE SUBORDINATION

23.1. Assignment and Subletting.

(a) Lessee shall not assign this Lease without Lessor’s prior written consent.
Lessor shall not unreasonably withhold, condition or delay its consent to any
assignment, provided, that (i) such assignee shall assume in writing and agree
to keep and perform all of the terms of this Lease on the part of Lessee to be
kept and performed; and (ii) an original counterpart of the assignment, duly
executed by Lessee and such assignee in form and substance reasonably
satisfactory to Lessor, shall be delivered promptly to Lessor; it being
understood and agreed, however, that if, in connection with any such assignment,
Lessee desires that Lessor release Lessee from its obligations under this Lease,
Lessor’s review and approval of any assignee shall be in Lessor’s sole and
absolute discretion. The parties agree that Lessor’s failure or refusal to
approve an assignment to an assignee that does not have the operating
characteristics reasonably satisfactory to Lessor shall be reasonable on its
face. Notwithstanding anything contained in this Lease to the contrary, any
assignment must be of all of Lessee’s right, title and interest in and to this
Lease and the Leased Property such that this Lease is not severed with respect
to any one or more of the Properties.

(b) Lessee shall not sublease any portion of a particular Property if such
Tenant Lease would exceed Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) in annual rent without Lessor’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Lessee
agrees that (i) each Tenant Lease shall comply with the provisions of this
Article XXIII, (ii) subject to Section 23.4, a copy of each such Tenant Lease,
duly executed by Lessee and such Tenant in form and substance reasonably
satisfactory to Lessor, shall be delivered promptly to Lessor and (iii) Lessee
shall remain primarily liable, as principal rather than as surety, for the
prompt payment of the Rent and for the performance and observance of all of the
obligations, covenants and conditions to be performed by Lessee hereunder and
under all of the other documents executed in connection herewith. Any
modifications, amendments and restatements of any Tenant Leases (but excluding
renewals and extensions) hereafter entered into (other than those having less
than Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) in annual rent)
must be approved by Lessor in accordance with this Article XXIII. In no event
shall Lessee sublease all or substantially all of any Property without Lessor’s
prior written consent, which may be withheld in Lessor’s sole discretion.

 

72



--------------------------------------------------------------------------------

23.2. Sublease Limitations. In addition to the sublease limitations as set forth
in Section 23.1, above, and notwithstanding anything contained in this Lease to
the contrary, Lessee shall not sublet the Leased Property on any basis such that
the rental to be paid by the Tenant thereunder would be based, in whole or in
part, on either (a) the income or profits derived by the business activities of
the Tenant, or (b) any other formula such that any portion of the Tenant Lease
rental received by Lessor would fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto. Moreover, Lessee shall not sublet any portion of the Leased
Property for a term extending beyond the Fixed Term without the express consent
of Lessor. In addition, all Tenant Leases shall comply in all material respects
with the Healthcare Laws. Lessor and Lessee acknowledge and agree that all
Tenant Leases entered into relating to the Leased Property, whether or not
approved by Lessor, shall not, without the prior written consent of Lessor, be
deemed to be a direct lease between Lessor and any Tenant. Lessee agrees that
all Tenant Leases must include provisions to the effect that (i) such sublease
is subject and subordinate to all of the terms and provisions of this Lease, to
the rights of Lessor hereunder, and to all financing documents relating to any
Facility Loan in connection with the Leased Property, (ii) in the event this
Lease shall terminate or be terminated before the expiration of the Tenant
Lease, the Tenant will, at Lessor’s option, exercisable at any time in Lessor’s
discretion, attorn to Lessor and waive any right the Tenant may have to
terminate the sublease or to surrender possession thereunder as a result of the
termination of this Lease, (iii) in the event of a termination of this Lease
with respect to all or the applicable Property, at Lessor’s option, exercisable
at any time in Lessor’s discretion, the sublease may be terminated or left in
place by Lessor, (iv) Tenant shall from time to time upon request of Lessee or
Lessor furnish within twenty (20) days from request an estoppel certificate in
form and content reasonably acceptable to Lessor or any Facility Lender relating
to the Tenant Lease, and (v) such Tenant Lease shall at all times be subject to
the obligations and requirements as set forth in this Article XXIII.

23.3. Sublease Subordination and Non-Disturbance.

(a) At any time during the Term, except with respect to the Existing Subleases,
within twenty (20) days following written request by Lessor with respect to any
Tenant, Lessee shall cause any applicable Tenant to execute and deliver to
Lessor (a) an estoppel certifying such matters as Lessor may reasonably request,
including, without limitation, that such Tenant Lease is unmodified and in full
force and effect (or setting forth the modifications), the term and expiration
thereof and the dates to which the Rent has been paid; and/or (b) a
subordination, non-disturbance and attornment agreement relating to the
applicable Tenant Lease, which subordination, non-disturbance and attornment
agreement shall be in form mutually satisfactory to Lessor and Lessee.

 

73



--------------------------------------------------------------------------------

(b) Within twenty (20) days from the date of request of Lessor, a Facility
Lender or Lessee, with respect to any Tenant, Lessee shall use commercially
reasonable efforts to cause such Tenant and Lessor shall cause such Facility
Lender to enter into a written agreement in a form reasonably acceptable to such
Facility Lender and such Tenant whereby (i) such Tenant subordinates the Tenant
Lease and all of its rights and estate thereunder to each such mortgage or deed
of trust that encumbers the Leased Property or any part thereof and agrees with
each such Facility Lender that such Tenant will attorn to and recognize such
Facility Lender or the purchaser at any foreclosure sale or any sale under a
power of sale contained in any such mortgage or deed of trust, as the case may
be, as Lessor under this Lease for the balance of the Term then remaining,
subject to all of the terms and provisions of the Tenant Lease and (ii) such
Facility Lender shall agree that Tenant shall not be disturbed in peaceful
enjoyment of the applicable portion of the Leased Property nor shall the
applicable Tenant Lease be terminated or canceled at any time, except as
specified in the applicable Tenant Lease.

23.4. Existing Subleases. Notwithstanding anything contained herein to the
contrary, Lessor and Lessee acknowledge that there currently exist certain
leases or subleases on the Leased Property as described on Exhibit E
(collectively the “Existing Subleases”). Lessor hereby consents to the Existing
Subleases. Any material modifications, amendments and restatements of the
Existing Subleases or any Tenant Lease hereafter entered into (but excluding
renewals and extensions that do not otherwise materially modify or amend the
relevant Existing Sublease or Tenant Lease) must be approved by Lessor in
accordance with this Article XXIII.

ARTICLE XXIV.

OFFICER’S CERTIFICATES; FINANCIAL STATEMENTS; NOTICES AND OTHER

CERTIFICATES

(a) At any time and from time to time within twenty (20) days following written
request by Lessor, each Facility Lessee shall furnish to Lessor an Officer’s
Certificate certifying that this Lease is unmodified and in full force and
effect (or that this Lease is in full force and effect as modified and setting
forth the modifications) and the dates to which the Rent has been paid. Any such
Officer’s Certificate furnished pursuant to this Article may be relied upon by
Lessor and any prospective purchaser of the Leased Property.

(b) Each Facility Lessee shall furnish, or cause to be furnished, to Lessor the
following statements, notices and certificates in such form and detail as Lessor
may reasonably require:

(i) within one hundred twenty (120) days after the end of each year, audited
Financial Statements of such Facility Lessee and RegionalCare Holdings (which
Financial Statements may be provided on a consolidated basis so long as such
consolidated Financial Statements provide a supplementary schedule of such
Facility Lessee’s operating results and balance sheet and statements of
operations and of cash flows and consolidating information reflecting material
differences between RegionalCare Holdings and its Subsidiaries, on the one hand,
and

 

74



--------------------------------------------------------------------------------

Capella Holdings and its Subsidiaries, on the other hand) and, if such Facility
Lessee owns any assets or conducts any other operations other than the Business,
then of the Facility separately, prepared by a nationally recognized accounting
firm or an independent certified public accounting firm reasonably acceptable to
Lessor, which statements shall include balance sheets and statements of
operations and of cash flows, all in accordance with GAAP for the year then
ended; and

(ii) within (x) sixty (60) days after the end of the fourth quarter of each year
and (y) forty-five (45) days after the end of each other quarter, current
balance sheets and quarterly statements of operations and of cash flows of such
Facility Lessee and RegionalCare Holdings (including consolidating information
reflecting material differences between RegionalCare Holdings and its
Subsidiaries, on the one hand, and Capella Holdings and its Subsidiaries, on the
other hand), and, if such Facility Lessee owns any assets or conducts any other
operations other the Business, then of its Facility separately, certified to be
true and correct by an officer of such Facility Lessee; and

(iii) within thirty (30) days after the end of each month, current balance
sheets, monthly income statements and cash flows (if available or produced in
the ordinary course of business) of such Facility Lessee and statistics of its
Facility, including, but not limited to, the number of patient discharges, the
number of inpatient days, the case mix index, the payor sources for inpatient
days (by inpatient days), outpatient utilization by service (ER, non-ER), and,
statements of Cash Collections for each such month; and

(iv) within thirty (30) days after the end of each calendar year, a list of the
names, specialties, and ages of all active medical staff members of the Facility
operated by such Facility Lessee, certified to be true and correct by an officer
of such Facility Lessee; and

(v) within ten (10) days after receipt, any and all notices (regardless of form)
from any and all licensing and/or certifying agencies that any license or
certification, including, without limitation, the Medicare and/or Medicaid
certification and/or managed care contract relating to the Facility operated by
such Facility Lessee is being downgraded to a substandard category, revoked, or
suspended, or that action is pending or being considered to downgrade to a
substandard category, revoke, or suspend such Facility’s license or
certification; and

(vi) with reasonable promptness, such other information respecting the financial
condition and affairs of such Facility Lessee, Capella Holdings and their
respective Subsidiaries, or DSB Holdings, Inc., as Lessor may reasonably request
from time to time.

 

75



--------------------------------------------------------------------------------

(c) Upon Lessor’s request, each Facility Lessee and Capella Holdings shall
furnish to Lessor a certificate in form reasonably acceptable to Lessor
certifying that no Event of Default then exists and to Lessee’s knowledge no
event has occurred (that has not been cured) and no condition currently exists
that would, but for the giving of any required notice or expiration of any
applicable cure period, constitute an Event of Default, or disclosing that such
an event or condition, if any, exists.

(d) Within five (5) Business Days after receipt, each Facility Lessee shall
furnish to Lessor copies of all written notices and demands from any third-party
payor, including, without limitation, Medicare and/or Medicaid, concerning any
overpayment which will or could reasonably be expected to require a repayment or
a refund in excess of Three Million and No/100 Dollars ($3,000,000.00) with
respect to such Facility Lessee.

(e) Each Facility Lessee shall furnish to Lessor prompt written notice of, and
any information related to, any governmental investigations of such Facility
Lessee or the Guarantors (or any of their respective Subsidiaries), or any
inspections or investigations of the Facility operated by such Facility Lessee
which are conducted by the United States Attorney, State Attorney General, the
Office of the Inspector General of the Department of Health and Human Services,
or any other Governmental Body, and provide to Lessor, on a monthly basis,
ongoing status reports (in form and content acceptable to Lessor) of any such
government investigations;

(f) Each Facility Lessee shall furnish to Lessor within five (5) Business Days
after receipt thereof copies of all pre-termination notices from Medicare and/or
Medicaid, all notices of adverse events or deficiencies as defined by the
regulations and standards of the state Medicare and/or Medicaid certification
agency, the Joint Commission (formerly known as the Joint Commission on the
Accreditation of Healthcare Organizations) (the “Joint Commission”) or the
equivalent accrediting body relied upon by such Facility Lessee in the operation
of the Facility operated by such Facility Lessee or any part thereof, except if
any termination, adverse event or deficiency referenced in such notice would not
result in a material adverse effect on Lessee, the Properties and the Business
taken as a whole.

(g) With respect to each Facility, such Facility Lessee shall furnish to Lessor
promptly upon receipt thereof copies of all notices that such Facility Lessee,
any Guarantor or their respective Subsidiaries are not, with respect to such
Facility, in compliance with the Standards for Privacy of Individually
Identifiable Health Information and the Transaction and Code Set Standards which
were promulgated pursuant to HIPAA.

(h) Each Facility Lessee shall provide to Lessor prompt written notice of any
monetary or material non-monetary default or event of default with respect to
any Material Obligation of such Facility Lessee or any Guarantor and, upon
Lessor’s request, such Facility Lessee or any Guarantor shall furnish to Lessor
a certificate in form reasonably acceptable to Lessor certifying that, with
respect to each Material Obligation, no monetary or material non-monetary event
of default or, to such Facility Lessee or Guarantor’s knowledge, monetary or
material non-monetary default, then exists thereunder.

 

76



--------------------------------------------------------------------------------

(i) Lessor reserves the right to require such other financial information from
Lessee at such other times as it shall deem reasonably necessary. All financial
statements and information must be in such form and detail as Lessor shall from
time to time, but not unreasonably, request.

(j) As to any information provided by any Facility Lessee to Lessor pursuant to
this Article XXIV (“Proprietary Information”), neither Lessor, nor its agents,
representatives, employees, partners, members, officers or directors will
disclose any Proprietary Information unless prior consent to such disclosure is
obtained from Lessee, which consent may be withheld, conditioned or delayed at
Lessee’s sole discretion. Lessor shall hold in strict confidence and shall
disclose Proprietary Information only to Lessor’s employees, agents, attorneys,
accountants, consultants, investors, potential investors, lenders, potential
lenders, purchasers, potential purchasers and service providers who have a
reason to know such Proprietary Information in order to assist Lessor. Neither
Lessor nor any of its employees, agents, attorneys, accountants, consultants,
investors, potential investors, lenders or service providers shall disclose
Proprietary Information to any other person or entity except in connection with
any tax, regulatory or loan securitization obligations or use Proprietary
Information for its or their benefit or for any purpose not expressly agreed
upon in writing by Lessee. The obligation hereunder to maintain the
confidentiality of Proprietary Information and to refrain from use of
Proprietary Information for any purposes not agreed upon shall not expire. The
foregoing restriction on the dissemination of Proprietary Information shall not
apply to any Proprietary Information which (i) is disclosed in a printed
publication available to the public or is otherwise in the public domain through
no act of the party to whom the Proprietary Information has been provided,
(ii) is approved for release by written authorization of an officer of the party
to whom the Proprietary Information belongs or (iii) is required to be disclosed
by proper order of a court of competent jurisdiction after adequate notice to
the party to whom the Proprietary Information belongs in order to allow that
party to seek a protective order therefor.

ARTICLE XXV.

INSPECTIONS

Upon reasonable prior written notice, Lessee shall permit Lessor, or its
designated Affiliate, and their respective authorized representatives to inspect
the Leased Property during usual business hours subject to any security, health,
safety or confidentiality requirements of Lessee, any governmental agency, any
Insurance Requirements relating to the Leased Property, or imposed by law or
applicable regulations, except that, in the event of an emergency, Lessor shall
have the right to inspect the Leased Property upon reasonable notice (which in
this circumstance may be verbal) under the circumstances to Lessee.

 

77



--------------------------------------------------------------------------------

ARTICLE XXVI.

NO WAIVER

Any provision of this Lease or Exhibits hereto may be amended or waived only in
a writing signed by the parties hereto. No waiver of any provision hereunder or
any breach or default thereof shall extend to or affect in any way any other
provision or prior or subsequent breach or default.

ARTICLE XXVII.

REMEDIES CUMULATIVE

To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Lessor or Lessee now or hereafter provided either in this
Lease or by statute or otherwise shall be cumulative and concurrent and shall be
in addition to every other right, power and remedy and the exercise or beginning
of the exercise by Lessor or Lessee of any one or more of such rights, powers
and remedies shall not preclude the simultaneous or subsequent exercise by
Lessor or Lessee of any or all of such other rights, powers and remedies.

ARTICLE XXVIII.

SURRENDER

No surrender to Lessor of this Lease or of the Leased Property, or of any part
thereof or interest therein, shall be valid or effective unless agreed to and
accepted in writing by Lessor, and no act by Lessor or any representative or
agent of Lessor, other than such a written acceptance by Lessor, shall
constitute an acceptance of any such surrender.

ARTICLE XXIX.

NO MERGER OF TITLE

There shall be no merger of this Lease or of the leasehold estate created hereby
by reason of the fact that the same person, firm, corporation or other entity
may acquire, own or hold, directly or indirectly, (a) this Lease or the
leasehold estate created hereby or any interest in this Lease or such leasehold
estate and (b) the fee estate in the Leased Property.

ARTICLE XXX.

TRANSFERS BY LESSOR; SEVERANCE RIGHTS

30.1. Transfers by Lessor. Lessee acknowledges that Lessor may sell its interest
in the Leased Property in whole or in part, and that Lessor may assign its
interest in this Lease in whole or in part, in any such case, without Lessee’s
prior written consent or approval. If Lessor or any successor owner of any
Property shall convey such Property in accordance with the terms hereof, other
than as security for a debt, the grantee or transferee of such Property shall
expressly assume all obligations of Lessor hereunder arising or accruing from
and after the date of such

 

78



--------------------------------------------------------------------------------

conveyance or transfer, and Lessor or such successor owner, as the case may be,
shall thereupon be released from all future liabilities and obligations of
Lessor under this Lease relating to such Property arising or accruing from and
after the date of such conveyance or other transfer and all such future
liabilities and obligations shall thereupon be binding upon the new owner.
Lessee agrees that any successor purchaser may exercise any and all rights of
Lessor; provided, however, such successor purchaser shall be subject to the same
restrictions imposed upon Lessor hereunder. Subject to the execution by a
prospective purchaser of a written confidentiality agreement on terms reasonably
acceptable to Lessee, Lessor may divulge to any such prospective purchaser all
information, reports, financial statements, certificates and documents obtained
by it from Lessee (including all such information and documents relating to each
of the Guarantors).

30.2. Severance Rights. Notwithstanding the unitary nature of this Lease, Lessor
may at any time and from time to time, cause this Lease to be severed with
respect to any one or more of the Properties (each, a “Severed Property”). If
Lessor shall desire to sever this Lease pursuant to this Section 30.2, Lessor
shall deliver written notice (each, a “Severance Notice”) to Lessee not less
than thirty (30) days prior to the date that this Lease shall be severed with
respect to the Severed Property or Severed Properties identified in the
Severance Notice (such date identified in a Severance Notice, a “Severance
Date”). The Severance Notice shall specify the Severed Property and the
Severance Date. Effective upon a Severance Date, the applicable Severed Property
shall no longer be part of the Leased Property under this Lease and such Severed
Property shall be deemed to be and shall be leased by Lessor to Lessee for the
amount of Rent allocable to such Severed Property pursuant to a separate lease
(a “Severed Lease”) upon the same terms and conditions as provided in this Lease
(except for such provisions as by their terms are not applicable to such Severed
Property); it being agreed, however, that the liability of the applicable lessor
under the Severed Lease shall be limited to such lessor’s interest in the
Severed Property. The portion of the Base Rent allocable to the Severed Property
shall be the Allocated Base Rent for such Severed Property. Effective upon the
Severance Date, (a) the Rent payable with respect to each Severed Property shall
no longer be payable by Lessee under this Lease and shall instead be payable
under the Severed Lease applicable to such Severed Property, and (b) the parties
shall enter into the Severed Lease, an amendment of this Lease, an amendment of
the applicable other Obligation Documents that assures that Lessor receives a
guaranty of payment and performance and security deposits for both the Severed
Lease and this Lease as so amended, comparable to the Guaranty and Allocated
Deposit existing for such Severed Property prior to the severance (the “Other
Credit Enhancements”), and any reasonably necessary amendment to an
Intercreditor Agreement to reflect the Severed Lease. For so long as Lessor
under this Lease shall be the lessor under a Severed Lease, any such Severed
Lease and the related Other Credit Enhancements shall be deemed “Obligation
Documents” for all purposes under this Lease, any Event of Default under such
Severed Lease or Other Credit Enhancements shall constitute an Event of Default
under this Lease, and any Event of Default under this Lease or the other
Obligation Documents shall constitute an Event of Default under such Severed
Lease. Lessor will prepare the Severed Lease, the Other Credit Enhancements, the
Lease amendment and, if necessary, the amendments to the other applicable
Obligation Documents with respect to each Severed Property consistent with the
provisions of this Section 30.2 and the parties agree to execute and deliver or
cause to be executed and delivered.

 

79



--------------------------------------------------------------------------------

ARTICLE XXXI.

QUIET ENJOYMENT

So long as Lessee shall pay all Rent as the same becomes due and shall fully
comply with all of the terms of this Lease and fully perform its obligations
hereunder, Lessee shall peaceably and quietly have, hold and enjoy the Leased
Property for the Term hereof, free of any claim or other action by Lessor or
anyone claiming by, through or under Lessor, but subject to the Permitted
Exceptions, any Facility Loan and all liens and encumbrances of record. No
failure by Lessor to comply with the foregoing covenant shall give Lessee any
right to cancel or terminate this Lease, or to fail to pay any other sum payable
under this Lease, or to fail to perform any other obligation of Lessee
hereunder. Notwithstanding the foregoing, Lessee shall have the right by
separate and independent action to pursue any claim it may have against Lessor
as a result of a breach by Lessor of the covenant of quiet enjoyment contained
in this Article XXXI.

ARTICLE XXXII.

NOTICES

All notices, demands and other communications to be given or delivered under or
by reason of the provisions of this Lease shall be in writing and shall be
deemed to have been given or delivered (a) when personally delivered, (b) when
transmitted via telecopy (or other facsimile device) to the number set out below
if the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid), (c) the day following
the day (except if not a Business Day then the next Business Day) on which the
same has been delivered prepaid to a reputable national overnight air courier
service or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid. Notices, demands and
communications, in each case to the respective parties, shall be sent to the
applicable address set forth below, unless another address has been previously
specified in writing:

 

 

if to Lessee:

  

c/o Capella Holdings, Inc.

       

510 Corporate Drive, Suite 200

       

Franklin, TN 37067-2662

       

Attn: Michael Wiechart

       

Neil Kunkel

       

Fax: (615) 764-3038

    

with a copy to:

  

Akin, Gump, Strauss, Hauer & Feld, LLP

       

One Bryant Park

       

New York, NY 10036

       

Attn: Adam Weinstein

  

 

80



--------------------------------------------------------------------------------

    

Fax: (212) 872-1002

       

Akin, Gump, Strauss, Hauer & Feld, LLP

       

2029 Century Park East, Suite 2400

       

Los Angeles, CA 91607

       

Attn: David Phelps

       

Fax: (310) 229-1001

    

if to Lessor:

  

c/o MPT Operating Partnership, L.P.

       

1000 Urban Center Drive, Suite 501

       

Birmingham, Alabama 35242

       

Attn: Legal Department

       

Fax: (205) 969-3756

    

with a copy to:

  

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

       

420 20th Street North

       

1400 Wells Fargo Tower

       

Birmingham, Alabama 35203

       

Attn: Thomas O. Kolb, Esq.

       

Fax: (205) 322-8007

  

or to such other address with respect to a party as such party notifies the
other in writing as above provided.

ARTICLE XXXIII.

APPRAISAL

If it becomes necessary to determine the Fair Market Value of any Property, each
party, within ten (10) Business Days following the date of the event which makes
such determination necessary, shall, by notice to the other, appoint an
appraiser (each of whom must be a member of the AIREA and adhere to the USPAP
standards in the preparation of the appraisal). The appraisers thus appointed
shall appoint a third appraiser (such third appraiser must also be a member of
the AIREA and adhere to the USPAP standards in the preparation of the appraisal)
and such third appraiser shall appraise such Property to determine the Fair
Market Value thereof; provided, however, that if a party fails to appoint an
appraiser within such required period, the sole appraiser appointed shall
conduct the appraisal and the parties shall use commercially reasonable efforts
to cause such appraisal to be completed within forty-five (45) days following
the event which makes such determination necessary. This provision for
determination by appraisal shall be specifically enforceable to the extent such
remedy is available under applicable law, and any determination hereunder shall
be final and binding upon the parties except as otherwise provided by applicable
law. Lessor and Lessee shall each pay one-half (1/2) of all costs and expenses
incurred in connection with such appraisal. Any appraisal shall assess the Fair
Market Value of the applicable Property or Lessee’s Personal Property as of the
date of the event which makes such assessment necessary.

 

81



--------------------------------------------------------------------------------

ARTICLE XXXIV.

PURCHASE RIGHTS

34.1. Lessor’s Option to Purchase Lessee’s Personal Property. With respect to
any Facility, upon prior written notice to Lessee, Lessor shall have the option
to purchase all (but not less than all) of the Facility Lessee’s Personal
Property relating to such Facility, if any, at the expiration or earlier
termination of this Lease with respect to such Facility, for an amount equal to
the then fair market value of the Lessee’s Personal Property as determined by
independent, third party appraisal reasonably acceptable to Lessor and Lessee,
subject in all cases to, and with appropriate price adjustments for, all
equipment leases, conditional sale contracts, security interests and other
encumbrances to which such Lessee’s Personal Property is subject.
Notwithstanding anything contained in this Section 34.1 to the contrary, the
options to purchase granted under this Section 34.1 do not pertain to any of the
Licenses, it being understood and agreed that all matters relating to the
transfer of the Licenses are addressed in Article XXXVIII.

34.2. Lessee’s First Right of Refusal.

(a) Subject to the limitations described in Section 34.2(b) below, upon the
expiration of the Fixed Term and during the continuation of any Extension Terms,
and so long as no Event of Default has occurred and is continuing and no event
has then occurred which has not been cured and with the giving of notice or the
passage of time or both would constitute an Event of Default under
Section 16.1(a), Lessee shall have a first refusal option to purchase the Leased
Property or Lessor’s Equity Interests, as applicable, as provided herein. In the
event that Lessor or its Affiliate receives a bona fide written offer during the
Extension Terms from an unaffiliated third party in a letter of intent form
(which offer the Lessor or its Affiliate intends to accept) to: (i) purchase the
Leased Property, or (ii) acquire record ownership or direct beneficial ownership
of any Equity Interests in Lessor, such that after giving effect thereto, MPT
Operating Partnership, L.P. or its Affiliate shall cease to beneficially own and
control at least 51% of the Equity Interests of Lessor (in each case, a “Third
Party Offer”), then Lessor shall promptly (but in no event later than ten
(10) Business Days following Lessor’s delivery to Lessee of an executed letter
of intent) provide Lessee with a copy of such Third Party Offer (the “Third
Party Offer Notice”) and Lessee shall have the Decision Period (as hereinafter
defined) in which to confirm in writing its intention to purchase the Leased
Property or the Equity Interest, as applicable, on the same terms and conditions
contained in the Third Party Offer. If Lessee shall fail to provide a written
response to Lessor within the Decision Period, then Lessee shall be deemed to
have elected not to exercise its option and Lessor and the third party shall be
entitled to proceed with the sale of the Leased Property or Equity Interests (as
applicable) on the same terms as those set forth in the letter of intent, free
and clear of any Lessee rights of first refusal to purchase the Leased Property
or Equity Interests. As used herein, the term “Decision Period” shall mean the
period of time commencing on the date that Lessee receives the Third Party Offer
Notice and ending on the later to occur of (i) the sixtieth (60th) day
immediately following the date that Lessee receives the Third Party Offer
Notice, or (ii) the thirtieth (30th) day immediately following the date that the
Lessor or its Affiliate enters into a binding definitive agreement accepting the
Third Party Offer (the “Binding Agreement”).

 

82



--------------------------------------------------------------------------------

(b) If, prior to the closing of any such sale of the Leased Property or Equity
Interests in accordance with the Third Party Offer, Lessor agrees to reduce the
offering price set forth in the Third Party Offer to an amount which is less
than ninety-eight (98%) of the original offered amount, or to modify or amend
any material terms or conditions set forth in the Third Party Offer or the
Binding Agreement such that they are materially more favorable to the third
party purchaser than those terms and conditions initially set forth in the Third
Party Offer on which the sale of the Leased Property or Equity Interests was
initially offered to Lessee, then Lessor shall give Lessee written notice
thereof and all supporting documentation (the “Revised Sale Terms”). Lessee
shall have thirty (30) days after the receipt of said notice and Revised Sale
Terms in which to confirm in writing its intention to purchase the Leased
Property or the Equity Interest, as applicable, on the same terms and conditions
contained in the Third Party Offer or Binding Agreement, as applicable and as
modified by the Revised Sale Terms. If Lessee shall fail to provide a written
response to Lessor within such thirty (30) day time period, then Lessee shall be
deemed to have elected not to exercise its option and Lessor and the third party
shall be entitled to proceed with the sale of the Leased Property or Equity
Interests (as applicable) free and clear of any Lessee rights of first refusal
to purchase the Leased Property or Equity Interests.

(c) If Lessee exercises the foregoing option, then such purchase shall be
consummated in accordance with the provisions of Article XVIII hereof to the
extent not inconsistent herewith. The closing of any such purchase by the Lessee
shall occur on the later of (i) the closing date specified in the Third Party
Offer or Binding Agreement, as applicable, or (ii) the thirtieth (30th) day
immediately following Lessor’s receipt of Lessee’s written confirmation of
Lessee’s intent to exercise its option as provided herein.

(d) In the event that such sale of the Leased Property or Equity Interests to
such third party fails to close for whatever reason, Lessee shall be entitled to
exercise its right of first refusal as provided in this Section 34.2 as to any
subsequent Third Party Offer that occurs during the Term of this Lease, or with
respect to such adjusted Third Party Offer or Binding Agreement, as applicable.
In the event that Lessee shall fail to exercise its option as provided herein,
and Lessor shall consummate a sale of the Leased Property or Equity Interests to
such third party during the Term, then the Lessee shall remain entitled to
exercise its right of first refusal as provided in this Section 34.2 as to any
subsequent sale or transfer during the Term by such third party of the Leased
Property or Lessor’s Equity Interests which is subject to Lessee’s right of
first refusal granted herein.

(e) In addition to the conditions and limitations set forth in Section 34.2(a),
Lessee’s first refusal option with respect to the Leased Property shall not
apply to or otherwise restrict any actions, negotiations or agreements in
respect of (i) the sale, transfer of other disposition of the Leased Property or
the Equity Interest in Lessor to any unaffiliated third party third party prior
to

 

83



--------------------------------------------------------------------------------

the expiration of the Fixed Term, (ii) the sale, transfer or other disposition
of the Leased Property which constitutes a Portfolio Sale, or (iii) the sale of
equity, merger, combination, sale of all or substantially all of its assets or
similar transaction involving Medical Properties Trust, Inc., MPT Operating
Partnership, L.P., or their respective Affiliates and any other Person in
connection with a Portfolio Sale.

ARTICLE XXXV.

SUBSTITUTION RIGHTS

35.1. Lessee’s Property Substitution Right. Subject to Lessor’s prior written
consent, in its sole and absolute discretion, and further subject to
satisfaction of the conditions precedent set forth in Section 35.2 and to all
other terms and conditions hereof, Lessee may request that Lessor substitute for
up to one (1) Property (such Property, an “Eliminated Property”), a Substitute
Property, for any commercially reasonable business purpose (including in
connection with any default or Event of Default (a “Property Substitution”).

35.2. Conditions Precedent to Lessee’s Property Substitution Right. The right of
Lessee to effect a Property Substitution is subject to satisfaction by Lessee,
or waiver by Lessor, in its sole and absolute discretion, of each of the
following:

(a) Lessee shall have given Lessor notice of such proposed Property Substitution
not less than sixty (60) days prior to the proposed Property Substitution Date.
Any notice from Lessee to Lessor concerning a proposed Property Substitution
shall include the following:

(i) notice of the Property Substitution Date proposed by Lessee and Lessee’s
Affiliate proposed to be the operator of the Substitute Property;

(ii) the Fair Market Value of the Substitute Property is not less than the Fair
Market Value of such Eliminated Property, as determined in the good faith,
reasonable discretion of Lessor;

(iii) a title insurance commitment from a title insurance company of recognized
standing undertaking to issue to Lessor or its designee, at Lessee’s expense, an
ALTA Owner’s extended coverage policy of title insurance with respect to the
proposed fee real property interests included in the Substitute Property and in
the amount of the Fair Market Value thereof, confirming that upon conveyance
thereof to Lessor or its designee, such transferee will hold good and marketable
title to the proposed Substitute Property, free and clear of title defects,
liens, encumbrances and burdens which are not acceptable to such transferee in
its sole discretion;

(iv) a written Phase I Environmental Assessment (and if necessary, a Phase II
Assessment) of the proposed Substitute Property, prepared by an environmental
consulting firm reasonably acceptable to Lessor not more than one hundred twenty
(120) days prior to the proposed Property Substitution Date;

 

84



--------------------------------------------------------------------------------

(v) a current as-built survey of the real property included in the proposed
Substitute Property;

(vi) an engineering and architectural inspection of the buildings and other
improvements included in the proposed Substitute Property prepared by an
engineering firm reasonably acceptable to Lessor not more than one hundred
twenty (120) days prior to the proposed Property Substitution Date, confirming
that the proposed Substitute Property is in a good and safe condition and does
not require modifications or repairs costing more than Two Percent (2%) of the
Fair Market Value thereof during the first (1st) twelve (12) months after the
effective date of such Property Substitution;

(vii) a list of all material leases and contracts pertaining to the proposed
Substitute Property, together with copies of any such agreements which have a
term of more than one (1) year or which involve payment of consideration in
excess of Fifty Thousand and No/100 Dollars ($50,000) in any twelve (12) month
period;

(viii) a list of all material accreditations, permits, authorizations and
approvals of accreditation agencies and federal, state and local agencies
pertaining to the proposed Substitute Property and to the Hospital location and
related facilities located and operated thereon, together with copies of all
such accreditation, permits, authorizations and approvals;

(ix) a copy of the most recent Joint Commission survey of the Hospital location
operated on the proposed Substitute Property; and

(x) financial information concerning the Substitute Property sufficient to
demonstrate the financial performance of the Substitute Property either (A) in
form and level of detail acceptable to Lessor in its sole and absolute
discretion, or (B) if Lessee’s Affiliate shall have operated the Substitute
Property for at least the preceding two (2) fiscal years, presented in a form
and level of detail reasonably acceptable to Lessor; and

(b) the proposed Substitute Property shall have a Fair Market Value of no less
than the Fair Market Value of the Eliminated Property, as determined in the good
faith, reasonable discretion of Lessor.

35.3. Procedures for Property Substitution. On the Property Substitution Date,
Lessee and Lessor and/or their respective Affiliates shall take the following
actions:

 

85



--------------------------------------------------------------------------------

(a) Lessee and Lessor will execute instruments in mutually agreeable form
(i) terminating the Lease with respect to the Eliminated Property, except for
such obligations which expressly survive any such termination, and adding such
Substitute Property to the Leased Property under this Lease;

(b) Lessor will convey the Eliminated Property to Lessee or its designee on an
“as is” and “where is” basis in the manner and on the terms set forth in Article
XVIII;

(c) Lessee or its Affiliate will convey the Substitute Property to Lessor or its
Affiliate by special warranty deed, which conveyance will be accompanied by ALTA
Owner’s title insurance policy as contemplated by Section 35.2(a)(iii) above;
and

(d) Lessee, its Affiliates and the Guarantors shall deliver to Lessor the Other
Credit Enhancements as shall be necessary to provide Lessor with the security
and credit enhancements comparable, in Lessor’s reasonable discretion, to those
provided in the other Obligation Documents which pertain to the Substitute
Lease.

As soon as practicable after the Property Substitution Date, Lessee will
reimburse Lessor and its Affiliates for all documented, out-of-pocket expenses
incurred by Lessor and its Affiliates in connection with such Property
Substitution.

ARTICLE XXXVI.

FINANCING OF THE LEASED PROPERTY

Lessor agrees that, if it grants or creates any mortgage, lien, encumbrance or
other title retention agreement (“Liens”) upon any Property after the
Commencement Date, Lessor will obtain an agreement from the holder of each such
Lien whereby such holder agrees (a) to give the Facility Lessee which operates
such Property the same notice, if any, given to Lessor of any default or
acceleration of any obligation underlying any such Lien or any sale in
foreclosure of such Lien, (b) to permit such Facility Lessee, after twenty
(20) days’ prior written notice, to cure any such default on Lessor’s behalf
within any applicable cure period, (c) to permit such Facility Lessee to appear
with its representatives and to bid at any foreclosure sale with respect to any
such Lien, (d) that, if subordination by such Facility Lessee is requested by
the holder of each such Lien, to enter into an agreement with such Facility
Lessee containing the provisions described in Article XXXVII, and (e) to execute
and deliver to such Facility Lessee a written agreement consenting to this Lease
and agreeing that, notwithstanding any such other Facility Instrument or any
default, expiration, termination, foreclosure, sale, entry or other act or
omission thereunder, such Facility Lessee shall not be disturbed in peaceful
enjoyment of such portion of the Leased Property nor shall this Lease be
terminated or canceled at any time, except in accordance with Article XVI as a
result of an Event of Default. No Facility Lessee shall be subordinated to the
holder of a Lien unless both conditions of clause (d) and (e) above are met.

 

86



--------------------------------------------------------------------------------

ARTICLE XXXVII.

SUBORDINATION AND NON-DISTURBANCE

At the request from time to time by one or more Facility Lenders with respect to
any Facility Lessee, within twenty (20) days from the date of request, such
Facility Lessee shall execute and deliver within such twenty (20)-day period, to
such Facility Lender, an estoppel certificate along with a written agreement in
form and content reasonably acceptable to such Facility Lender and Facility
Lessee whereby, as to any Property of such Facility Lessee encumbered by a
Facility Instrument of such Facility Lender, such Facility Lessee subordinates
this Lease and all of its rights and estate hereunder to each such Facility
Instrument and agrees with each such Facility Lender that such Facility Lessee
will attorn to and recognize such Facility Lender or the purchaser at any
foreclosure sale or any sale under a power of sale contained in any such
Facility Instrument, as the case may be, as Lessor under this Lease with respect
to such Property for the balance of the Term then remaining, subject to all of
the terms and provisions of this Lease; provided, however, that each such
Facility Lender simultaneously executes and delivers to such Facility Lessee a
written agreement in form and content reasonably acceptable to such Facility
Lender and Facility Lessee consenting to this Lease and agreeing that,
notwithstanding any such other mortgage, deed of trust, right, title or
interest, or any default, expiration, termination, foreclosure, sale, entry or
other act or omission under, pursuant to or affecting any of the foregoing, such
Facility Lessee shall not be disturbed in peaceful enjoyment of such Property
nor shall this Lease be terminated or canceled at any time, except as a result
of an Event of Default.

ARTICLE XXXVIII.

LICENSES

38.1. Maintenance of Licenses. With respect to each Facility, each Facility
Lessee (a) shall maintain at all times during the Term and any holdover period,
(i) the Operating Agreements, (ii) the Participation Agreements and (iii) all
applicable federal, state and local governmental licenses, approvals,
qualifications, variances, certificates of need, franchises, accreditations,
certificates, certifications, consents, permits and other authorizations and
contracts, including provider numbers and provider agreements with governmental
or quasi-governmental entities and other third parties, which may be necessary
for the operation of the Facility operated by such Facility Lessee for the
Primary Intended Use, or required for certification and participation under
Medicare and Medicaid legislation and regulations, the provider programs of the
State Regulatory Authorities for each particular Facility (“DHS”), the United
States Department of Health and Human Services (“DHHS”), and the Centers for
Medicare and Medicaid Services (“CMS”), and/or state or federal Title XVIII
and/or Title XIX provider programs applicable for each such Facility (the items
described in this subsection (iii), collectively, the “Licenses”) (provided,
however, no Facility Lessee shall be required to maintain any Operating
Agreements or Participation Agreements unless such agreements are required for
participation in Medicare and Medicaid programs and/or required for the
maintenance of federal, state and local licenses); (b) shall remain in
compliance with all state and federal laws, rules,

 

87



--------------------------------------------------------------------------------

regulations and procedures with regard to the operation of the Facility operated
by such Facility Lessee, including, without limitation, HIPAA and the
regulations promulgated by the State Regulatory Authorities, as applicable for
each such Facility, as they may from time to time exist; and (c) shall operate
the Facility operated by such Facility Lessee in a manner consistent with
quality acute care services and sound reimbursement principles under the
Medicare and/or Medicaid programs and as required under state and federal law.

38.2. No Transfers or Alterations of Licenses. Except in connection with a
permitted assignment of this Lease (including, without limitation, with respect
to an assignment to a Leasehold Mortgageee), Lessee covenants and agrees that
during the Term it shall not, without the prior written consent of Lessor, which
consent shall not be unreasonably withheld, conditioned or delayed, other than
in connection with a pledge to a Leasehold Mortgagee, (a) sell, move, modify
(including, without limitation, the establishment of a “provider-based” network
or similar arrangement), cancel, surrender, transfer, assign, sell, relocate,
pledge, secure, convey or in any manner encumber any License, or (b) effect or
attempt to effect any change in the license category or status of any Facility
or any part thereof.

38.3. Notifications; Corrective Actions. Each Facility Lessee shall notify
Lessor in writing within five (5) Business Days after such Facility Lessee’s
receipt of any notice, action, proceeding or inquiry of any governmental agency,
bureau or other authority, whether federal, state or local, of any kind, nature
or description, which could adversely affect any material License for the
Facility operated by such Facility Lessee, or the ability of such Facility
Lessee to maintain its status as the licensed and accredited operator of such
Facility, or which alleges any material noncompliance with any law. At the time
of delivery of such notification to Lessor, such Facility Lessee shall furnish
Lessor with a copy of any and all such notices or inquiries. Each Facility
Lessee shall act diligently to correct any deficiency or deal effectively with
any “adverse action” or other proceedings, inquiries or other governmental
actions, so as to maintain the Licenses and Medicare and/or Medicaid
certification, status for the Facility operated by such Facility Lessee in good
standing at all times. No Facility Lessee shall agree to any settlement
exceeding Four Million and No/100 Dollars ($4,000,000.00) or other action with
respect to such proceedings or inquiries which affects the use of all or any
portion of the Leased Property or any part thereof for the Primary Intended Use
without the prior written consent of Lessor, which consent shall not be
unreasonably conditioned or delayed.

38.4. Termination of Lease. UPON THE TERMINATION OF THIS LEASE OR LESSEE’S RIGHT
OF POSSESSION HEREUNDER WITH RESPECT TO ANY ONE OR MORE PROPERTIES (ASSUMING
LESSEE DOES NOT PURCHASE THE LEASED PROPERTY AS PROVIDED HEREIN), WITHOUT ANY
ADDITIONAL CONSIDERATION TO ANY FACILITY LESSEE, THE APPLICABLE FACILITY LESSEE
SHALL, FOR REASONABLE PERIODS OF TIME AFTER SUCH TERMINATION, USE ITS BEST
EFFORTS TO FACILITATE AN ORDERLY TRANSFER OF THE OPERATION AND OCCUPANCY OF SUCH
PROPERTY TO LESSOR OR ITS DESIGNEE, AND SUCH COOPERATION SHALL INCLUDE, WITHOUT
LIMITATION, (1) SUCH FACILITY LESSEE’S EXECUTION AND SUBMISSION TO THE
APPROPRIATE AUTHORITY OF

 

88



--------------------------------------------------------------------------------

ANY AND ALL DOCUMENTS REQUIRED TO EFFECT THE TRANSFER, ISSUANCE OR ASSIGNMENT TO
LESSOR OR ITS DESIGNEE OF ANY AND ALL LICENSES, INCLUDING ALL MEDICARE AND
MEDICAID PROVIDER NUMBERS AND PROVIDER AGREEMENTS, (2) SUCH FACILITY LESSEE’S
MAINTENANCE OF THE EFFECTIVENESS OF ANY AND ALL SUCH LICENSES UNTIL SUCH TIME AS
ANY NEW LICENSES NECESSARY FOR ANY NEW LESSEE OR OPERATOR TO OPERATE THE
FACILITY OPERATED BY SUCH FACILITY LESSEE HAVE BEEN ISSUED, AND (3) THE TAKING
OF SUCH OTHER ACTIONS AS REASONABLY REQUESTED BY LESSOR OR REQUIRED BY
APPLICABLE LAW; IT BEING UNDERSTOOD AND AGREED THAT THE PERFORMANCE OR EXERCISE
OF ANY OF THE FOREGOING RIGHTS, REMEDIES, DUTIES AND OBLIGATIONS SHALL BE
WITHOUT ANY ADDITIONAL CONSIDERATION TO SUCH FACILITY LESSEE.

38.5. Material Condition of Lease. IT IS AN INTEGRAL CONDITION OF THIS LEASE,
AND A MATERIAL INDUCEMENT TO LESSOR’S AGREEMENT TO ENTER INTO THIS LEASE, THAT
EACH FACILITY LESSEE ACKNOWLEDGES AND AGREES TO COOPERATE WITH AND ASSIST LESSOR
AND/OR ITS DESIGNEE IN CONNECTION WITH ANY TRANSFER OF THE LICENSES OR THE
OPERATIONS OF THE FACILITIES IN ACCORDANCE WITH THIS ARTICLE XXXVIII. INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH A TERMINATION OF THIS LEASE OR REMOVAL OF
LESSEE FROM POSSESSION OF ONE OR MORE PROPERTIES IN THE MANNER SET FORTH IN
SECTION 38.4 ABOVE, WHICH COOPERATION AND ASSISTANCE SHALL BE WITHOUT ANY
ADDITIONAL CONSIDERATION TO LESSEE.

ARTICLE XXXIX.

INTENTIONALLY OMITTED

ARTICLE XL.

MISCELLANEOUS

40.1. General. If any term or provision of this Lease or any application thereof
shall be invalid or unenforceable, the remainder of this Lease and any other
application of such term or provision shall not be affected thereby. If any late
charges provided for in any provision of this Lease are based upon a rate in
excess of the maximum rate permitted by applicable law, the parties agree that
such charges shall be fixed at the maximum permissible rate. All the terms and
provisions of this Lease shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns (subject to Article XXIII);
provided, however, that (a) this Lease shall not inure to the benefit of any
assignee pursuant to an assignment which violates the terms of this Lease and
(b) neither this Lease nor any other document or agreement contemplated under
this Lease shall be deemed to confer upon any Person not a party to this Lease
any rights or remedies contained in this Lease. The headings in this Lease are
for convenience of reference only and shall not limit or otherwise affect its
meaning.

 

89



--------------------------------------------------------------------------------

40.2.

Bankruptcy Waivers.

(a) Unitary and Non-Severable Lease. The parties agree that for the purposes of
any assumption, rejection or assignment of this Lease under 11 U.S.C.
Section 365 or any amendment or successor section thereof, this is one
indivisible and non-severable lease dealing with and covering one legal and
economic unit which must be assumed, rejected or assigned as a whole with
respect to all (and only all) the Leased Property covered hereby.

(b) Relief from Stay. Lessee acknowledges and agrees that in the event any
Lessee or any Leased Property relating to any Facility shall become the subject
of any bankruptcy or insolvency estate, then (i) Lessee shall not oppose any
request by Lessor to obtain an order from the court granting relief from the
automatic stay pursuant to Section 362 of the Bankruptcy Code so as to permit
the exercise of all rights and remedies pursuant to this Lease, and (ii) the
occurrence or existence of any Event of Default under this Lease shall, in and
of itself, constitute “cause” for relief from the automatic stay pursuant to the
provisions of Section 362(d)(1) of the Bankruptcy Code, based on the fact that
the non-existence of a bankruptcy proceeding was a material inducement for the
entry by Lessor into this Lease.

(c) Automatic Stay. Lessee hereby waives the stay imposed by 11 U.S.C.
Section 362(a) as to actions by the Lessor against each Facility. Lessee
acknowledges and agrees that in the event of the filing of any voluntary or
involuntary petition in bankruptcy by or against Lessee, it shall not assert or
request that any other party assert that the automatic stay provided by
Section 362 of the Bankruptcy Code shall operate or be interpreted to stay,
interdict, condition, reduce or inhibit the ability of Lessor to enforce any
rights or remedies held by virtue of the Lease or applicable law.

(d) Patient Care Ombudsman. Lessee hereby agrees (i) to use its best efforts to
contest the necessity of the appointment of a Patient Care Ombudsman for such
Facility as that term is defined in 11 U.S.C. Section 333, and/or (ii) to join
with Lessor in requesting a waiver of or contesting the appointment of such a
Patient Care Ombudsman.

40.3. Lessor’s Expenses. In addition to the other provisions of this Lease,
including, without limitation, Section 16.2 hereof, Lessee agrees and shall pay
and/or reimburse Lessor and its Affiliates’ reasonable documented, out-of-pocket
costs and expenses, including, without limitation, the costs and expenses of
reports and investigations and reasonable legal fees and expenses attributable
to an Event of Default and Lessor’s pursuing the rights and remedies provided
herein and under applicable law, incurred or resulting from or relating to
(a) requests by Lessee for approval or consent under this Lease or any other
Obligation Document (including any consents relating to any intercreditor issues
which arise in connection with any Material Obligations), (b) any circumstances
or developments which give rise to Lessor or its Affiliates’ right of consent or
approval under this Lease or any other Obligation Document, (c) circumstances
resulting from any action or inaction by Lessee contrary to the lease
provisions, (d) a request for changes, including, but not limited to, (i) the
permitted use of the Leased Property, (ii) alterations and improvements to the
Leased Improvements, (iii) subletting or assignment, and (iv) any other changes
in the terms, conditions or provisions of this Lease or any other Obligation
Document, and (e) enforcement by Lessor or its Affiliates of any of the

 

90



--------------------------------------------------------------------------------

provisions of this Lease or any other Obligation Document. Such expenses and
fees shall be paid by Lessee within thirty (30) days of the submission of a
statement for the same or such amount(s) shall be subject to a late charge
computed at the Overdue Rate from the expiration of said thirty (30) day period
to the date of payment, plus a Late Payment Penalty with respect to such unpaid
amount.

40.4. Entire Agreement; Modifications. This Lease, together with all exhibits,
schedules and the other documents referred to herein, embody and constitute the
entire understanding between the parties with respect to the transactions
contemplated herein, and all prior and contemporaneous agreements,
understandings, representations and statements (oral or written) are merged into
this Lease. This Lease amends and restates and supersedes, in all respects, the
Original Lease. Neither this Lease, any exhibit or schedule attached hereto, nor
any provision hereof or thereof may be modified or amended except by an
instrument in writing signed by Lessor and Lessee.

40.5. Lessor Securities Offering and Filings. Notwithstanding anything contained
herein to the contrary, Lessee shall, at Lessor’s sole costs and expense,
cooperate with Lessor in connection with any securities offerings and filings,
or Lessor’s efforts to procure or maintain financing for, or related to, the
Leased Property, or any portion thereof and, in connection therewith, Lessee
shall furnish Lessor, in a timely fashion, with such financial and other
information (including audited financial statements and consents of auditors) as
Lessor shall reasonably request; provided that Lessee shall under no
circumstances be required to provide (i) any internally prepared reports,
(ii) attorney-client privileged communications and work product, or
(iii) information subject to a written confidentiality obligation or otherwise
restricted by agreement or law from delivery. Lessor shall reimburse the Lessee
for any and all reasonable incremental costs (i.e., reasonable costs not
otherwise incurred by the Lessee with respect to the normal preparation of such
financial statements for other purposes) incurred in furnishing, or causing its
accountants to furnish, such financial statements and consents. Lessor may
disclose that Lessor has entered into this Lease with Lessee and may provide and
disclose information regarding this Lease, Lessee, the Guarantors, the Leased
Property and each Facility, and such additional information which Lessor may
reasonably deem necessary, to its proposed investors in such public offering or
private offering of securities, or any current or prospective lenders with
respect to such financing, and to investors, analysts and other parties in
connection with earnings calls and other normal communications with investors,
analysts, and other parties. Upon reasonable advance notice, Lessor, its legal
and financial representatives, and any lender providing financing for all or any
portion of the Leased Property (each, a “Requesting Party”) shall have the
right, subject to the execution of a written confidentiality agreement on terms
reasonably acceptable to Lessor, such lender and Lessee, to access, examine and
copy all agreements, records, documentation and information relating to Lessee,
the Guarantors, and such Leased Property, and to discuss such affairs and
information with the officers, employees and independent public accountants of
Lessee; provided, however, that (a) such access or furnishing of information
shall be conducted during normal business hours, under the supervision of the
Lessee, and in such a manner as to not unreasonably disrupt the normal
operations of the Property, (b) Lessee is not under any obligation to disclose
to the Requesting Party any information, the disclosure of which is restricted
by contract or applicable Law or would result in the waiver of any
attorney-client privilege. The additional costs of Lessee in complying with the
foregoing shall be reimbursed to Lessee by Lessor.

 

91



--------------------------------------------------------------------------------

40.6.

Non-Recourse as to Parties.

(a) Anything contained herein to the contrary notwithstanding, any claim based
on, or in respect of, any liability of Lessor under this Lease shall be enforced
only against the Leased Property and any proceeds therefrom and not against any
other assets, properties or funds of (i) Lessor, (ii) any director, officer,
general partner, member, shareholder, limited partner, beneficiary, employee,
representative, contractor or agent of Lessor or any of its Affiliates
(collectively, the “Lessor Parties”) (or any legal representative, heir, estate,
successor or assign of Lessor or any of the Lessor Parties), (iii) any
predecessor or successor partnership or corporation (or other entity) of Lessor
or any of the Lessor Parties, either directly or through Lessor or the Lessor
Parties, or (iv) any person or entity affiliated with any of the foregoing.

(b) Anything contained herein to the contrary notwithstanding, any claim based
on, or in respect of, any liability of Lessee under this Lease shall be enforced
only against Lessee or any Guarantor and not against (i) any director, officer,
general partner, member, shareholder, limited partner, beneficiary, employee,
representative, contractor or agent of Lessee or any of its Affiliates other
than the Guarantors (collectively, the “Lessee Parties”) (or any legal
representative, heir, estate, successor or assign of any Lessee or any of the
Lessee Parties), (ii) any predecessor or successor partnership or corporation
(or other entity) of any Lessee or any of the Lessee Parties, either directly or
through any Lessee or the Lessee Parties or (iii) any person or entity
affiliated with any of the foregoing. In no event shall Lessor, any Lessee, any
of the Lessor Parties or any of the Lessee Parties be liable for indirect,
incidental, consequential, special, punitive or exemplary damages, regardless of
the form of action, whether in contract, tort or otherwise, and even if such
party has been advised of the possibility of such damages.

40.7. Covenants, Restrictions and Reciprocal Easements. Subject to the Oklahoma
Ground Lease, the Kershaw Medical Center Lease and Lessee’s consent, which
consent shall not be unreasonably withheld, conditioned, or delayed, and
notwithstanding anything herein to the contrary, Lessor shall have the right,
but not the obligation, to place of record all covenants, restrictions and
reciprocal easements on all or any portion of the Land (collectively, the
“Declarations”) which Lessor deems reasonably necessary for the ownership of any
Property, with such Declarations to be in form and content acceptable to Lessor
in its reasonable discretion.

40.8. Force Majeure. Except for Rent and other monetary obligations payable
pursuant to the terms of this Lease (which shall not be extended or excused), in
the event that Lessor or Lessee shall be delayed, hindered in or prevented from
the performance of any act required under this Lease by reason of strikes,
lockouts, labor troubles, or other industrial disturbances, inability to procure
materials, failure of power, unavailability of any utility service, restrictive
governmental laws or regulations, acts of public enemies, war, blockades, riots,

 

92



--------------------------------------------------------------------------------

insurrections, earthquakes, fires, storms, floods, civil disturbances,
weather-related acts of God, failure to act, or default of another party, or
other reason beyond Lessor’s or Lessee’s control (individually “Force Majeure”),
then performance of such act shall be excused for the period of the delay, and
the period of the performance of any such act shall be extended for a period
equivalent to the period of such delay. Within ten (10) Business Days following
the occurrence of Force Majeure, the party claiming a delay due to such event
shall give written notice to the other setting forth a reasonable estimate of
such delay.

40.9. Management Agreements. Lessee shall not engage or replace any Management
Company without Lessor’s prior written consent, which consent shall be in
Lessor’s sole discretion; provided, however, that notwithstanding the foregoing,
Lessee may, without Lessor’s consent, replace the Management Company so long as,
at Lessee’s sole cost and expense, (i) the replacement manager is a Qualified
Manager engaged pursuant to a replacement Management Agreement, and (ii) the
replacement Management Agreement is entered into concurrently with the
termination of the prior Management Agreement. Lessee shall require any
Management Company to execute and deliver to Lessor within ten (10) Business
Days from Lessor’s request an estoppel certificate, as required by Lessor and/or
any Facility Lender, in such form and content as is reasonably acceptable to
Lessor and/or such Facility Lender.

40.10. Lessee Non-Competition.

(a) Each Facility Lessee agrees that while the Lease is in place and, if such
Lease is terminated due to an Event of Default by Lessee, then for a period of
three (3) years thereafter (the “Noncompete Period”), no Facility Lessee shall,
directly or indirectly, acquire, finance, guarantee indebtedness, own, lease,
manage, develop or provide services in connection with the acquisition,
ownership, operation or development of any real estate located within ten
(10) miles of any point on or within any Property, which real estate is used in
a Competing Business. Any violation of the provisions of this Section 40.10
shall suspend the Noncompete Period for the duration of such violation.
“Competing Business” shall mean any healthcare business which involves the
provision of general acute care services, long term care services,
rehabilitation services and skilled nursing; provided, however, that the
foregoing shall not prohibit any Facility Lessee from acquiring, owning,
operating or developing real estate, the acquisition, ownership, operation or
development of which by such Facility Lessee will not have an adverse effect on
the applicable Property, or the ability of such Facility Lessee to perform its
obligations under this Lease, all as determined in the reasonable discretion of
Lessor.

(b) Lessee agrees that the restrictions contained herein are reasonable and
necessary to protect the legitimate interests of Lessor, and that any violation
of the provisions would result in damages which cannot be adequately compensated
by money alone. Lessee agrees that Lessor will be entitled to injunctive or
other equitable relief without proving actual damages or posting any bond in the
event of any violation of the restrictions contained herein; provided, however,
that the foregoing shall not limit or be construed to prohibit or limit the
right of Lessor to pursue any other legal and equitable remedies available to it
on account of such breach or violation, including the recovery of damages from
Lessee.

 

93



--------------------------------------------------------------------------------

(c) If any court shall hold that the duration or scope of this Section 40.10
(geographic or otherwise) is unreasonable or invalid, then the provisions of
this Section 40.10 shall remain in effect for whatever time period or geographic
area that such court does not declare to be unreasonable or invalid. In
addition, if any court shall hold that the duration or scope (geographic or
otherwise) of this Section 40.10 is unreasonable or invalid, then, to the extent
permitted by law, the court may prescribe a maximum duration or scope
(geographic or otherwise) that is judicially enforceable and not unreasonable
and the parties agree to accept such judicial determination, which the parties
agree shall be substituted in place of any and every judicially unenforceable
provision of this Section 40.10, and that this Section 40.10, as so modified,
shall be fully enforceable as if originally executed in such manner.

(d) The terms of this Section 40.10 are intended to comply with all applicable
rules and regulations of all governmental and regulating authorities.
Accordingly, the parties agree to renegotiate, in good faith, any term,
condition or provision of this Section 40.10 determined to be in contravention
of any regulation, policy or law of any such authority. All other provisions
hereof shall remain enforceable to the fullest extent permitted by law.

40.11. Lessor Non-Competition.

(a) Each Facility Lessor agrees that while the Lease is in place (the “Lessor
Noncompete Period”) no Facility Lessor shall, directly or indirectly, acquire,
finance, guarantee indebtedness, own, lease, manage, develop or provide services
in connection with the acquisition, ownership, operation or development of any
real estate located within ten (10) miles of any point on or within (i) any
Property subject to this Lease or (ii) any “Property” subject to an Affiliate
Separate Lease, which real estate or any portion thereof is utilized as a
general acute care hospital or ambulatory surgery center. Any violation of the
provisions of this Section 40.11 shall suspend the Lessor Noncompete Period for
the duration of such violation; provided, however, that the foregoing shall not
prohibit any Facility Lessor from acquiring, owning, operating or developing
real estate, the acquisition, ownership, operation or development of which by
such Facility Lessor will not have an adverse effect on the applicable Property,
or the ability of Lessee to perform its obligations under this Lease, all as
determined in the reasonable discretion of Lessee.

(b) Lessor agrees that the restrictions contained herein are reasonable and
necessary to protect the legitimate interests of Lessee and that any violation
of the provisions would result in damages which cannot be adequately compensated
by money alone. Lessor agrees that Lessee will be entitled to injunctive or
other equitable relief without proving actual damages or posting any bond in the
event of any violation of the restrictions contained herein; provided, however,
that the foregoing shall not limit or be construed to prohibit or limit the
right of Lessee to pursue any other legal and equitable remedies available to it
on account of such breach or violation, including the recovery of damages from
Lessor.

 

94



--------------------------------------------------------------------------------

(c) If any court shall hold that the duration or scope of this Section 40.11
(geographic or otherwise) is unreasonable or invalid, then the provisions of
this Section 40.11 shall remain in effect for whatever time period or geographic
area that such court does not declare to be unreasonable or invalid. In
addition, if any court shall hold that the duration or scope (geographic or
otherwise) of this Section 40.11 is unreasonable or invalid, then, to the extent
permitted by law, the court may prescribe a maximum duration or scope
(geographic or otherwise) that is judicially enforceable and not unreasonable
and the parties agree to accept such judicial determination, which the parties
agree shall be substituted in place of any and every judicially unenforceable
provision of this Section 40.11, and that this Section 40.11, as so modified,
shall be fully enforceable as if originally executed in such manner.

(d) The terms of this Section 40.11 are intended to comply with all applicable
rules and regulations of all governmental and regulating authorities.
Accordingly, the parties agree to renegotiate, in good faith, any term,
condition or provision of this Section 40.11 determined to be in contravention
of any regulation, policy or law of any such authority. All other provisions
hereof shall remain enforceable to the fullest extent permitted by law

40.12. Governing Law. THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS
EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES. NOTWITHSTANDING THE FOREGOING, ALL PROVISIONS OF THIS LEASE RELATING
TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE
XVI RELATING TO THE RECOVERY OF POSSESSION OF THE LEASED PROPERTY (SUCH AS AN
ACTION FOR UNLAWFUL DETAINER OR OTHER SIMILAR ACTION) SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
LEASED PROPERTY IS LOCATED.

40.13. Jurisdiction and Venue. LESSOR AND LESSEE CONSENT TO PERSONAL
JURISDICTION IN THE STATE OF DELAWARE. EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 40.13, LESSOR AND LESSEE AGREE THAT ANY ACTION OR PROCEEDING ARISING
FROM OR RELATED TO THIS LEASE SHALL BE BROUGHT AND TRIED EXCLUSIVELY IN THE
STATE OR FEDERAL COURTS OF DELAWARE. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT. LESSOR AND LESSEE EXPRESSLY ACKNOWLEDGE
THAT DELAWARE IS A FAIR, JUST AND REASONABLE FORUM AND AGREE NOT TO SEEK REMOVAL
OR TRANSFER OF ANY ACTION FILED BY THE OTHER PARTY IN SAID COURTS. FURTHER,
LESSOR AND LESSEE IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY CLAIM THAT SUCH
SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. SERVICE OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY CERTIFIED MAIL ADDRESSED TO A PARTY
AT THE ADDRESS DESIGNATED PURSUANT TO ARTICLE XXXII SHALL BE EFFECTIVE SERVICE
OF PROCESS AGAINST SUCH PARTY FOR ANY ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT. A

 

95



--------------------------------------------------------------------------------

FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT MAY BE
ENFORCED IN ANY OTHER COURT TO WHOSE JURISDICTION ANY OF THE PARTIES IS OR MAY
BE SUBJECT. NOTWITHSTANDING THE FOREGOING, THE PARTIES FURTHER AGREE THAT ALL
ACTIONS AND PROCEEDINGS RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL
REMEDIES RELATING TO THE RECOVERY OF POSSESSION OF ALL OR ANY PORTION OF THE
LEASED PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER OR OTHER SIMILAR
ACTION) MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF THE STATE WHERE THE
APPLICABLE PORTION OF THE LEASED PROPERTY IS LOCATED.

40.14. True Operating Lease. Lessor and Lessee agree that this Lease is intended
as, and shall for all purposes (except in certain respects for accounting
purposes under GAAP) constitute a true operating lease and not a capital lease
or financing and nothing herein shall be construed as conveying to Lessee any
right, title or interest in or to the Leased Property or to any remainder or
reversionary estates in the Leased Property held by any Person, except, in each
instance, as a lessee. Under no circumstances shall this Lease be regarded as an
assignment of all of Lessor’s interest in and to the Leased Property; instead,
Lessor and Lessee shall have the relationship between them of Lessor and Lessee,
pursuant to the terms and provisions of this Lease. In no event shall Lessee,
Capella Holdings or any of their respective Subsidiaries claim depreciation,
amortization or interest deductions as owner of any portion of the Leased
Property for United States federal, state or local income tax purposes (except
as to Capital Additions not funded by Lessor). It is an integral condition of
this Lease, and a material inducement to Lessor’s agreement to enter into this
Lease, that Lessee agrees (except in certain respects for accounting purposes
under GAAP) this Lease is an operating lease and not a capital lease or
financing. Neither Lessor nor Lessee shall shall assert, and each hereby waives,
any right to demand, request or plead for the re-characterization of this Lease
or any other Obligation Document, whether or not in a proceeding related to any
bankruptcy or insolvency of Lessor or Lessee.

40.15. Intentionally Deleted.

40.16. Compliance with Anti-Terrorism Laws. Lessor hereby notifies Lessee that
pursuant to the requirements of certain Anti-Terrorism Laws (including, without
limitation, the Patriot Act) and Lessor’s policies and practices, Lessor is
required to obtain, verify and record certain information and documentation that
identifies Lessee, which information includes the name, address and
identification number of Lessee. Lessee will not, directly or indirectly,
knowingly enter into any lease for the operation of any part of a Facility or
any other lease or any material contracts with any person listed on the OFAC
List. Lessee shall promptly notify Lessor if Lessee has knowledge that Lessee or
any of its principals or Affiliates or any Guarantor is listed on the OFAC List
or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or
(d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Lessee will not, directly or indirectly
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including, without limitation, the making or

 

96



--------------------------------------------------------------------------------

receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224, or other Anti-Terrorism
Law.

40.17. Electronically Transmitted Signatures. In order to expedite the execution
of this Lease, telecopied signatures or signatures sent by electronic mail may
be used in the place of original signatures on this Lease. The parties intend to
be bound by the signatures of the telecopied or electronically mailed
signatures, and hereby waive any defenses to the enforcement of the terms of
this Lease based on the form of the signature. Following any facsimile or
electronic mail transmittal, the party shall promptly deliver the original
instrument by reputable overnight courier in accordance with the notice
provisions of this Lease.

40.18. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LESSOR AND
LESSEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS LEASE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR ANY EXERCISE
OF ANY PARTY OF THEIR RESPECTIVE RIGHTS HEREUNDER OR IN ANY WAY RELATING TO THIS
LEASE OR THE LEASED PROPERTY (INCLUDING ANY CLAIM OR DEFENSE ASSERTING THAT THIS
LEASE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS
A MATERIAL INDUCEMENT FOR LESSOR TO ENTER INTO THIS LEASE.

40.19. Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

40.20. Survival. Notwithstanding any provision of this Lease to the contrary,
the parties acknowledge and agree that, all claims against, and liabilities of,
Lessee or Lessor which relate to acts or omissions prior to the date of
expiration or termination of this Lease, and the covenants and obligations under
this Lease which expressly relate to periods after the expiration or earlier
termination of Lessee’s tenancy under this Lease, including, without limitation,
all indemnification obligations and those covenants and obligations described in
Sections 8.1(final sentence only), 8.2(b), 8.3 (final sentence only), 16.2,
38.4, 38.5 and 40.3, and Articles XVIII, XIX and XXII, shall survive such
expiration or earlier termination.

40.21. Continuation of Defaults. Notwithstanding any provision hereof to the
contrary, whenever in this Lease the phrases “continuing,” “continuation of” or
similar words or phrases are used in connection with Events of Default,
defaults, or events which with notice or passage of time would constitute Events
of Default, such phrases or words shall not be construed to create any right in
the Lessee to have additional periods of time to cure such defaults or Events of
Default other than those specific cure periods provided in this Lease.

 

97



--------------------------------------------------------------------------------

40.22. Specific Performance. In addition to any rights and remedies available to
the parties hereunder or at law, each party shall be entitled to bring an action
for specific performance and to seek other equitable relief in connection with
any breach or violation, or any attempted breach or violation, of the provisions
of this Lease.

40.23. Joint Drafting. The parties hereto and their respective counsel have
participated in the drafting and redrafting of this Lease and the general rules
of construction which would construe any provisions of this Lease in favor of or
to the advantage of one party as opposed to the other as a result of one party
drafting this Lease as opposed to the other or in resolving any conflict or
ambiguity in favor of one party as opposed to the other on the basis of which
party drafted this Lease are hereby expressly waived by all parties to this
Lease.

40.24. Joint and Several Obligations. Each Facility Lessee shall be jointly and
severally liable for all of the liabilities and obligations of Lessee under this
Lease. Additionally, each Facility Lessee acknowledges and agrees that all of
the representations, warranties, covenants, obligations, conditions, agreements
and other terms contained in this Lease shall be applicable to and shall be
binding upon and enforceable against any one or more Facility Lessees.

40.25. Representations, Agreements and Covenants relating to Certain Properties.
Further representations, agreements and covenants regarding certain of the
Properties are set forth on Schedule 40.25 attached hereto and are hereby
incorporated herein by reference.

40.26. Oklahoma Ground Lease. Oklahoma Lessor hereby subleases the Oklahoma
Ground Leased Property to Lessee subject to the terms of the Oklahoma Ground
Lease and solely for the purpose of using the Oklahoma Ground Leased Property in
connection with the operation of the Oklahoma Facility located thereon. Lessee
shall perform and fulfill all of Lessor’s obligations and responsibilities under
the Oklahoma Ground Lease from and after the date hereof and Lessee accepts,
assumes and agrees to comply with, perform and observe all of the terms,
conditions, provisions, limitations and obligations contained in the Oklahoma
Ground Lease to be performed on the part of the Lessor as lessee therein,
including the payment of rent required under the Oklahoma Ground Lease. Lessor
and Lessee acknowledge and agree that in the event this Lease is terminated or
canceled for any reason (i) the Oklahoma Ground Lease and all right, title and
interest thereunder shall automatically revert to Lessor (provided, however, in
the event Lessee has failed to perform and pay all obligations under the
Oklahoma Ground Lease, Lessee shall indemnify and hold Lessor harmless for all
such obligations as provided in Article XXII hereof), and (ii) Lessee shall,
immediately upon request by Lessor, sign, acknowledge, provide and deliver to
Lessor any and all documents, instruments or other writings (all in recordable
form) which are or may become necessary, proper and/or advisable to cause the
Oklahoma Ground Lease to revert to Lessor as provided herein. Lessee shall not,
without Lessor’s prior written consent, which consent may be granted or denied
in Lessor’s sole

 

98



--------------------------------------------------------------------------------

discretion (i) assign, transfer or convey any interest, right or obligation in,
to or under the Oklahoma Ground Lease, (ii) sublease any portion of the Oklahoma
Ground Leased Property, (iii) terminate, modify, amend, restate or change in any
way the Oklahoma Ground Lease, or (iv) exercise any option to purchase the
Oklahoma Ground Leased Property. Lessee agrees that it will promptly upon
receipt forward to Lessor copies of all notices, requests, demands and other
correspondence and documents directed to and/or received from the Oklahoma
Ground Lease Lessor.

40.27. Kershaw Medical Center Lease; Parking License. (a) Subject to the
reservation by Kershaw Lessor of certain rights and privileges set forth in the
Kershaw Medical Center Lease which are described on Schedule 40.27 attached
hereto, Kershaw Lessor hereby subleases the Kershaw Leased Property to Lessee
subject to the terms of the Kershaw Medical Center Lease and solely for the
purpose of using the Kershaw Leased Property in connection with the operation of
the Kershaw Facility located thereon. Lessee shall perform and fulfill all of
Lessor’s obligations and responsibilities under the Kershaw Medical Center Lease
from and after the date hereof and Lessee accepts, assumes and agrees to comply
with, perform and observe all of the terms, conditions, provisions, limitations
and obligations contained in the Kershaw Medical Center Lease to be performed on
the part of Lessor as lessee therein, including the payment of rent required
under the Kershaw Medical Center Lease. Lessor and Lessee acknowledge and agree
that in the event this Lease is terminated or canceled for any reason (i) the
Kershaw Medical Center Lease and all right, title and interest thereunder shall
automatically revert to Lessor (provided, however, in the event Lessee has
failed to perform and pay all obligations under the Kershaw Medical Center
Lease, Lessee shall indemnify and hold Lessor harmless for all such obligations
as provided in Article XXII hereof), and (ii) Lessee shall, immediately upon
request by Lessor, sign, acknowledge, provide and deliver to Lessor any and all
documents, instruments or other writings (all in recordable form) which are or
may become necessary, proper and/or advisable to cause the Kershaw Medical
Center Lease to revert to Lessor as provided herein. Lessee shall not, without
Lessor’s prior written consent, which consent may be granted or denied in
Lessor’s sole discretion (i) assign, transfer or convey any interest, right or
obligation in, to or under the Kershaw Medical Center Lease, (ii) sublease any
portion of the Kershaw Leased Property, (iii) terminate, modify, amend, restate
or change in any way the Kershaw Medical Center Lease, or (iv) exercise any
option to purchase the Kershaw Leased Property. Lessee agrees that it will
promptly upon receipt forward to Lessor copies of all notices, requests, demands
and other correspondence and documents directed to and/or received from the
Kershaw Seller.

(b) Subject to the terms and conditions of the Parking License Agreement,
Kershaw Lessor hereby assigns to Lessee the Parking License to be used solely
for the purposes set forth in the Parking License Agreement and in connection
with the operation of the Kershaw Facility. As a condition to the assignment of
the Parking License to Lessee, Lessee agrees to and shall perform all of the
obligations and responsibilities of Kershaw Lessor under the Parking License
Agreement from and after the Effective Date and Lessee accepts, assumes and
agrees to comply with, perform and observe all of the terms, conditions,
provisions, limitations and obligations contained in the Parking License
Agreement to be performed on the part of Kershaw Lessor as

 

99



--------------------------------------------------------------------------------

the “Licensee” therein, including, without limitation, the payment of license
fees, the payment of taxes, maintaining the Premises (as defined the Parking
License Agreement), and maintaining and providing the insurance coverages
required under the Parking License Agreement. Lessor and Lessee acknowledge and
agree that in the event this Lease (or Lessee’s right of possession hereunder
)is terminated for any reason with respect to the Kershaw Property, (i) the
Parking License and all right, title and interest under the Parking License
Agreement shall automatically revert to Kershaw Lessor (provided, however, in
the event Lessee has failed to perform and pay all obligations under the Parking
License Agreement, Lessee shall indemnify and hold Lessor harmless for all such
obligations as provided in Article XXII hereof), and (ii) Lessee shall,
immediately upon request by Lessor, sign, acknowledge, provide and deliver to
Lessor any and all documents, instruments or other writings (all in recordable
form, if reasonably required by Lessor) which are or may become necessary,
proper and/or advisable to cause the Parking License Agreement to revert to
Kershaw Lessor as provided herein. Lessee shall not, without the prior written
consent of Lessor, which consent may be granted or denied in Lessor’s sole
discretion, (i) assign, transfer or convey any interest, right or obligation in,
to or under the Parking License or the Parking License Agreement,
(ii) sub-license, sublease or transfer in any manner any portion of the Parking
License, the Parking License Agreement, or the Premises identified in the
Parking License Agreement, or (iii) terminate, modify, amend, restate or change
in any way the Parking License Agreement. Lessee agrees that it will promptly
upon receipt forward to Lessor copies of all notices, requests, demands and
other correspondence and documents directed to and/or received from or on behalf
of Kershaw Seller.

40.28. Arbitration. If Lessee disputes Lessor’s determination of Fair Market
Value Rent, Lessee shall give notice to Lessor of such dispute within ten
(10) Business Days after delivery of the Rent Notice, and such dispute shall be
determined by arbitration in accordance with the then prevailing Expedited
Procedures of the Arbitration Rules for the Real Estate Industry of the American
Arbitration Association or its successor for arbitration of commercial disputes,
except that the rules shall be modified as follows:

(a) In its demand for arbitration, Lessee shall specify the name and address of
the person to act as the arbitrator on Lessee’s behalf. The arbitrator shall be
a real estate broker with at least ten (10) years full-time commercial retail
brokerage experience who is familiar with the fair market value of comparable
healthcare facility space in the county in which the Property is
located. Failure on the part of Lessee to make the timely and proper demand for
such arbitration shall constitute a waiver of the right thereto and the
Allocable Base Rent shall be as set forth in the Rent Notice. Within ten
(10) Business Days after the service of the demand for arbitration, Lessor shall
give notice to Lessee specifying the name and address of the person designated
by Lessor to act as arbitrator on its behalf, which arbitrator shall be
similarly qualified. If Lessor fails to notify Lessee of the appointment of its
arbitrator within such ten (10) Business Day period, and such failure continues
for three (3) Business Days after Lessee delivers a second notice to Lessor,
then the arbitrator appointed by Lessee shall be the arbitrator to determine the
Fair Market Value Rent for the Property.

 

100



--------------------------------------------------------------------------------

(b) If two arbitrators are chosen pursuant to Section 40.28(a), the arbitrators
so chosen shall meet within ten (10) Business Days after the second arbitrator
is appointed and shall seek to reach agreement on Fair Market Value Rent. If,
within twenty (20) Business Days after the second arbitrator is appointed, the
two arbitrators are unable to reach agreement on Fair Market Value Rent, then
the two arbitrators shall appoint a third arbitrator, who shall be a competent
and impartial person with qualifications similar to those required of the first
two arbitrators pursuant to Section 40.28(a). The third arbitrator shall decide
the dispute, if it has not been previously resolved, by following the procedures
set forth in Section 40.28(c). Each party shall pay the fees and expenses of its
respective arbitrator and both shall share the fees and expenses of the third
arbitrator. Attorneys’ fees and expenses of counsel and of witnesses for the
respective parties shall be paid by the respective party engaging such counsel
or calling such witnesses.

(c) Fair Market Value Rent shall be fixed by the third arbitrator in accordance
with the following procedures. Concurrently with the appointment of the third
arbitrator, each of the arbitrators selected by the parties shall state, in
writing, his or her determination of the Fair Market Value Rent supported by the
reasons therefor. The third arbitrator shall have the right to consult experts
and competent authorities for factual information or evidence pertaining to a
determination of Fair Market Value Rent, but any such determination shall be
made in the presence of both parties with full right on their part to
cross-examine. The third arbitrator shall conduct such hearings and
investigations as he or she deem appropriate and shall, within thirty (30) days
after being appointed, select which of the two proposed determinations most
closely approximates his or her determination of Fair Market Value Rent. The
third arbitrator shall have no right to propose a middle ground or any
modification of either of the two proposed determinations. The determination he
or she chooses as that most closely approximating his or her determination of
the Fair Market Value Rent shall constitute the decision of the third arbitrator
and shall be final and binding upon the parties. The third arbitrator shall
render the decision in writing with counterpart copies to each party. The third
arbitrator shall have no power to add to or modify the provisions of this
Lease. Promptly following receipt of the third arbitrator’s decision, the
parties shall enter into an amendment to this Lease evidencing the extension of
the Lease Term for the third (3rd) Extension Term and confirming the Allocable
Base Rent for the Extension Term, but the failure of the parties to do so shall
not affect the effectiveness of the third arbitrator’s determination.

(d) In the event of a failure, refusal or inability of any arbitrator to act,
his or her successor shall be appointed by him or her, but in the case of the
third arbitrator, his or her successor shall be appointed in the same manner as
that set forth herein with respect to the appointment of the original third
arbitrator.

ARTICLE XLI.

MEMORANDUM OF LEASE

Lessor and Lessee shall, promptly upon the request of either, enter into a short
form memorandum of this Lease, in form suitable for recording under the laws of
the state in which the Leased Property is located, in which reference to this
Lease, the Term and all options contained herein, shall be made. The party
requesting recording shall pay any recording taxes and other costs in connection
therewith.

[Signatures appear on following pages.]

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Master
Lease Agreement to be executed by their respective officers thereunto duly
authorized.

 

LESSOR:

MPT OF HARTSVILLE-CAPELLA, LLC

MPT OF MCMINNVILLE-CAPELLA, LLC

MPT OF MUSKOGEE-CAPELLA, LLC

MPT OF KERSHAW-CAPELLA, LLC

By:

 

MPT Operating Partnership, L.P

Its:

 

Sole Member of each above-referenced entity

By:

 

/s/ R. Steven Hamner

Name:

 

R. Steven Hamner

Its:

 

Executive Vice President and CFO

ACKNOWLEDGED BY TRS ENTITIES:

MPT OF HARTSVILLE-CAPELLA HOSPITAL, LLC

MPT OF MCMINNVILLE-CAPELLA HOSPITAL, LLC

MPT OF MUSKOGEE-CAPELLA HOSPITAL, LLC

MPT OF HARTSVILLE-CAPELLA HOSPITAL, LLC

By:

 

MPT Development Services, Inc.

Title:

 

Sole Member of each above-referenced entity

By:

 

/s/ R. Steven Hamner

Name:

 

R. Steven Hamner

Title:

 

Executive Vice President and CFO

[Master Lease]



--------------------------------------------------------------------------------

 

LESSEE:

HARTSVILLE, LLC

By:

 

Carolina Pines Holdings, LLC

 

Its: Managing Member

By:

 

/s/ Michael A. Wiechart

Name:

 

Michael A. Wiechart

Title:

 

Chief Executive Officer and President

MUSKOGEE REGIONAL MEDICAL CENTER LLC

By:

 

/s/ Michael A. Wiechart

Name:

 

Michael A. Wiechart

Title:

 

Chief Executive Officer and President

WILLAMETTE VALLEY MEDICAL CENTER, LLC

By:

 

/s/ Michael A. Wiechart

Name:

 

Michael A. Wiechart

Title:

 

Chief Executive Officer and President

KERSHAW HOSPITAL, LLC

By:

 

/s/ Michael A. Wiechart

Name:

 

Michael A. Wiechart

Title:

 

Chief Executive Officer and President

[Master Lease]



--------------------------------------------------------------------------------

Exhibit A-1

Oklahoma Owned Land



--------------------------------------------------------------------------------

Exhibit A-2

Oregon Land



--------------------------------------------------------------------------------

Exhibit A-3

South Carolina Land



--------------------------------------------------------------------------------

Exhibit A-4

Oklahoma Ground Leased Land



--------------------------------------------------------------------------------

Exhibit A-5

Kershaw Owned Land



--------------------------------------------------------------------------------

Exhibit A-6

Kershaw Leased Land



--------------------------------------------------------------------------------

Exhibit B-1

Permitted Exceptions - Oklahoma Owned Land



--------------------------------------------------------------------------------

Exhibit B-2

Permitted Exceptions - Oregon Land



--------------------------------------------------------------------------------

Exhibit B-3

Permitted Exceptions - South Carolina Land



--------------------------------------------------------------------------------

Exhibit B-4

Permitted Exceptions - Oklahoma Ground Leased Land



--------------------------------------------------------------------------------

Exhibit B-5

Permitted Exceptions – Kershaw Owned Land



--------------------------------------------------------------------------------

Exhibit B-6

Permitted Exceptions – Kershaw Leased Land



--------------------------------------------------------------------------------

Exhibit C

Lessee Representations and Warranties

Each Facility Lessee hereby represents and warrants to Lessor, jointly and
severally, that:

(a) it has full legal right, power and authority to enter into this Lease, to
incur the obligations provided for herein, and to execute and deliver the same
to Lessor;

(b) this Lease has been duly executed and delivered by such Facility Lessee and
constitutes such Facility Lessee’s valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, and similar laws affecting the enforcement of
creditor’s rights or contractual obligations generally and, as to enforcement,
to general principles of equity, regardless of whether applied in a proceeding
at law or in equity;

(c) no approval or consent of any foreign, federal, state, county, local or
other governmental or regulatory body, and no approval or consent of any other
person is required in connection with the execution and delivery by such
Facility Lessee of this Lease or the consummation and performance by such
Facility Lessee of the transactions contemplated hereby, except such approvals
or consents as shall have been obtained on or prior to the Effective Date; and

(d) the execution and delivery of this Lease and the obligations created hereby
have been duly authorized by all necessary proceedings on the part of such
Facility Lessee, and will not conflict with or result in the breach or violation
of any of the terms or conditions of, or constitute (or with notice or lapse of
time or both would constitute) a default under the governing documents of such
Facility Lessee, any instrument, contract or other agreement to which it is a
party or by or to which such Facility Lessee or any of its assets or properties
are bound or subject; or any statute or any regulation, order, judgment or
decree of any court or governmental or regulatory body.



--------------------------------------------------------------------------------

Exhibit D

Form Intercreditor Agreement with Leasehold Mortgagee

[To be attached]



--------------------------------------------------------------------------------

Exhibit E

Existing Subleases

Oklahoma Facility:

 

Landlord Name

  

Tenant Name

   Address of Premises   

Lease Agreement

Muskogee Regional Medical Center, LLC

   Diagnostic Laboratory of Oklahoma, L.L.C.   

3502 West Okmulgee
First Floor

Muskogee, OK

  

Lease Agreement for Medical Office dated 01/24/2012

Muskogee Holdings, LLC

  

Muskogee Regional Medical Center, LLC

  

300 Rockefeller Dr.
Muskogee, OK 74401

  

Space Lease Proposal dated 05/01/2009

Muskogee Regional Medical Center, LLC

   Mahammed Amer Mahayni, M.D.   

3502 West Okmulgee
First Floor

Muskogee, OK K74401

  

Lease Agreement for Medical Office dated ;

Renewal of Agreement or Contract dated 2014;

Renewal of Agreement or Contract dated 01/19/2015

Muskogee Holdings, LLC

  

Muskogee Regional Medical Center, LLC

   3204 West Okmulgee
Muskogee, OK   

Lease Agreement dated 05/07/2009

Muskogee Regional Medical Center, LLC

  

John V. Tedesco

  

3506 West Okmulgee
Suite 3504

Muskogee, OK 74401

  

Lease Agreement for Medical Office dated 04/11/2013

Muskogee Regional Medical Center, LLC

   Tulsa Paini Consultants, Inc.   

3204 West Okmulgee
Suite 3204

Muskogee, OK 74401

  

Lease Agreement for Medical Office dated

Oregon Facility:

 

Landlord Name

 

Tenant Name

 

Address of Premises

 

Lease Agreement

Willamette Valley

Medical Center, LLC

 

Salem Brain & Spine LLC

 

254 NE Norton Lane

McMinnville, OR 97128

 

Medical Office License Agreement dated 4/27/2015

South Carolina Facility:

 

Landlord Name

 

Tenant Name

 

Address of Premises

 

Lease Agreement

Hartsville HMA, LLC

 

Lifetime Hearing Services, Inc.

 

696 Medical Park Dr.

Part of 2nd Floor

Hartsville, SC 29550

 

Medical Office Building Lease dated 9/1/14



--------------------------------------------------------------------------------

Kershaw Facility:

 

Landlord Name

 

Tenant Name

 

Address of Premises

 

Lease Agreement

Kershaw County Medical Center   Augustine Mireku-Boateng, M.D.  

1327 Haile Street

Camden, SC

  Lease dated 1/15/ 2009 Kershaw County Medical Center   Pediatric Associates,
P.A.  

40 Pinnacle Parkway

Suite 2

Elgin, SC

  Lease Agreement dated 9/ 9/2013, as amended by Amendment One dated 9/25/ 2013
and by First Amendment to Lease Agreement dated 1/19/ 2015



--------------------------------------------------------------------------------

Exhibit F

Kershaw Facilities

Kershaw Facilities Located on Kershaw Leased Land:

 

1.

Elgin Center

2.

Kershaw Medical Center

Kershaw Facilities Located on Kershaw Owned Land:

 

Facility/Practice Name

  

Address

1. KershawHealth Hospice/Home Health

  

124 Battleship Rd

Camden, SC 29020

2. KershawHealth Primary Care at Camden

  

1111 Mill St

Camden, SC 29020

3. KershawHealth Infectious Diseases/ Pulmonary

  

1218 Roberts Street

Camden, SC 29020

4. West Materee Medical Complex

  

1165 Hwy 1, Suite 500

Lugoff, SC 29078

5. Abandoned House

  

1215 Gardner Street

Camden, SC 29020

6. Empty Lot

  

1213 Gardner Street

Camden, SC 29020

7. Sleep Diagnostic Center at KershawHealth

  

1329 Haile Street

Camden, SC 29020

8. KershawHealth Physical Therapy

  

110 Cleveland Street

Kershaw, SC 29067

9. KershawHealth Urology

  

1327 Haile Street

Camden, SC 29020

10. KershawHealth Human Resources

  

1211 Roberts Street

Camden, SC 29020



--------------------------------------------------------------------------------

Schedule 1-A

MPT of Hartsville-Capella, LLC;

MPT of McMinnville-Capella, LLC;

MPT of Muskogee-Capella, LLC; and

MPT of Kershaw-Capella, LLC;

each a Delaware limited liability company, collectively, jointly and severally,
as Lessor.



--------------------------------------------------------------------------------

Schedule 1-B

Hartsville, LLC, a South Carolina limited liability company;

Muskogee Regional Medical Center LLC, a Delaware limited liability company;

Willamette Valley Medical Center, LLC, a Delaware limited liability company; and

Kershaw Hospital, LLC, a South Carolina limited liability company

collectively, jointly and severally, as Lessee.



--------------------------------------------------------------------------------

Schedule 3.1(a)

Lease Bases

The “Lease Base” for each of the Properties are as follows:

 

Property

          Lease Base  

Oklahoma Property

      $ 60,000,000   

•    Oklahoma Owned Land

   $ 13,433,000      

•    Oklahoma Ground Leased Property

   $ 46,567,000      

Oregon Property

      $ 110,000,000   

South Carolina Property

      $ 50,000,000   

Kershaw Property

      $ 25,800,700   

•    Kershaw Owned Property

   $ 4,100,700      

•    Kershaw Leased Property

   $ 21,700,000      

and, in each case, plus all costs and expenses not included in such sum which
are incurred or paid in connection with the purchase and lease of each of the
Properties, including, but not limited to legal, appraisal, title, survey,
environmental, seismic, engineering and other fees and expenses paid in
connection with the inspection of the Properties and each Facility, and paid to
advisors and brokers (except to the extent such items are paid by the Lessees),
and shall include the costs and Capital Additions funded by Lessor (and Lessor’s
Affiliates) as provided in Section10.4 of this Lease with respect to each
Property. Notwithstanding any provision hereof, no item shall be included in the
Lease Base for purposes of this Lease to the extent that such item is paid
separately by Lessees or is subject to a separate loan repayment obligation of
Lessees.



--------------------------------------------------------------------------------

Schedule 9.2

Allocation of Security Deposit

 

Facility

   Allocated Deposit  

Kershaw Facility

   $ 388,075   

Oklahoma Facility

   $ 991,790   

Oregon Facility

   $ 1,396,002   

South Carolina Facility

   $ 921,284   



--------------------------------------------------------------------------------

Schedule 40.25

State Specific Provisions

 

(a)

Oklahoma: None.

 

(b)

Oregon: As to the Oregon Property, with respect to the exercise of any purchase
option provided to Lessee under this Lease, including, without limitation, under
Articles XIV, XV and XXXIV, Lessor and Lessee acknowledge the following
statutory warning for the State of Oregon:

ORS 93.040 WARNING: BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON
TRANSFERRING FEE TITLE SHOULD INQUIRE ABOUT THE PERSONS RIGHTS, IF ANY, UNDER
ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424,
OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND
SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW USE
OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE
LAWS AND REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON
ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR
COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS
A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO
VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY LIMITS ON
LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, AND TO
INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS
195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424,
OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND
SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.

 

(c)

South Carolina: None



--------------------------------------------------------------------------------

Schedule 40.27

Rights reserved to Kershaw Lessor under the Kershaw Medical Center Lease

Notwithstanding anything to the contrary contained herein,

(a) all rights described in Section 2.2(c) of the Kershaw Medical Center Lease
to add the Karesh Space to the Premises (as each such term is defined in the
Kershaw Medical Center Lease) are not being subleased to Lessee and are being
retained by Kershaw Lessor.

(b) all rights described in Section 7.2(b)(ii) of the Kershaw Medical Center
Lease regarding Kershaw Lessor removing, selling, trading or otherwise disposing
of any Improvements or Fixtures (as each such term is defined in the Kershaw
Medical Center Lease) are not being subleased to Lessee and are being retained
by Kershaw Lessor.

(c) all rights described in Section 12.2(c) of the Kershaw Medical Center Lease
regarding Kershaw Lessor receiving a refund from Kershaw Lessee if the Kershaw
Medical Center Lease is terminated during the Initial Term (as defined in the
Kershaw Medical Center Lease) are not being subleased to Lessee and are being
retained by Kershaw Lessor.